EXECUTION VERSION




--------------------------------------------------------------------------------









[rpxcreditagreement4image1.gif]




$150,000,000

CREDIT AGREEMENT

dated as of

February 26, 2016

among

RPX CORPORATION,

The Lenders Party Hereto,
and

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Collateral Agent

BANK OF AMERICA, N.A.,
as Syndication Agent

BMO HARRIS BANK N.A. and
U.S. BANK NATIONAL ASSOCIATION,
as Co-Documentation Agents


JPMORGAN CHASE BANK, N.A. and
BANK OF AMERICA, N.A.,
as Joint Lead Arrangers


JPMORGAN CHASE BANK, N.A.,
BANK OF AMERICA, N.A.,
BMO HARRIS BANK N.A. and
U.S. BANK NATIONAL ASSOCIATION
as Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS






--------------------------------------------------------------------------------




 
Page
 
ARTICLE I
 
 
 
 
 
 
Definitions
 
 
 
 
 
 
Section 1.01.
Defined Terms
1
 
Section 1.02.
Terms Generally
36
 
Section 1.03.
Accounting Terms; GAAP
36
 
Section 1.04.
Classification of Loans and Borrowings
36
 
Section 1.05.
Pro Forma Calculations
37
 
 
 
 
 
ARTICLE II
 
 
 
 
 
 
The Credits
 
 
 
 
 
 
Section 2.01.
Commitments
37
 
Section 2.02.
Loans and Borrowings
37
 
Section 2.03.
Requests for Borrowings
38
 
Section 2.04.
Funding of Borrowings
39
 
Section 2.05.
Interest Elections
39
 
Section 2.06.
Termination and Reduction of Commitments
40
 
Section 2.07.
Repayment of Loans; Evidence of Debt
41
 
Section 2.08.
Prepayment of Loans
42
 
Section 2.09.
Fees
43
 
Section 2.10.
Interest
43
 
Section 2.11.
Alternate Rate of Interest
44
 
Section 2.12.
Increased Costs
44
 
Section 2.13.
Break Funding Payments
45
 
Section 2.14.
Taxes
46
 
Section 2.15.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
49
 
Section 2.16.
Mitigation Obligations; Replacement of Lenders
50
 
Section 2.17.
Incremental Commitments
51
 
Section 2.18.
Defaulting Lenders
54
 
Section 2.19.
Extensions of Loans and Commitments
55
 
Section 2.20.
Refinancing Amendments
57
 
 
 
 
 
ARTICLE III
 
 
 
 
 
 
Representations and Warranties
 
 
 
 
 
 
Section 3.01.
Organization
60
 
Section 3.02.
Authorization; Enforceability
60
 
Section 3.03.
Governmental Approvals; No Conflicts
60
 


-i-



--------------------------------------------------------------------------------




Section 3.04.
Financial Statements; No Material Adverse Change
61
 
Section 3.05.
Properties
61
 
Section 3.06.
Litigation and Environmental Matters
61
 
Section 3.07.
Compliance with Laws
61
 
Section 3.08.
Intellectual Property
62
 
Section 3.09.
Investment Company Status
62
 
Section 3.10.
Taxes
62
 
Section 3.11.
ERISA
62
 
Section 3.12.
Labor Matters
62
 
Section 3.13.
Insurance
63
 
Section 3.14.
Solvency
63
 
Section 3.15.
Subsidiaries
63
 
Section 3.16.
Disclosure
63
 
Section 3.17.
Federal Reserve Regulations
63
 
Section 3.18.
Use of Proceeds
64
 
Section 3.19.
Anti-Corruption Laws; Sanctions
64
 
Section 3.20.
Security Documents
64
 
 
 
 
 
ARTICLE IV
 
 
 
 
 
 
Conditions
 
 
 
 
 
 
Section 4.01.
Effective Date
65
 
Section 4.02.
Each Credit Event
66
 
 
 
 
 
ARTICLE V
 
 
 
 
 
 
Affirmative Covenants
 
 
 
 
 
 
Section 5.01.
Financial Statements and Other Information
67
 
Section 5.02.
Notices of Material Events
68
 
Section 5.03.
Information Regarding Collateral
69
 
Section 5.04.
Existence; Conduct of Business
69
 
Section 5.05.
Payment of Taxes
69
 
Section 5.06.
Maintenance of Properties
69
 
Section 5.07.
Insurance
69
 
Section 5.08.
Books and Records; Inspection and Audit Rights
70
 
Section 5.09.
Compliance with Laws
71
 
Section 5.10.
Use of Proceeds
71
 
Section 5.11.
Further Assurances
71
 
Section 5.12.
Certain Post-Closing Obligations
72
 
 
 
 
 
ARTICLE VI
 
 


-ii-



--------------------------------------------------------------------------------




 
 
 
 
Negative Covenants
 
 
 
 
 
 
Section 6.01.
Indebtedness
72
 
Section 6.02.
Liens
74
 
Section 6.03.
Fundamental Changes
76
 
Section 6.04.
Investments, Loans, Advances, Guarantees and Acquisitions
76
 
Section 6.05.
Asset Sales, etc.
78
 
Section 6.06.
Restricted Payments; Certain Payments in Respect of Indebtedness
79
 
Section 6.07.
Transactions with Affiliates
80
 
Section 6.08.
Restrictive Agreements
81
 
Section 6.09.
Change in Fiscal Year
81
 
Section 6.10.
Constitutive Documents
82
 
Section 6.11.
Minimum Available Liquidity
82
 
Section 6.12.
Total Leverage Ratio
82
 
Section 6.13.
Fixed Charge Coverage Ratio
82
 
 
 
 
 
ARTICLE VII
 
 
 
 
 
 
Events of Default and Remedies
 
 
 
 
 
 
Section 7.01.
Events of Default
82
 
 
 
 
 
ARTICLE VIII
 
 
 
 
 
 
The Agents
 
 
 
 
 
 
Section 8.01.
Appointment
84
 
Section 8.02.
Exculpatory Provisions
85
 
Section 8.03.
Reliance by Agents
85
 
Section 8.04.
Delegation of Duties
86
 
Section 8.05.
Indemnification
86
 
Section 8.06.
Withholding Tax
86
 
Section 8.07.
Successor Administrative Agent
87
 
Section 8.08.
Non-Reliance on Agents and Other Lenders
87
 
Section 8.09.
Credit Bidding
87
 
Section 8.10.
Security Documents and Collateral Agent
88
 
Section 8.11.
No Liability of Lead Arrangers, Joint Bookrunners, Syndication Agent,
Co-Documentation Agents, Etc.
89
 
 
 
 
 
ARTICLE IX
 
 
 
 
 
 
Miscellaneous
 
 


-iii-



--------------------------------------------------------------------------------




 
 
 
 
Section 9.01.
Notices
89
 
Section 9.02.
Waivers; Amendments
91
 
Section 9.03.
Expenses; Indemnity; Damage Waiver
94
 
Section 9.04.
Successors and Assigns
96
 
Section 9.05.
Survival
99
 
Section 9.06.
Counterparts; Integration; Effectiveness
100
 
Section 9.07.
Severability
100
 
Section 9.08.
Right of Setoff
100
 
Section 9.09.
Governing Law; Consent to Service of Process
101
 
Section 9.10.
WAIVER OF JURY TRIAL
101
 
Section 9.11.
Headings
102
 
Section 9.12.
Confidentiality
102
 
Section 9.13.
Material Non-Public Information
102
 
Section 9.14.
Interest Rate Limitation
103
 
Section 9.15.
Release of Liens and Guarantees
103
 
Section 9.16.
Platform; Borrower Materials
103
 
Section 9.17.
USA PATRIOT Act
104
 
Section 9.18.
No Advisory or Fiduciary Responsibility
104
 
Section 9.19.
Contractual Recognition of Bail-In
105
 




-iv-



--------------------------------------------------------------------------------




SCHEDULES:
Schedule 1.01A
–    Disclosed Matters

Schedule 1.01B
–    Lenders and Commitments

Schedule 2.15
–    Payment Instructions

Schedule 3.15
–    Subsidiaries

Schedule 5.12
–    Certain Post-Closing Obligations

Schedule 6.01
–    Existing Indebtedness

Schedule 6.02
–    Existing Liens

Schedule 6.04
–    Existing Investments

Schedule 6.08
–    Restrictive Agreements

EXHIBITS:
Exhibit A
–    Form of Assignment and Assumption

Exhibit B
–    Form of Borrowing Request

Exhibit C
–    Form of Security Agreement

Exhibit D
–    Form of Guarantee Agreement

Exhibit E
–    Form of Perfection Certificate

Exhibit F
–    Form of Interest Election Request

Exhibit G-1
–    U.S. Tax Compliance Certificate (For Foreign Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit G-2
–    U.S. Tax Compliance Certificate (For Foreign Participants that are not
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit G-3
–    U.S. Tax Compliance Certificate (For Foreign Participants that are
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit G-4
–    U.S. Tax Compliance Certificate (For Foreign Lenders that are Partnerships
for U.S. Federal Income Tax Purposes)

Exhibit H
–    Form of Solvency Certificate






-v-



--------------------------------------------------------------------------------




CREDIT AGREEMENT (this “Agreement”) dated as of February 26, 2016, among RPX
Corporation, a Delaware corporation (the “Borrower”), the Lenders party hereto
and JPMorgan Chase Bank, N.A., as Administrative Agent and Collateral Agent.
PRELIMINARY STATEMENT:
WHEREAS, the Borrower has requested that the Lenders extend credit to the
Borrower in the form of Initial Term A Loans on the Effective Date in an
aggregate principal amount of $100,000,000.
WHEREAS, the Borrower has requested that the Lenders make Revolving Credit
Commitments available to the Borrower in an aggregate principal amount of
$50,000,000.
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
ARTICLE I
Definitions
Section 1.01.    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.
“Acquisition” means any acquisition complying with Section 6.04(f).
“Acquisition-Related Incremental Commitments” has the meaning assigned to such
term in Section 2.17(a).
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum equal to (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls, is
Controlled by or is under common Control with the Person specified.
“Agents” means, collectively, the Administrative Agent and the Collateral Agent
and “Agent” means any one of them.
“Agreement” has the meaning assigned to such term in the first paragraph of this
Agreement.

-1-



--------------------------------------------------------------------------------




“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%; provided, that for the avoidance of doubt, the
Adjusted LIBO Rate for any such day shall be based on the LIBO Screen Rate at
approximately 11:00 a.m. London time on such day, subject to the interest rate
floor set forth in the definition of the term “LIBO Rate.” Any change in the
Alternate Base Rate due to a change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate shall be effective from and including the effective date of
such change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate,
respectively.
“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or any of its Subsidiaries concerning or relating to
bribery or corruption.
“Applicable Commitment Fee Rate” means (i) 0.40% per annum and (ii) following
delivery of financial statements for the Fiscal Quarter ending September 30,
2016, the applicable per annum percentage set forth in the definition of
“Applicable Margin.”
“Applicable Date” has the meaning assigned to such term in Section 9.02(f).
“Applicable Margin” means, for any day, (i) with respect to any Initial
Revolving Loan under the Revolving Credit Commitments in effect on the Effective
Date, Applicable Commitment Fee Rates and Initial Term A Loans, the applicable
per annum percentage set forth at the appropriate intersection in the table
shown below, based on the Total Leverage Ratio for the Test Period most recently
ended with respect to which the Borrower is required to have delivered the
financial statements pursuant to Section 5.01(a) or (b) hereof, as applicable
(as such Total Leverage Ratio is reflected in the compliance certificate
delivered under Section 5.01(c) by the Borrower in connection with such
financial statements) and (ii) with respect to any Other Term Loan or Other
Revolving Loan (and periodic commitment fees relating to Other Revolving Credit
Commitments), the “Applicable Margin” set forth in the Incremental Assumption
Agreement, Extension Amendment or Refinancing Amendment (as applicable) relating
thereto.
Pricing Level
Total Leverage Ratio
Eurodollar Margin
ABR Margin
Commitment Fee Rate
I
≤ 0.75:1
2.25%
1.25%
0.35%
II
> 0.75:1 and ≤ 1.75:1
2.50%
1.50%
0.40%
III
> 1.75:1
2.75%
1.75%
0.45%



Notwithstanding the foregoing, for the period from the Effective Date through
the date on which the financial statements and related compliance certificate
are required to be delivered pursuant to Section 5.01 for the Fiscal Quarter
ending September 30, 2016, the Applicable Margin shall be determined at Pricing
Level II. Thereafter, each change in the Applicable Margin shall take effect on
each date on which such financial statements and compliance certificate are
required to be delivered pursuant to Section 5.01(a), (b) or (c), as applicable,
commencing with the date on which such financial statements and compliance
certificate are required to be delivered for the Fiscal Quarter ending
September 30, 2016. In the event that any financial statement or compliance
certificate delivered pursuant to Section 5.01(a), (b) or (c), as applicable, is
shown to be inaccurate when delivered (prior to the termination of the
Commitments and the repayment in full of all Obligations (other than contingent
obligations for which no claim has been asserted)), and such inaccuracy, if
corrected, would have led to the application of a higher

-2-



--------------------------------------------------------------------------------




Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, and only in such case, then the
Borrower shall promptly (i) deliver to the Administrative Agent corrected
financial statements or compliance certificate, as applicable, for such
Applicable Period, (ii) determine the Applicable Margin for such Applicable
Period based upon the corrected financial statements or compliance certificate,
as applicable, and (iii) pay to the Administrative Agent the accrued additional
interest owing as a result of such increased Applicable Margin for such
Applicable Period, which payment shall be promptly applied by the Administrative
Agent in accordance with Section 2.15. This provision is in addition to rights
of the Administrative Agent and Lenders with respect to Section 2.10(c) and
their other respective rights under this Agreement. If the Borrower fails to
deliver the financial statements and corresponding compliance certificate to the
Administrative Agent at the time required pursuant to Section 5.01(a), (b) or
(c), as applicable, then, at the option of the Administrative Agent or at the
request of the Required Lenders, effective as of the date such financial
statements and corresponding compliance certificate were required to be
delivered pursuant to Section 5.01(a), (b) or (c), as applicable, the Applicable
Margin shall be determined at Pricing Level III and shall remain at such level
until the date such financial statements and corresponding compliance
certificate are so delivered by the Borrower.
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If Commitments have
terminated or expired, the Applicable Percentages shall be determined based upon
the Commitments most recently in effect, giving effect to any assignments.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of (a) the Revolving Facility Maturity Date and (b)
the date of termination of the Revolving Credit Commitments.
“Available Liquidity Covenant” shall be deemed to be satisfied on any date if
the sum of (i) the unused Revolving Credit Commitments on such date plus (ii)
unrestricted cash, Permitted Investments and Permitted Foreign Investments of
the Borrower and its Restricted Subsidiaries on such date exceeds the sum of (x)
$100,000,000 plus (y) the Excluded Patent Acquisition Cost Amount, if any, on
such date.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers.
“Bail-In Legislation” means:
(a)    in relation to an EEA Member Country which has implemented, or which at
any time implements, Article 55 of Directive 2014/59/EU establishing a framework
for the recovery and resolution of credit institutions and investment firms, the
relevant implementing law or regulation as described in the EU Bail-In
Legislation Schedule from time to time; and
(b)    in relation to any other state, any analogous law or regulation from time
to time which requires contractual recognition of any Write-down and Conversion
Powers contained in that law of regulation.
“Bankruptcy Code” means the Bankruptcy Code of the United States of America.

-3-



--------------------------------------------------------------------------------




“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the United States or from the enforcement of judgments or writs
of attachment on its assets or permit such Person (or such Governmental
Authority or instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Person.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Board of Directors” means, with respect to any Person, (a) in the case of any
corporation or company, the board of directors of such Person or any committee
thereof duly authorized to act on behalf of such board, (b) in the case of any
exempted or limited liability company, the board of managers, board of
directors, manager or managing member of such Person or the functional
equivalent of the foregoing, (c) in the case of any partnership, the board of
directors, board of managers, manager or managing member of a general partner of
such Person or the functional equivalent of the foregoing and (d) in any other
case, the functional equivalent of the foregoing.
“Borrower” means RPX Corporation, a Delaware corporation.
“Borrower Materials” has the meaning assigned to such term in Section 9.16.
“Borrowing” means Loans of the same Class and Type, made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 which shall be, in the case of any such written
request, substantially in the form of Exhibit B or any other form approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent).
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or tangible personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP; provided that all obligations of any Person that are or would be
characterized as operating lease obligations in accordance with GAAP immediately
prior to the Effective Date (whether or not such operating lease obligations
were in effect on such date) shall continue to be accounted for as operating
lease obligations (and not as Capital Lease Obligations) for purposes of this
Agreement regardless of any change in GAAP following the date that would
otherwise require such obligations to be recharacterized as Capital Lease
Obligations.

-4-



--------------------------------------------------------------------------------




“Cash Interest Expense” means, for any period, the sum of all cash (or cash
equivalent) payments of interest and dividend payments on Disqualified Stock, if
any, including, without limitation, all net amounts payable (over amounts
receivable) under interest rate protection agreements and all imputed cash
interest paid in respect of Capital Lease Obligations (net of any interest
income), in each case of the Borrower and its Restricted Subsidiaries on a
consolidated basis during such period; provided, that Cash Interest Expense
shall exclude (i) any one-time financing fees, including those paid in
connection with this Agreement and (ii) deferred financing costs, debt issuance
costs, commissions, fees (including amendment and contract fees but excluding
periodic commitment fees and letter of credit fees) and expenses and, in each
case, the amortization thereof, and any amounts of non-cash interest.
“Cash Management Agreement” means any agreement to provide to the Borrower or
any Restricted Subsidiary cash management services for collections, treasury
management services (including controlled disbursement, overdraft, automated
clearing house fund transfer services, return items and interstate depository
network services) any demand deposit, payroll, trust or operating account
relationships, commercial credit cards, merchant card, purchase or debit cards,
non-card e-payables services, and other cash management services, including
electronic funds transfer services, lockbox services, stop payment services and
wire transfer services.
“Cash Management Bank” means (i) any Person that, at the time it enters into a
Cash Management Agreement is an Agent, a Lender or an Affiliate of any such
Person and (ii) any Person that is an Agent, a Lender or an Affiliate of such
Person as of the Effective Date and that is party to a Cash Management Agreement
as of the Effective Date, in each case, in its capacity as a party to such Cash
Management Agreement.
“CFC” means a “controlled foreign corporation” within the meaning of section
957(a) of the Code.
“CFC Holdco” means a Domestic Subsidiary that has no material assets other than
Equity Interests of one or more Foreign Subsidiaries that are CFCs, including
the indirect ownership of such Equity Interests through one or more Domestic
Subsidiaries that have no other material assets.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the Effective Date), of Equity Interests representing
more than 40% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests in the Borrower; (b) occupation of a majority
of the seats (other than vacant seats) on the Board of Directors of the Borrower
by Persons who were neither (i) nominated, appointed or approved for
consideration by shareholders for election by the current Board of Directors of
the Borrower nor (ii) nominated, appointed or approved for consideration by
shareholders for election by directors so nominated, appointed or approved; or
(c) a Change in Control or similar event, however denominated, under any
Material Indebtedness.
“Change in Law” means the occurrence, after the Effective Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
interpretation or application thereof by any Governmental Authority or (c)
compliance by any Lender (or, for purposes of Section 2.12(b), by any lending
office of such Lender or by such Lender’s holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement;
provided, however, that notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and

-5-



--------------------------------------------------------------------------------




Consumer Protection Act and all requests, rules, guidelines, or directives
thereunder or issued in connection therewith and (ii) all requests, rules,
guidelines, or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”
regardless of the date enacted, adopted or issued.
“Class,” when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Initial Revolving Loans,
Other Revolving Loans, Initial Term A Loans or Other Term Loans and (b) any
Commitment refers to whether such Commitment is a Term Loan Commitment to make
Initial Term A Loans or Other Term Loans or a Revolving Credit Commitment to
make Initial Revolving Loans or Other Revolving Loans. Other Term Loans or Other
Revolving Loans that have different terms and conditions (together with the
Commitments in respect thereof) from the Initial Term A Loans or Initial
Revolving Loans, respectively, or from Other Term Loans or Other Revolving
Loans, as applicable, shall be construed to be in separate and distinct Classes.
“Class Loans” has the meaning assigned to such term in Section 9.02(f).
“Co-Documentation Agents” means the Co-Documentation Agents listed on the cover
page hereof.
“Code” means the Internal Revenue Code of 1986, as amended.
“Collateral” means any and all “Collateral,” “Pledged Collateral” or similar
term as defined in any applicable Security Document and all other property of
any Loan Party that is subject to any Lien in favor of the Collateral Agent for
the benefit of the Secured Parties pursuant to any Security Document; provided
that, notwithstanding anything herein or in any Security Document or other Loan
Document, the “Collateral” shall exclude any Excluded Property.
“Collateral Agent” means JPMorgan Chase Bank, N.A. or any successor thereto in
its capacity as collateral agent for the Secured Parties.
“Collateral and Guarantee Requirement” means, at any time, that the following
requirements shall be satisfied (to the extent such requirements are stated to
be applicable at the time):
(i)    on the Effective Date, the Collateral Agent shall have received (A) from
the Borrower and each Guarantor, a counterpart of the Security Agreement and (B)
from each Guarantor, a counterpart of the Guarantee Agreement, in each case,
duly executed and delivered on behalf of such Person;
(ii)    on the Effective Date, (A)(x) all outstanding Equity Interests directly
owned by the Loan Parties, other than Excluded Property, and (y) all
Indebtedness owing to any Loan Party, other than Excluded Property, shall have
been pledged or assigned for security purposes to the extent required under the
Security Documents and (B) the Collateral Agent shall have received certificates
or other instruments (if any) representing such Equity Interests and any notes
or other instruments required to be delivered pursuant to the applicable
Security Documents, together with stock powers, note powers or other instruments
of transfer with respect thereto (as applicable) endorsed in blank;
(iii)    in the case of any Person that becomes a Guarantor after the Effective
Date, subject to Section 5.11, the Collateral Agent shall have received (A) a
supplement to the

-6-



--------------------------------------------------------------------------------




Guarantee Agreement and (B) supplements to the Security Agreement and any other
Security Documents, if applicable, in the form specified therefor or otherwise
reasonably acceptable to the Collateral Agent, in each case, duly executed and
delivered on behalf of such Guarantor;
(iv)    after the Effective Date, subject to Section 5.11, all outstanding
Equity Interests of any Person (other than Excluded Property) that are directly
held or acquired by a Loan Party after the Effective Date and all Indebtedness
owing to any Loan Party (other than Excluded Property) that are directly
acquired by a Loan Party after the Effective Date shall have been pledged
pursuant to the Security Documents and the Collateral Agent shall have received
certificates or other instruments (if any) representing such Equity Interests
and any notes or other instruments required to be delivered pursuant to the
applicable Security Documents, together with stock powers or other instruments
of transfer with respect thereto (as applicable) endorsed in blank;
(v)    except as otherwise contemplated by this Agreement or any Security
Document, all documents and instruments, including Uniform Commercial Code
financing statements, and filings with the United States Copyright Office and
the United States Patent and Trademark Office, and all other actions reasonably
requested by the Collateral Agent (including those required by applicable
Requirements of Law) to be delivered, filed, registered or recorded to create
the Liens intended to be created by the Security Documents (in each case,
including any supplements thereto) and perfect such Liens to the extent required
by, and with the priority required by, the Security Documents, shall have been
delivered, filed, registered or recorded or delivered to the Collateral Agent
for filing, registration or the recording substantially concurrently with, or
promptly following, the execution and delivery of each such Security Document,
provided, that notwithstanding anything herein or in any Loan Document to the
contrary, filings or recordings will be required to be made with the United
States Patent and Trademark Office or the United States Copyright Office no more
than once per calendar year unless an Event of Default has occurred and the
Administrative Agent so requests;
(vi)    evidence of the insurance (if any) required by the terms of Section 5.07
hereof shall have been received by the Collateral Agent; and
(vii)    after the Effective Date, the Collateral Agent shall have received, (i)
such other Security Documents as may be required to be delivered pursuant to
Section 5.11 or Section 5.12 or the Security Documents, and (ii) upon reasonable
request by the Collateral Agent, evidence of compliance with any other
requirements of Section 5.11 or Section 5.12; provided, that notwithstanding
anything herein to the contrary no actions in any non-U.S. jurisdiction or
required by the laws of any non-U.S. jurisdiction to create or perfect any
security interest in assets located or titled outside the U.S., including any
Intellectual Property registered in any non-U.S. jurisdiction, shall be required
or requested to be delivered, filed, registered or recorded (it being understood
that there shall be no security agreements or pledge agreements governed under
the laws of any non-U.S. jurisdiction).
Notwithstanding anything to the contrary in this Agreement, the Security
Documents or any other Loan Document, (i) the Collateral Agent may grant
extensions of time or waiver of requirement for the creation or perfection of
security interests in or the obtaining of insurance with respect to particular
assets (including extensions beyond the Effective Date for the perfection of
security interests in the assets of the Loan Parties on such date) where it
reasonably determines, in consultation with the Borrower, that perfection or
obtaining of such items cannot be accomplished without undue effort or expense
by the time

-7-



--------------------------------------------------------------------------------




or times at which it would otherwise be required by this Agreement or the other
Loan Documents, (ii) there shall be no control, lockbox or similar arrangements
nor any control agreements relating to the Borrower’s and its Subsidiaries’ bank
accounts (including deposit, securities or commodities accounts), (iii) there
shall be no landlord, mortgagee or bailee waivers required, and (iv) no actions
in any non-U.S. jurisdiction or required by the laws of any non-U.S.
jurisdiction shall be required to be taken to create any security interests in
assets located or titled outside of the United States (including any Equity
Interests of any Foreign Subsidiary and any non-U.S. Intellectual Property
(including owned and licensed rights therein)) or to perfect or make enforceable
any security interests in any assets.
“Commitment” means, as applicable, a Revolving Credit Commitment and/or a Term
Loan Commitment.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Competitor” means, on any date, (a) competitors of the Borrower or any of its
Subsidiaries that are identified in writing by the Borrower to the
Administrative Agent from time to time and made available to the Lenders on the
Platform or other similar electronic system, upon request, and (b) any of their
Affiliates that are clearly identifiable as such on the basis of their names;
provided, however, that Competitor shall not include any bona fide debt fund or
investment vehicle that is engaged in making, purchasing, holding or otherwise
investing in commercial loans and similar extensions of credit in the ordinary
course of business who is managed independently from any Competitor and any
affiliate or a Competitor that manages a Competitor.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated EBITDA” means, for the Borrower for any period, without
duplication, the Consolidated Operating Income for such period plus, (i) to the
extent deducted in determining such Consolidated Operating Income the following
for the Borrower and the Restricted Subsidiaries on a consolidated basis (a)
depreciation and amortization expense, (b) non-cash equity compensation expense
and (c) unusual cash restructuring charges (including in connection with
facilities consolidations, headcount reductions, litigation outside the ordinary
course of business and casualty events) in an amount, when aggregated with the
amount of any increase to Consolidated EBITDA pursuant to clause (y) of the last
sentence of the definition of “Pro Forma Basis,” not to exceed 15% of
Consolidated EBITDA for such Test Period (calculated prior to giving effect to
any increase pursuant to this clause (i)(c) or clause (y) of the last sentence
of the definition of “Pro Forma Basis”) minus (ii) to the extent not deducted in
determining such Consolidated Operating Income, expenditures of the Borrower and
its Restricted Subsidiaries that would be reflected in “acquisitions of patent
assets” on a consolidated statement of cash flows of the Borrower and the
Restricted Subsidiaries prepared in accordance with GAAP; provided that, up to
one time in any four-Fiscal Quarter period, the Borrower may, by written notice
to the Administrative Agent delivered prior to the date of delivery of the
related financial statements for the applicable Fiscal Quarter pursuant to
Section 5.01(a) or (b), elect to exclude from the calculation of Consolidated
EBITDA the lesser of (x) $35,000,000 of such acquisition costs referred to in
this clause (ii) minus the amount of future acquisition costs excluded from
Total Indebtedness at such time pursuant to the proviso to the definition
thereto and (y) the actual amount of such acquisition costs of the Borrower and
its Restricted Subsidiaries during such Fiscal Quarter and/or exclude deferred
payment obligations during such Fiscal Quarter from the definition of “Total
Indebtedness” pursuant to the proviso to the definition thereof, in which case,
such costs and obligations shall be excluded in determining

-8-



--------------------------------------------------------------------------------




Consolidated EBITDA and Total Indebtedness, as applicable, for each Test Period
during which such Fiscal Quarter is included in Consolidated EBITDA (or, if
earlier, until the date the Borrower subsequently delivers a written notice to
the Administrative Agent stating that its previous election to exclude such
costs and obligations shall not apply to any subsequent calculation of
Consolidated EBITDA and Total Indebtedness, as applicable). In the event that
the Borrower delivers a certificate electing to exclude any acquisition costs or
deferred payment obligations as contemplated by the proviso to the previous
sentence, then the period from such date of delivery to but excluding the
earlier of (A) the delivery of a compliance certificate pursuant to Section 5.01
for a Test Period that does not include the fiscal quarter for which such
election was made and (B) the delivery of a certificate of the Borrower stating
that its previous election to exclude such costs and obligations shall not apply
to any subsequent calculation of Consolidated EBITDA or Total Indebtedness,
shall be referred to herein as the “Patent Acquisition Cost Exclusion Period.”
“Consolidated Operating Income” means, for any period, the operating income (or
loss) of the Borrower and its Subsidiaries during such period, calculated on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded from such operating income (to the extent otherwise included therein)
the following: (a) gains or losses attributable to property sales not in the
ordinary course of business (as determined in good faith by the Borrower), (b)
the cumulative effect of a change in accounting principles and any gains or
losses attributable to write-ups or write-downs of assets, (c) the operating
income (or loss) of any Person that is not the Borrower or a Restricted
Subsidiary or that is accounted for by the equity method of accounting, provided
that the income of such Person will be included to the extent of the amount of
dividends or similar distributions paid in cash (or converted to cash) to the
Borrower or a Restricted Subsidiary.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlled” has a meaning correlative thereto.
“Credit Exposure” means, as to any Lender at any time, an amount equal to the
aggregate principal amount of such Lender’s Revolving Loans and Term Loans
outstanding at such time.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.
“Defaulting Lender” means, subject to Section 2.18(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded by it hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder within two Business
Days of the date when due, (b) has notified the Borrower or the Administrative
Agent in writing or has made a public statement to the effect that it does not
intend to comply with its funding obligations hereunder or has made a public
statement to that effect (unless such writing or public statement relates to
such Lender’s

-9-



--------------------------------------------------------------------------------




obligation to fund a Loan hereunder and states that such position is based on
such Lender’s good faith determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be satisfied
or generally under other agreements in which it commits to extend credit, (c)
has failed, within three Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing that it will comply
with its prospective funding obligations hereunder (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent and the Borrower), or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a Bankruptcy Event or (ii) become the subject of a Bail-in-Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of (A)
an Undisclosed Administration or (B) the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of the courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made by such Person.
“Disclosed Matters” means the actions, suits and proceedings and other matters
disclosed in Schedule 1.01A.
“Disposition” or “Dispose” means, with respect to any Person, the sale,
transfer, or other disposition (including any sale and leaseback transaction) of
any property of such Person.
“Disqualified Stock” means, with respect to any Person, any Equity Interests of
such Person that, by their terms (or by the terms of any security or other
Equity Interests into which they are convertible or for which they are
exchangeable), or upon the happening of any event or condition (a) mature
(excluding any maturity as the result of an optional redemption by the issuer
thereof) or are mandatorily redeemable (other than solely for Qualified Equity
Interests of the Borrower and cash in lieu of fractional shares of such Equity
Interests), pursuant to a sinking fund obligation or otherwise, (b) are
redeemable at the option of the holder thereof (other than solely for Qualified
Equity Interests and cash in lieu of fractional shares of such Equity
Interests), in whole or in part, (c) provide for scheduled, mandatory payments
of dividends in cash, or (d) are or become convertible into or exchangeable,
either mandatorily or at the option of the holder thereof; for Indebtedness or
any other Equity Interests that would constitute Disqualified Stock, in the case
of each of the foregoing clauses (a), (b), (c) and (d), (A) prior to the date
that is ninety-one (91) days after the Latest Maturity Date in effect at the
time of issuance thereof and (B) except as a result of a change of control or
asset sale or similar event so long as any rights of the holders thereof upon
the occurrence of a change of control or asset sale event or similar event shall
be subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Commitments (provided,
that only the portion of the Equity Interests that so mature or are mandatorily
redeemable, are so convertible or exchangeable or are so redeemable at the
option of the holder thereof prior to such date shall be deemed to be
Disqualified Stock). Notwithstanding the foregoing: (i) any Equity Interests
issued to any employee or to any plan for the benefit of employees of the
Borrower or any of its Subsidiaries or by any such plan to such employees shall
not constitute Disqualified Stock solely because they may be required to be
repurchased by the Borrower in order to satisfy applicable statutory or
regulatory obligations or as a result of such employees’ termination, death or
disability and (ii) any class of Equity Interests of such Person that by its
terms authorizes such Person to satisfy its obligations thereunder by delivery
of Equity Interests that are not Disqualified Stock shall not be deemed to be
Disqualified Stock.

-10-



--------------------------------------------------------------------------------




“dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiaries” means all Subsidiaries that are organized under the laws
of the United States, any state thereof or the District of Columbia.
“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member County
(including any degree) having responsibility for the resolution of any EEA
Financial Institution.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.
“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02), which is
February 26, 2016.
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a natural
person with the intent to sign, authenticate or accept such contract or record.
“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and any of its Related Parties or any other Person,
providing for access to data protected by passcodes or other security system.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, or injunctions issued or promulgated by any
Governmental Authority, governing environmental matters, preservation or
reclamation of natural resources, the management, release or threatened release
of any Hazardous Materials or human health or safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation or
remediation, fines, penalties or indemnities), of the Borrower or any Subsidiary
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person,

-11-



--------------------------------------------------------------------------------




and any warrants, options or other rights entitling the holder thereof to
purchase or acquire any such equity interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of any unpaid “minimum required contribution” (as defined in
Section 430 of the Code or Section 303 of ERISA), whether or not waived, or with
respect to a Multiemployer Plan, any failure to make a required contribution;
(c) the filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA
of an application for a waiver of the minimum funding standard with respect to
any Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of
any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a
plan administrator of any notice relating to an intention to terminate any Plan
or Plans or to appoint a trustee to administer any Plan; (f) the incurrence by
the Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal (including under Section 4062(e) of ERISA) from
any Plan or Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA or is in “endangered” or “critical” status, within the meaning of
Section 432 of the Code or Section 305 of ERISA.
“EU Bail-In Legislation Schedule” means the document described as such and
published by the Loan Market Association (or any successor Person) from time to
time.
“Eurodollar,” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning assigned to such term in Article VII.
“Excluded Patent Acquisition Cost Amount” means, at any time, the aggregate
amount of payments and deferred payment obligations excluded from the definition
of Consolidated EBITDA and Total Indebtedness at such time pursuant to the
provisos to such definitions.
“Excluded Property” means (i) any leasehold interest in real property and,
except in the case of a fee owned real property with a fair market value in
excess of $35,000,000 if requested by the Administrative Agent, any fee owned
real property, (ii) motor vehicles and other assets subject to certificates of
title, except to the extent a security interest therein can be perfected by the
filing of a UCC financing statement (it being understood that no actions shall
be required to perfect a security interest in motor vehicles and other assets
subject to certificates of title, other than the filing of an “all assets” UCC
financing statement), (iii) commercial tort claims in an amount reasonably
estimated by the Borrower to be less than $10,000,000, except to the extent a
security interest therein can be accomplished by the filing

-12-



--------------------------------------------------------------------------------




of a UCC financing statement (it being understood that no actions shall be
required to perfect a security interest in commercial tort claims, other than
the filing of a UCC financing statement and the requirements under Section
3.4(b) of the Security Agreement), (iv) governmental licenses or state or local
franchises, charters and authorizations and any other property and assets to the
extent that the grant of security interests therein are prohibited or restricted
thereby or under applicable laws (including, without limitation, rules and
regulations of any governmental authority or agency) or the pledge or creation
of a security interest in which would require governmental consent, approval,
license or authorization not obtained, other than to the extent such prohibition
or limitation is rendered ineffective under the UCC or other applicable law
notwithstanding such prohibition and other than proceeds and receivables
thereof, the assignment of which is expressly deemed effective under the UCC or
other applicable law notwithstanding such prohibition, (v) any lease, license or
agreement or any property subject to a purchase money security interest, Capital
Lease Obligations or similar arrangement permitted under this Agreement, in each
case, to the extent the grant of a security interest therein would violate or
invalidate such lease, license or agreement or purchase money or similar
arrangement or create a breach, default or a right of termination in favor of
any other party thereto (other than the Borrower or any other Loan Party) after
giving effect to the applicable anti-assignment provisions of the UCC or other
applicable law, other than proceeds and receivables thereof, the assignment of
which is expressly deemed effective under the UCC or other applicable law
notwithstanding such prohibition, (vi) letter of credit rights, except to the
extent a security interest therein can be accomplished by the filing of a UCC
financing statement (it being understood that no actions shall be required to
perfect a security interest in letter of credit rights, other than the filing of
a UCC financing statement), (vii) any trademark application filed on the basis
of an intent-to-use such trademark prior to the filing with and acceptance by
the United States Patent and Trademark Office of a “Statement of Use” or
“Amendment to Allege Use” with respect thereto pursuant to Section 1(c) or
Section 1(d) of the Lanham Act (15 U.S.C. §1051, et seq.), to the extent, if
any, that, and solely during the period, if any, in which the grant of a
security interest therein would impair the validity or enforceability of such
intent-to-use trademark application under applicable federal law, (viii) any
Excluded Securities, (ix) any Equity Interests of any Unrestricted Subsidiary,
(x) any property subject to an enforceable contractual obligation binding on the
assets that existed at the time of the acquisition thereof and that was not
created or made binding on the assets in contemplation or in connection with the
acquisition of such assets, to the extent the grant of a security interest
therein is restricted by or would violate such contractual obligation or create
a right of termination in favor of any other party thereto (other than any Loan
Party) after giving effect to the applicable anti-assignment provisions of the
UCC or other applicable law, other than proceeds and receivables thereof, the
assignment of which is expressly deemed effective under the UCC or other
applicable law notwithstanding such prohibition and (xi) assets in circumstances
where the cost or other consequences of obtaining or perfecting a security
interest in favor of the Secured Parties under the Security Documents in such
assets (including any adverse Tax consequences to any of the Loan Parties) are
likely to be excessive in light of the practical benefit to the Lenders afforded
thereby as reasonably determined by the Borrower and the Administrative Agent.
“Excluded Securities” means any of the following:
(a)    any Equity Interests or Indebtedness to the extent, and for so long as,
the pledge thereof would be prohibited by any Requirement of Law;
(b)    any Equity Interests of any Person that is not a Wholly Owned Subsidiary
to the extent that a pledge thereof to secure the Secured Obligations is
prohibited by (A) (i) any applicable organizational documents, joint venture
agreement, shareholder agreement, or similar agreement governing such Equity
Interests or (ii) any other contractual obligation with an unaffiliated third
party not in violation of this Agreement, but, in the case of subclause (A),
only

-13-



--------------------------------------------------------------------------------




to the extent, and for so long as, such prohibition is not terminated or
rendered unenforceable or otherwise deemed ineffective by the Uniform Commercial
Code or any other Requirement of Law, (B) any organizational documents, joint
venture agreement, shareholder agreement, or similar agreement governing such
Equity Interests (or other applicable contractual obligation referred to in
subclause (A)(ii) above) prohibits such a pledge without the consent of any
other party but, in the case of this subclause (B) (other than with respect to
joint venture agreements), only to the extent, and for so long as, such
prohibition is not terminated or rendered unenforceable or otherwise deemed
ineffective by the Uniform Commercial Code or any other Requirement of Law;
provided, that this clause (B) shall not apply if (1) such other party is a Loan
Party or a Wholly Owned Subsidiary or (2) consent has been obtained to
consummate such pledge (it being understood that the foregoing shall not be
deemed to obligate the Borrower or any Subsidiary to obtain any such consent)
and for so long as such organizational documents, joint venture agreement,
shareholder agreement or similar agreement (or other contractual obligation
referred to in subclause (A)(ii) above) or replacement or renewal thereof is in
effect, or (C) a pledge thereof to secure the Secured Obligations would give any
other party (other than a Loan Party or a Wholly Owned Subsidiary) to any
organizational documents, joint venture agreement, shareholder agreement or
similar agreement governing such Equity Interests the right to terminate its
obligations thereunder, but only to the extent, and for so long as, such right
of termination is not terminated or rendered unenforceable or otherwise deemed
ineffective by the Uniform Commercial Code or any other Requirement of Law;
(c)    any Margin Stock;
(d)    voting Equity Interests in (A) any Foreign Subsidiary that is a CFC or
(B) any CFC Holdco, in each case, in excess of 65% of the total combined voting
power of all such voting Equity Interests; and
(e)    any Equity Interests or Indebtedness with respect to which the
Administrative Agent and the Borrower reasonably agree that the cost or other
consequences of pledging such Equity Interests or Indebtedness in favor of the
Secured Parties under the Security Documents (including any adverse Tax
consequences to the Borrower or any of its Subsidiaries) are likely to be
excessive in light of the practical benefit to the Lenders afforded thereby.
“Excluded Subsidiary” means any of the following:
(a)    each Immaterial Subsidiary,
(b)    each Domestic Subsidiary that is not a Wholly Owned Subsidiary (for so
long as such Subsidiary remains a non-Wholly Owned Subsidiary),
(c)    each Domestic Subsidiary that is prohibited from guaranteeing or granting
Liens to secure the Obligations by any Requirement of Law or that would require
consent, approval, license or authorization of a Governmental Authority to
Guarantee or grant Liens to secure the Obligations (unless such consent,
approval, license or authorization has been received),
(d)    each Domestic Subsidiary that is prohibited by any applicable contractual
requirement from guaranteeing or granting Liens to secure the Obligations
existing on the Effective Date or existing at the time such Subsidiary becomes a
Subsidiary (and for so long as such restriction or any replacement or renewal
thereof is in effect),

-14-



--------------------------------------------------------------------------------




(e)    any Foreign Subsidiary,
(f)    any Domestic Subsidiary (i) that is a CFC Holdco or (ii) that is a direct
or indirect Subsidiary of a Foreign Subsidiary that is a CFC,
(g)    any other Domestic Subsidiary with respect to which the Administrative
Agent and the Borrower reasonably agree that the cost or other consequences
(including any Tax consequences) of providing a Guarantee of or granting Liens
to secure the Secured Obligations would be excessive in relation to the
practical benefit to be afforded thereby, and
(h)    each Unrestricted Subsidiary.
“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the Guarantee by
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) (a) by virtue of such Loan Party’s failure for
any reason to constitute an ECP at the time the Guarantee of such Loan Party or
the grant of such security interest becomes or would become effective with
respect to such Specified Swap Obligation or (b) in the case of a Specified Swap
Obligation subject to a clearing requirement pursuant to Section 2(h) of the
Commodity Exchange Act (or any successor provision thereto), because such Loan
Party is a “financial entity,” as defined in Section 2(h)(7)(C)(i) of the
Commodity Exchange Act (or any successor provision thereto), at the time such
Guarantee of such Loan Party becomes or would become effective with respect to
such related Specified Swap Obligation. If a Specified Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Specified Swap Obligation that is attributable
to swaps for which such Obligation is guaranteed by such Loan Party or security
interest is or becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by such Recipient’s net income
(however denominated), franchise Taxes and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office located in or, in the case of any Lender, its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) in
the case of a Lender, U.S. federal withholding Taxes imposed on amounts payable
to or for the account of such Lender with respect to an applicable interest in a
Loan or Commitment, pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the applicable Commitment, or, in the case of
an applicable interest in a Loan not funded pursuant to a prior Commitment, such
Lender acquires such interest in such Loan; provided that this clause (b)(i)
shall not apply to an assignee pursuant to a request by the Borrower under
Section 2.16(b) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 2.14, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender acquired such applicable interest in such Loan or Commitment or to such
Lender immediately before it changed its lending office, (c) Taxes attributable
to such Recipient’s failure to comply with Section 2.14(f) and (d) any Taxes
imposed under FATCA.
“Existing Class Loans” has the meaning assigned to such term in Section 9.02(f).
“Extended Revolving Credit Commitment” has the meaning assigned to such term in
Section 2.19(a).

-15-



--------------------------------------------------------------------------------




“Extended Revolving Loan” has the meaning assigned to such term in Section
2.19(a).
“Extended Term Loan” has the meaning assigned to such term in Section 2.19(a).
“Extending Lender” has the meaning assigned to such term in Section 2.19(a).
“Extension” has the meaning assigned to such term in Section 2.19(a).
“Extension Amendment” has the meaning assigned to such term in Section 2.19(b).
“Extension Election” has the meaning assigned to such term in Section 2.19(a).
“Facility” means the respective facility and commitments utilized in making
Loans hereunder, it being understood that, as of the Effective Date there are
two Facilities (i.e., the Initial Term A Facility and the Revolving Facility)
and thereafter, the term “Facility” may include any other Class of Commitments
and the extensions of credit thereunder.
“FATCA” means Sections 1471 through 1474 of the Code, as of the Effective Date
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to the
foregoing (or any amended or successor version described above), and any
intergovernmental agreements entered into in connection with the foregoing and
any law, regulations, or official rules adopted pursuant to any such
intergovernmental agreement.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.
“Fiscal Quarter” means the fiscal quarter of the Borrower, ending on the last
day of each March, June, September and December of each year.
“Fixed Charge Coverage Ratio” for any Test Period, means the ratio of (i)
Consolidated EBITDA for such Test Period to (ii) Fixed Charges for such Test
Period.
“Fixed Charges” for any Test Period, means the sum of Cash Interest Expense,
scheduled amortization payments of long term Indebtedness constituting
Indebtedness under clauses (a), (b), (d) and (g) of the definition of
“Indebtedness” (excluding any mandatory prepayments), cash taxes and unfinanced
(other than with the proceeds of Loans) capital expenditures (excluding patent
acquisition costs), in each case, of the Borrower and its Restricted
Subsidiaries on a consolidated basis in accordance with GAAP for such Test
Period; provided that in no event shall expenditures for acquisitions of patent
assets constitute “Fixed Charges.”
“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto, (iv) the Flood
Insurance Reform Act of

-16-



--------------------------------------------------------------------------------




2004 as now or hereafter in effect or any successor statute thereto and (v) the
Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter in effect
or any successor statute thereto.
“Foreign Lender” means a Lender that is not a U.S. Person.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“GAAP” means generally accepted accounting principles in the United States of
America, applied on a consistent basis, subject to the provisions of Section
1.03.
“Governmental Approval” means (a) any authorization, consent, approval, license,
waiver, ruling, permit, tariff, rate, certification, exemption, filing,
variance, claim, order, judgment, decree, sanction or publication of, by or
with; (b) any notice to; (c) any declaration of or with; or (d) any registration
by or with, or any other action or deemed action by or on behalf of, any
Governmental Authority.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state, local,
provincial or otherwise, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
“Guarantee Agreement” means a guarantee agreement substantially in the form of
Exhibit D, made by the Guarantors in favor of the Administrative Agent for the
benefit of the Secured Parties.
“Guarantors” means each Restricted Subsidiary that becomes party to a Guarantee
Agreement as a Guarantor, and the permitted successors and assigns of each such
Person (except to the extent such successor or assign is relieved from its
obligations under the Guarantee Agreement pursuant to the provisions of this
Agreement).
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

-17-



--------------------------------------------------------------------------------




“Hedge Bank” means any Agent, Lender or an Affiliate thereof that is a party to
a Swap Agreement with the Borrower or a Restricted Subsidiary and any Person
that was an Agent, a Lender or an Affiliate thereof at the time it entered into
a Swap Agreement with a Loan Party.
“Immaterial Subsidiaries” means all Subsidiaries other than the Material
Subsidiaries.
“Incremental Assumption Agreement” means an Incremental Assumption Agreement in
form and substance reasonably satisfactory to the Administrative Agent and the
Borrower, among the Loan Parties, the Administrative Agent and, if applicable,
one or more Incremental Term Loan Lenders and/or Incremental Revolving Lenders.
“Incremental Commitment” means any Incremental Revolving Credit Commitment or
Incremental Term Loan Commitment.
“Incremental Equivalent Debt” means Indebtedness issued, incurred or otherwise
obtained by any Loan Party in respect of one or more series of senior unsecured
notes, senior secured first lien or junior lien notes or subordinated notes (in
each case issued in a public offering, Rule 144A or other private placement in
lieu of the foregoing (and any Registered Equivalent Notes issued in exchange
therefor)) or junior lien or unsecured (but not senior secured first lien) loans
that, in each case, if secured, will be secured by Liens on the Collateral on a
pari passu basis (but without regard to the control of remedies) or a junior
priority basis with the Liens on Collateral securing the Secured Obligations,
and that are issued or made in lieu of Incremental Loans; provided that (i) the
aggregate principal amount of all Incremental Equivalent Debt at the time of
issuance or incurrence shall not exceed the amount that would be permitted to be
incurred as Incremental Loans under Section 2.17(a) at such time (with any
Incremental Equivalent Debt being deemed to constitute secured Indebtedness for
the purposes calculating the Secured Leverage Ratio set forth in Section 2.17(a)
even if unsecured), (ii) such Incremental Equivalent Debt shall not be subject
to any Guarantee by any Person other than a Loan Party, (iii) in the case of
Incremental Equivalent Debt that is secured, the obligations in respect thereof
shall not be secured by any Lien on any asset of any Person other than any asset
constituting Collateral, (iv) if such Incremental Equivalent Debt is secured,
such Incremental Equivalent Debt shall be subject to an applicable Intercreditor
Agreement and if such Incremental Equivalent Debt is payment subordinated, shall
be subject to a subordination agreement on terms that are reasonably acceptable
to the Administrative Agent and (v) at the time of incurrence, such Incremental
Equivalent Debt has a final maturity date equal to or later than the Latest
Maturity Date then in effect with respect to, and has a Weighted Average Life to
Maturity equal to or longer than, the Weighted Average Life to Maturity of, the
Class of outstanding Term Loans with the then Latest Maturity Date or Weighted
Average Life to Maturity, as the case may be.
“Incremental Loan” means an Incremental Term Loan or an Incremental Revolving
Loan.
“Incremental Revolving Credit Commitment” means any increased or incremental
revolving credit commitment provided pursuant to Section 2.17.
“Incremental Revolving Lender” means a Lender with an Incremental Revolving
Credit Commitment or an outstanding Incremental Revolving Loan.
“Incremental Revolving Loans” means Revolving Loans made by one or more
Revolving Lenders to the Borrower pursuant to an Incremental Revolving Credit
Commitment to make additional Revolving Loans.
“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.17(a).

-18-



--------------------------------------------------------------------------------




“Incremental Term Loan Commitment” means the commitment of any Lender,
established pursuant to Section 2.17, to make Incremental Term Loans to the
Borrower.
“Incremental Term Loan Lender” means a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.
“Incremental Term Loans” means any additional term loans made pursuant to
Section 2.17.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding (i) current
accounts and trade payables payable incurred in the ordinary course of business
and (ii) any bona-fide earn-out obligation until such obligation becomes a
liability on the balance sheet of such Person in accordance with GAAP and if not
paid after being due and payable), (e) all Indebtedness of others secured by any
Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed by such Person, (f) all Guarantees
by such Person of Indebtedness of others, (g) all Capital Lease Obligations of
such Person, (h) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (i) the
amount of all obligations of such Person with respect to the mandatory
redemption, mandatory repayment or other mandatory repurchase of any
Disqualified Stock of such Person (excluding accrued dividends that have not
increased the liquidation preference of such Disqualified Stock) and (j) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances; provided that the term “Indebtedness” shall not include (i)
deferred or prepaid revenue or (ii) purchase price holdbacks in respect of a
portion of the purchase price of an asset to satisfy warranty or other
unperformed obligations of the seller. The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness provide that
such Person is not liable therefor. The amount of Indebtedness of any Person for
purposes of clause (e) above shall (unless such Indebtedness has been assumed by
such Person) be deemed to be equal to the lesser of (A) the aggregate unpaid
amount of such Indebtedness and (B) the fair market value of the property
encumbered thereby as determined by such Person in good faith. For all purposes
hereof, the Indebtedness of the Borrower and the Restricted Subsidiaries shall
exclude intercompany liabilities arising from their cash management, tax, and
accounting operations and intercompany loans, advances or Indebtedness having a
term not exceeding 364 days (inclusive of any rollover or extensions of terms)
and made in the ordinary course of business.
“Indemnified Taxes” means all (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.
“Initial Revolving Loan” means a Revolving Loan made (i) pursuant to the
Revolving Credit Commitments in effect on the Effective Date or (ii) pursuant to
any Incremental Revolving Credit Commitment made on the same terms as (and
forming a single Class with) the Revolving Credit Commitments referred to in
clause (i) of this definition.
“Initial Term A Borrowing” means any Borrowing comprised of Initial Term A
Loans.

-19-



--------------------------------------------------------------------------------




“Initial Term A Facility” means the Initial Term A Loan Commitments and the
Initial Term A Loans made hereunder.
“Initial Term A Facility Maturity Date” means the fifth anniversary of the
Effective Date.
“Initial Term A Loan Commitment” means, with respect to each Term Loan Lender,
the commitment of such Term Loan Lender to make Initial Term A Loans hereunder.
The amount of each Term Loan Lender’s Initial Term A Loan Commitment as of the
Effective Date is set forth on Schedule 1.01B. The aggregate amount of the
Initial Term A Loan Commitments as of the Effective Date is $100,000,000.
“Initial Term A Loan Installment Date” has the meaning assigned to such term in
Section 2.07(a).
“Initial Term A Loans” means the term loans made by the Term Loan Lenders to the
Borrower on the Effective Date pursuant to Section 2.01(b).
“Intellectual Property” means the following: (a) copyrights and rights in works
of authorship, registrations and applications for registration thereof, (b)
trademarks, service marks, trade names, slogans, domain names, logos, trade
dress and registrations and applications of registrations thereof, (c) patents,
as well as any reissued and reexamined patents and extensions corresponding to
the patents and any patent applications, as well as any related continuation,
continuation in part and divisional applications and patents issuing therefrom,
and all inventions, discoveries and designs claimed or described therein, (d)
trade secrets, confidential information, including ideas, designs, concepts,
compilations of information, methods, techniques, procedures, processes and
other know-how, whether or not patentable and (e) all other intellectual
property or industrial property.
“Intercompany Indebtedness” means any Indebtedness of the Borrower or any
Restricted Subsidiary owed to and held by the Borrower or any Restricted
Subsidiary; provided that the occurrence of any event which results in any such
Restricted Subsidiary ceasing to be a Restricted Subsidiary or any subsequent
transfer of such Indebtedness (other than to the Borrower or another Restricted
Subsidiary) shall be deemed, in each case, to constitute a new incurrence of
Indebtedness other than Intercompany Indebtedness by the issuer thereof.
“Intercreditor Agreement” means a Permitted First Lien Intercreditor Agreement
or a Permitted Junior Intercreditor Agreement, as applicable.
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.
“Interest Payment Date” means (a) with respect to any ABR Loan, (i) the last day
of each March, June, September and December and (ii) the applicable Maturity
Date and (b) with respect to any Eurodollar Loan, (i) the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurodollar Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period and (ii) the applicable Maturity Date.
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or, to the extent agreed to by all Lenders with Commitments or Loans
under the applicable Facility, twelve months or any other period as is
satisfactory to the

-20-



--------------------------------------------------------------------------------




Administrative Agent), as a Borrower may elect; provided, that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurodollar Borrowing only, such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (b) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between (a) the LIBO Screen Rate for the longest
period (for which the LIBO Screen Rate is available) that is shorter than the
Impacted Interest Period and (b) the LIBO Screen Rate for the shortest period
(for which the LIBO Screen Rate is available) that exceeds the Impacted Interest
Period, in each case, at such time. When determining the rate for a period which
is less than the shortest period for which the LIBOR Screen Rate is available,
the LIBO Screen Rate for purposes of clause (a) above shall be deemed to be the
overnight screen rate where “overnight screen rate” means the overnight rate
determined by the Administrative Agent from such service as the Administrative
Agent may reasonably select.
“Inventus Acquisition” means the acquisition of Inventus Solutions, Inc., a
Delaware corporation, and its subsidiaries by the Borrower pursuant to that
certain Agreement and Plan of Merger dated as of December 13, 2015, by and among
the Borrower, National Acquisition Corp., Inventus Solutions, Inc., and Inventus
Intermediate, LLC.
“Investment” has the meaning assigned to such term in Section 6.04.
“IRS” means the United States Internal Revenue Service.
“Joint Bookrunners” means the Joint Bookrunners listed on the cover page.
“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, in each case
then in effect on such date of determination.
“Lead Arrangers” means the Joint Lead Arrangers listed on the cover page.
“Lenders” means the Persons listed on Schedule 1.01B and any other Person that
shall have become a Lender hereto pursuant to an Assignment and Assumption,
Incremental Assumption Agreement, Extension Amendment or Refinancing Amendment,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption.
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
Interest Period, the London interbank offered rate as administered by the ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate for dollars) for a period equal in length to such Interest Period
as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays
such rate (or, in the event such rate does not appear on a Reuters page or
screen, on any successor or substitute page

-21-



--------------------------------------------------------------------------------




of such screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion; in each case the “LIBO
Screen Rate”) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period; provided that, if the LIBO Screen
Rate shall not be available at such time for such Interest Period (an “Impacted
Interest Period”), then the LIBO Rate shall be the Interpolated Rate at such
time, subject to Section 2.11. Notwithstanding the foregoing, in no event shall
the LIBO Rate for any Interest Period be less than 0.00% at any time.
“LIBO Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate.”
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge in the nature of a security interest
or security interest in, on or of such asset, (b) the interest of a vendor or a
lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such asset and (c) in the case of
securities, any purchase option, call or similar right of a third party with
respect to such securities; provided that “Lien” shall not include any
non-exclusive licenses under Intellectual Property.
“Limited Conditionality Acquisition” means any acquisition by the Borrower or
any Restricted Subsidiary of all or substantially all of the Equity Interests or
assets or business of another Person or assets constituting a business unit,
line of business or division of such Person (a) that is permitted by this
Agreement and (b) the consummation of which is not conditioned upon the
availability of, or on obtaining, third party financing or in connection with
which any fee or expense would be payable by the Borrower or its Restricted
Subsidiaries to the seller or target in the event financing to consummate the
acquisition is not obtained as contemplated by the definitive acquisition
agreement.
“Limited Conditionality Acquisition Agreement” means, with respect to any
Limited Conditionality Acquisition, the definitive acquisition documentation in
respect thereof.
“Loan Documents” means this Agreement, the Guarantee Agreement, the Security
Documents, each Refinancing Amendment, each Incremental Assumption Agreement,
each Extension Amendment, any Intercreditor Agreement to the extent then in
effect and the Notes.
“Loan Parties” means the Borrower and each Guarantor.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Margin Stock” has the meaning assigned to such term in Regulation U.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property or financial condition of the Borrower and the Restricted
Subsidiaries, taken as a whole or (b) the validity or enforceability of the Loan
Documents, taken as a whole or the rights or remedies of the Administrative
Agent or the Lenders thereunder, taken as a whole.
“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Swap Agreements, of any one or more of the
Borrower and its Restricted Subsidiaries in an aggregate principal amount
exceeding $35,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Restricted
Subsidiary in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting

-22-



--------------------------------------------------------------------------------




agreements) that the Borrower or such Restricted Subsidiary would be required to
pay if such Swap Agreement were terminated at such time.
“Material Real Property” means owned (but not leased) real estate in the United
States having a value in excess of $35,000,000 (estimated in good faith by the
Borrower).
“Material Subsidiary” means a Restricted Subsidiary that either (a) generates 5%
or more of the Consolidated EBITDA of the Borrower or (b) holds assets that
constitute 5% or more of all consolidated assets of the Borrower and its
Restricted Subsidiaries as of the last day of the most recent Fiscal Quarter for
which financial statements of the Borrower are available; provided that, in the
event that all Restricted Subsidiaries that would otherwise be excluded as
“Material Subsidiaries” pursuant to clauses (a) and (b) above would, in the
aggregate, exceed either of the thresholds set forth in clause (a) or (b) above
if they constituted a single Restricted Subsidiary, the Borrower shall designate
in writing to the Administrative Agent one or more of such Restricted
Subsidiaries to be “Material Subsidiaries” to the extent necessary so that all
Restricted Subsidiaries that are not Immaterial Subsidiaries do not, in the
aggregate, exceed either of the thresholds set forth in clause (a) or (b) above.
“Maturity Date” means the Term Facility Maturity Date or the Revolving Facility
Maturity Date, as applicable.
“Moody’s” means Moody’s Investors Service, Inc.
“Mortgage” shall mean a mortgage or deed of trust encumbering a Mortgaged
Property in form and substance reasonably acceptable to the Administrative
Agent.
“Mortgaged Property” shall mean any fee owned real property for which a Mortgage
is delivered pursuant to Section 5.11.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Net Proceeds” means, with respect to any event, the cash proceeds received in
respect of such event net of all brokerage commissions and fees, attorneys’
fees, accountants’ fees, investment banking fees, underwriting discounts and
other fees and out-of-pocket expenses paid by the Borrower or any of its
Restricted Subsidiaries to third parties in connection with such event.
“New Class Loans” has the meaning assigned to such term in Section 9.02(f).
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of such Lender in accordance
with the terms of Section 9.02 and (b) has been approved by the Required
Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Notes” means any promissory notes issued pursuant to Section 2.07(e).
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a

-23-



--------------------------------------------------------------------------------




Business Day, for the immediately preceding Business Day); provided that if none
of such rates are published for any day that is a Business Day, the term “NYFRB
Rate” means the rate for a federal funds transaction quoted at 11:00 a.m. on
such day received to the Administrative Agent from a Federal funds broker of
recognized standing selected by it; provided, further, that if any of the
aforesaid rates shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.
“Obligations” means (a) the due and punctual payment by the Borrower or the
applicable Loan Parties of (i) the principal of and premium, if any, and
interest (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Loans, when and as due, whether
at maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, and (ii) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of the Loan Parties to the
Lenders under this Agreement and the other Loan Documents and (b) the due and
punctual payment and performance of all covenants, agreements, obligations and
liabilities of the Loan Parties, monetary or otherwise, under or pursuant to
this Agreement and the other Loan Documents.
“OFAC” means Office of Foreign Assets Control of the United States Department of
the Treasury.
“Order” means an order, writ, judgment, award, injunction, decree, ruling or
decision of any Governmental Authority or arbitrator.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Incremental Term Loans” has the meaning assigned to such term in Section
2.17(b)(i).
“Other Revolving Credit Commitments” means, collectively, (a) Extended Revolving
Credit Commitments to make Extended Revolving Loans and (b) Replacement
Revolving Credit Commitments.
“Other Revolving Loans” means, collectively, (a) Extended Revolving Loans and
(b) Replacement Revolving Loans.
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.16(b)).
“Other Term Facilities” means the Other Term Loan Commitments and the Other Term
Loans made thereunder.
“Other Term Loan Commitments” means, collectively, (a) Incremental Term Loan
Commitments and (b) commitments to make Refinancing Term Loans.

-24-



--------------------------------------------------------------------------------




“Other Term Loans” means, collectively, (a) Other Incremental Term Loans, (b)
Extended Term Loans and (c) Refinancing Term Loans.
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).
“Participant” has the meaning set forth in Section 9.04(c).
“Participant Register” has the meaning set forth in Section 9.04(c).
“Patent Acquisition Cost Exclusion Period” has the meaning given such term in
the definition of “Consolidated EBITDA.”
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Perfection Certificate” means the Perfection Certificate with respect to the
Loan Parties in the form attached hereto as Exhibit E, or such other form as is
reasonably satisfactory to the Administrative Agent.
“Permitted Encumbrances” means:
(a)    Liens imposed by law for Taxes that are not yet overdue for a period of
more than thirty (30) days or are being contested in compliance with
Section 5.05;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 90 days or are being
contested in good faith by appropriate actions diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person to the extent required in accordance with GAAP;
(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, health, disability, unemployment
insurance and other social security laws or regulations;
(d)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
(e)    judgment liens in respect of judgments that do not constitute an Event of
Default under clause (j) of Article VII;
(f)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower and its Restricted Subsidiaries, taken as a whole;

-25-



--------------------------------------------------------------------------------




(g)    any obligations or duties affecting any of the property of the Borrower
or the Restricted Subsidiaries to any municipality or public authority with
respect to any franchise, grant, license or permit which do not materially
impair the use of such property for the purposes for which it is held;
(h)    Liens arising from precautionary UCC financing statements regarding
operating leases; and
(i)    Liens arising out of consignment or similar arrangements for the sale of
goods entered into by the Borrower or any of its Restricted Subsidiaries in the
ordinary course of business;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
“Permitted First Lien Intercreditor Agreement” means, with respect to any Liens
on Collateral that are intended to be equal and ratable with the Liens securing
the Secured Obligations, one or more intercreditor agreements, each of which
shall be on terms which are consistent with market terms governing security
arrangements for the sharing of liens on a pari passu basis at the time such
intercreditor agreement is proposed to be established, as determined by the
Borrower and the Collateral Agent in the exercise of reasonable judgment.
“Permitted Foreign Investments” means any of the following, to the extent held
in the ordinary course of business and not for speculative purposes; (i)
investments in certificates of deposit, banker’s acceptances and time deposits
maturing within 364 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by any office of any commercial bank organized under the laws of any
jurisdiction outside of the United States of America, (ii) euros and Sterling,
(iii) investments of the type and maturity described in clauses (a) through (g)
of the definition of “Permitted Investments” of foreign obligors, which
investments are reasonably appropriate in connection with any business conducted
by the Borrower or its Subsidiaries (as determined by the Borrower in good
faith) and which investments or obligors (or the parent companies of such
obligors) have the ratings described in such clauses or equivalent ratings from
S&P and Moody’s and (iv) other short term investments utilized by the Borrower
and its Subsidiaries in accordance with normal investment practices for cash
management in such country in investments analogous to the investments described
in clauses (a) through (g) of the definition of “Permitted Investments” and in
this paragraph and which are reasonably appropriate in connection with any
business conducted by the Borrower or its Subsidiaries in such country (as
determined by the Borrower in good faith).
“Permitted Investments” means:
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
(b)    investments in commercial paper maturing within 24 months with an
aggregate portfolio weighted-average maturity of 12 months or less from the date
of acquisition thereof and having, at such date of acquisition, short-term
credit ratings of at least A-1 and P-1 by S&P and Moody’s, respectively, or
carrying an equivalent rating by a nationally recognized rating agency, if both
of the two named rating agencies cease publishing ratings of commercial paper
issuers generally, and maturing within six months from the date of acquisition;

-26-



--------------------------------------------------------------------------------




(c)    investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 365 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;
(d)    fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;
(e)    money market funds that (i) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940 and (ii) are rated AAA by S&P
and Aaa by Moody’s or invest solely in the assets described in clauses (a)
through (d) above;
(f)    municipal (tax-exempt) investments with a maximum maturity of 24 months
with an aggregate portfolio weighted-average maturity of 12 months or less (for
securities where the interest rate is adjusted periodically (e.g. floating rate
securities), the interest rate reset date will be used to determine the maturity
date); and
(g)    variable rate notes issued by, or guaranteed by, any state agency,
municipality or domestic corporation rated A-1 (or the equivalent thereof) or
better by S&P or P-1 (or the equivalent thereof) or better by Moody’s and
maturing within 24 months with an aggregate portfolio weighted-average maturity
of 12 months or less from the date of acquisition (the interest rate reset date
will be used to determine the maturity date).
“Permitted Junior Intercreditor Agreement” means, with respect to any Liens on
Collateral that are intended to be junior to any Liens securing the Secured
Obligations, one or more intercreditor agreements, each of which shall be on
terms which are consistent with market terms governing security arrangements for
the sharing of liens on a junior basis at the time such intercreditor agreement
is proposed to be established, as determined by the Borrower and the Collateral
Agent in the exercise of reasonable judgment.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Platform” has the meaning assigned to such term in Section 9.16.
“Pledged Collateral” has the meaning assigned to such term in the Security
Agreement.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its office
located at 270 Park Avenue, New York, New York; each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective.

-27-



--------------------------------------------------------------------------------




“Pro Forma Basis” means, as to any Person, for all Specified Transactions that
occur subsequent to the commencement of an applicable measurement period except
as set forth in Section 1.05(a), all calculations of the Secured Leverage Ratio,
the Total Leverage Ratio and the Fixed Charge Coverage Ratio will give pro forma
effect to such Specified Transactions as if such Specified Transactions occurred
on the first day of such measurement period. Interest on a Capital Lease
Obligation shall be deemed to accrue at an interest rate reasonably determined
by a Financial Officer of the Borrower to be the rate of interest implicit in
such Capital Lease Obligation in accordance with GAAP. Interest on Indebtedness
that may optionally be determined at an interest rate based upon a factor of a
prime or similar rate, a eurocurrency interbank offered rate, or other rate,
shall be deemed to have been based upon the rate actually chosen, or, if none,
then based upon such optional rate chosen as the Borrower may designate.
Whenever any calculation is made on a Pro Forma Basis hereunder, such
calculation shall be made in good faith by a Financial Officer; provided that no
such calculation shall include cost savings or synergies unless such cost
savings and synergies are either (x) in compliance with Regulation S-X under the
Securities Act of 1933, as amended or (y) based on actions taken or to be taken
within 12 months of the relevant transaction and in an amount for any Test
Period, when aggregated with the amount of any increase to Consolidated EBITDA
for such Test Period pursuant to clause (i)(c) of the definition of
“Consolidated EBITDA,” that does not exceed 15% of Consolidated EBITDA for such
Test Period (calculated prior to giving effect to any increase pursuant to this
clause (y) or clause (i)(c) of the definition of “Consolidated EBITDA”).
“Pro Rata Extension Offers” has the meaning assigned to such term in Section
2.19(a).
“Qualified Equity Interests” means any Equity Interest other than Disqualified
Stock.
“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.
“Refinancing Amendment” has the meaning assigned to that term in Section
2.20(e).
“Refinancing Effective Date” has the meaning assigned to such term in Section
2.20(a).
“Refinancing Notes” means any secured or unsecured notes or loans issued by the
Borrower or any Guarantor (whether under an indenture, a credit agreement or
otherwise (other than this Agreement)) and the Indebtedness represented thereby;
provided that (a) 100% of the Net Proceeds of such Refinancing Notes are used to
permanently repay Term Loans and/or replace Commitments substantially
simultaneously with the issuance thereof; (b) the principal amount (or accreted
value, if applicable) of such Refinancing Notes does not exceed the principal
amount (or accreted value, if applicable) of the aggregate portion of the Term
Loans so repaid and/or Commitments so replaced (plus unpaid accrued interest and
premium (including tender premiums) thereon and underwriting discounts,
defeasance costs, fees, commissions and expenses); (c) the final maturity date
of such Refinancing Notes is on or after the Latest Maturity Date; (d) the
Weighted Average Life to Maturity of such Refinancing Notes is greater than or
equal to the Weighted Average Life to Maturity of the Term Loans so repaid or
the Revolving Credit Commitments so replaced, as applicable; (e) the terms of
such Refinancing Notes do not provide for any scheduled repayment, mandatory
redemption or sinking fund obligations prior to the Term Facility Maturity Date
of the Term Loans so reduced or the Revolving Facility Maturity Date of the
Revolving Credit Commitments so replaced, as applicable (other than (x) in the
case of Refinancing Notes in the form of notes, customary offers to repurchase
or mandatory prepayment provisions upon a change of control, asset sale or event
of loss and customary acceleration rights after an event of default and (y) in
the case of Refinancing Notes in the form of loans, customary amortization and
mandatory and voluntary prepayment provisions which are, when taken as a whole,
consistent in all material respects with, or not

-28-



--------------------------------------------------------------------------------




materially less favorable to the Loan Parties than, those applicable to the Term
Loans repaid and/or Commitments replaced, as the case may be, with such
Indebtedness to provide that any such mandatory prepayments as a result of asset
sales, events of loss, or excess cash flow, shall be allocated on a pro rata
basis or a less than pro rata basis (but not a greater than pro rata basis) with
the other Term Loans outstanding pursuant to this Agreement); (f) there shall be
no obligor with respect thereto that is not a Loan Party; (g) if such
Refinancing Notes are secured, the security agreements relating to such assets
shall not extend to any assets not constituting Collateral and shall be no more
favorable to the secured party or party, taken as a whole (determined by the
Borrower in good faith) than the Security Documents (with such differences as
are reasonably satisfactory to the Administrative Agent) and such Refinancing
Notes shall be subject to the provisions of a Permitted First Lien Intercreditor
Agreement or a Permitted Junior Intercreditor Agreement, as applicable; and (h)
all other terms applicable to such Refinancing Notes other than provisions
relating to original issue discount, upfront fees, interest rates and any other
pricing terms (which original issue discount, upfront fees, interest rates,
floors, redemption or prepayment premiums and other pricing terms shall not be
subject to the provisions set forth in this clause (h)) taken as a whole shall
(as determined by the Borrower in good faith) be substantially similar to, or
not materially less favorable to the Loan Parties than, the terms, taken as a
whole (determined by the Borrower in good faith), applicable to the Term Loans
so reduced or the Revolving Credit Commitments so replaced (except to the extent
such covenants and other terms apply solely to any period after the Latest
Maturity Date in effect at the time such Refinancing Notes are issued or are
otherwise reasonably acceptable to the Administrative Agent); provided that any
such Refinancing Notes may contain any financial maintenance covenants, so long
as any such covenant shall not be tighter than (or in addition to) those
applicable to the Term Loans or Revolving Credit Commitments then outstanding
(unless such covenants are also added for the benefit of the Lenders holding the
Term Loans or Revolving Credit Commitments then outstanding, which shall not
require consent of the Lenders holding the Term Loans or Revolving Credit
Commitments then outstanding and which the Administrative Agent shall add upon
the issuance of such Refinancing Notes).
“Refinancing Term Loans” has the meaning assigned to such term in Section
2.20(a).
“Register” has the meaning set forth in Section 9.04(b)(iv).
“Registered Equivalent Notes” means, with respect to any notes originally issued
in an offering pursuant to Rule 144A under the Securities Act or other private
placement transaction under the Securities Act of 1933, substantially identical
notes (having the same guarantees) issued in a dollar-for-dollar exchange
therefor pursuant to an exchange offer registered with the SEC.
“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Replacement Revolving Credit Commitments” has the meaning assigned to such term
in Section 2.20(c).

-29-



--------------------------------------------------------------------------------




“Replacement Revolving Facility” has the meaning assigned to such term in
Section 2.20(c).
“Replacement Revolving Facility Effective Date” has the meaning assigned to such
term in Section 2.20(c).
“Replacement Revolving Loans” has the meaning assigned to such term in Section
2.20(c).
“Required Lenders” means, at any time, Lenders having Credit Exposures and
unfunded Commitments representing greater than 50% of the aggregate amount of
Credit Exposures and unused Commitments at such time. The Credit Exposures and
unused Commitments of any Defaulting Lender shall be disregarded in determining
Required Lenders at any time.
“Required Revolving Lenders” means, at any time, Revolving Lenders having
Revolving Credit Commitments or (if the Revolving Credit Commitments have
terminated, Revolving Loans) that, taken together, represent more than 50% of
the sum of all Revolving Credit Commitments (or, if the Revolving Credit
Commitments have terminated, Revolving Loans at such time). The Revolving Loans
and unused Revolving Credit Commitments of any Defaulting Lender shall be
disregarded in determining Required Revolving Lenders at any time.
“Requirement of Law” means, as to any Person, any law, treaty, rule, regulation,
statute, order, ordinance, decree, judgment, consent decree, writ, injunction,
settlement agreement or governmental requirement enacted, promulgated or imposed
or entered into or agreed by any Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or assets or to which such
Person or any of its property or assets is subject.
“Resolution Authority” means any body which has authority to exercise any
Write-down and Conversion Powers.
“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer, or other similar officer of the
Borrower.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests in the Borrower or any Restricted
Subsidiary or any option, warrant or other right to acquire any such Equity
Interests in the Borrower.
“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.
“Revolving Borrowing” means a Borrowing comprised of Revolving Loans.
“Revolving Credit Commitment” means, with respect to each Revolving Lender, the
commitment of such Revolving Lender to make Revolving Loans hereunder, expressed
as an amount representing the maximum aggregate amount of such Revolving
Lender’s Revolving Loans hereunder, as such commitment may be (a) reduced from
time to time pursuant to Section 2.06, (b) increased from time to time pursuant
to Section 2.17 and (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Revolving Lender’s Revolving Credit Commitment is set forth on Schedule
1.01B or in the Assignment and Assumption, Incremental Assumption Agreement,
Extension Amendment or Refinancing Amendment pursuant to which such

-30-



--------------------------------------------------------------------------------




Lender shall have assumed its Revolving Credit Commitment, as applicable. The
aggregate amount of the Revolving Credit Commitments as of the Effective Date is
$50,000,000. After the Effective Date, additional Classes of Revolving Credit
Commitments may be added or created pursuant to Extension Amendments or
Refinancing Amendments.
“Revolving Facility” means the Revolving Credit Commitments of any Class and the
extensions of credit made hereunder by the Revolving Lenders of such Class and,
for purposes of Section 9.02(b), shall refer to all such Revolving Credit
Commitments as a single Class.
“Revolving Facility Maturity Date” means, as the context may require, (a) with
respect to the Revolving Facility in effect on the Effective Date, the fifth
anniversary of the Effective Date; and (b) with respect to any other Classes of
Revolving Credit Commitments, the maturity dates specified therefor in the
applicable Extension Amendment or Refinancing Amendment.
“Revolving Lender” means a Lender with a Revolving Credit Commitment.
“Revolving Loan” means a Loan made by a Revolving Lender pursuant to Section
2.01. Unless the context otherwise requires, the term “Revolving Loans” shall
include the Other Revolving Loans.
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.
“Sanctioned Country” means a country, region or territory that at any time is
the subject or target of any comprehensive territorial Sanctions (as of the
Effective Date, Crimea, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the OFAC, the U.S.
Department of State, or by the United Nations Security Council (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in the foregoing clause
(a) or (b).
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by OFAC, the U.S. State Department, the U.S. Department of
Commerce or the U.S. Department of the Treasury or the United Nations Security
Council.
“SEC” means the Securities and Exchange Commission of the United State of
America.
“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between the Borrower or any Restricted Subsidiary and any
Cash Management Bank, including any such Cash Management Agreement that is in
effect on the Effective Date.
“Secured Hedge Agreement” means any Swap Agreement that is entered into by and
between the Borrower or any Restricted Subsidiary and any Hedge Bank, including
any such Swap Agreement that is in effect on the Effective Date. Notwithstanding
the foregoing, for all purposes of the Loan Documents, any Guarantee of, or
grant of any Lien to secure, any obligations in respect of a Secured Hedge
Agreement by a Guarantor shall not include any Excluded Swap Obligations with
respect to such Guarantor.

-31-



--------------------------------------------------------------------------------




“Secured Leverage Ratio” means, as of any date of determination, the ratio of
(a) Total Indebtedness, other than unsecured Indebtedness, as of such date
(after giving effect to any incurrence or repayment of any such Indebtedness on
such date) to (b) Consolidated EBITDA for the most recently ended Test Period
ending on or prior to such date.
“Secured Obligations” means, collectively, (a) the Obligations, (b) obligations
of the Borrower and its Restricted Subsidiaries in respect of any Secured Cash
Management Agreement and (c) obligations of the Borrower and its Restricted
Subsidiaries in respect of any Secured Hedge Agreement; provided that the
Secured Obligations of any Loan Party shall exclude any Excluded Swap
Obligations with respect to such Loan Party, including, in the case of clauses
(a) through (c), all interest and other monetary obligations incurred during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding.
“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, each Lender, each Hedge Bank that is party to any Secured Hedge
Agreement, each Cash Management Bank that is party to any Secured Cash
Management Agreement, each sub-agent appointed pursuant to Article VIII hereof
by the Administrative Agent with respect to matters relating to the Loan
Documents or by the Collateral Agent with respect to matters relating to any
Security Document and each other Person to which any of the Secured Obligations
is owed.
“Security Agreement” means the Security Agreement substantially in the form of
Exhibit C dated as of the Effective Date among the Borrower, each Guarantor and
the Collateral Agent.
“Security Documents” means the Security Agreement and each other security
document or pledge agreement delivered by any Loan Party pursuant to Section
5.11 or Section 5.12 to secure any of the Secured Obligations, and all UCC or
other financing statements or instruments of perfection required by this
Agreement or any security agreement to be filed with respect to the security
interests in property and fixtures created pursuant to the Security Agreement
and any other document or instrument utilized to pledge as collateral for the
Secured Obligations any property of whatever kind or nature.
“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.
“Specified Transaction” means (i) any Disposition and any asset acquisition,
Investment (or series of related Investments) (including the Inventus
Acquisition and any other Acquisition), in each case, in excess of $10,000,000
(or any similar transaction or transactions), any dividend, distribution or
other similar payment, (ii) the designation of any Restricted Subsidiary as an
Unrestricted Subsidiary or of any Unrestricted Subsidiary as a Restricted
Subsidiary and (iii) any incurrence, repayment, repurchase or redemption of
Indebtedness.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentage shall include those imposed pursuant to such Regulation D. Eurodollar
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The

-32-



--------------------------------------------------------------------------------




Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which Equity Interests representing more than 50% of the equity or more
than 50% of the ordinary voting power or, in the case of a partnership, more
than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.
“Subsidiary” means any subsidiary of the Borrower.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.
“Syndication Agent” means the Syndication Agent listed on the cover page hereof.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority including any interest, additions to tax
or penalties applicable thereto.
“Term Facility” means each of the Initial Term A Facility and any Other Term
Facility.
“Term Facility Maturity Date” means, as the context may require, (a) with
respect to the Initial Term A Facility, the Initial Term A Facility Maturity
Date and (b) with respect to any other Class of Term Loans, the maturity dates
specified therefor in the applicable Incremental Assumption Agreement, Extension
Amendment or Refinancing Amendment.
“Term Loan” means the Initial Term A Loans and/or the Other Term Loans.
“Term Loan Borrowing” means any Initial Term A Borrowing or any Borrowing of
Other Term Loans.
“Term Loan Commitment” means the commitment of a Term Loan Lender to make Term
Loans, including Initial Term A Loans and/or Other Term Loans, in each case, as
set forth on Schedule 1.01B or the applicable Incremental Assumption Agreement
or Refinancing Amendment.
“Term Loan Lender” means a Lender having a Term Loan Commitment or that holds
Term Loans.
“Test Period” means each period of four consecutive Fiscal Quarters of the
Borrower then last ended (in each case taken as one accounting period).

-33-



--------------------------------------------------------------------------------




“Total Indebtedness” means, as of any date, the aggregate principal amount of
Indebtedness of the Borrower and its Restricted Subsidiaries, on a consolidated
basis, of a type described in clauses (a), (b), (d), (g), (h) (but only to the
extent of drawings under letters of credit that have not been reimbursed within
two Business Days following the date of drawing), (i) and (j) of the definition
of “Indebtedness” and, to the extent relating to the Indebtedness of any other
Person of the type described in one or more of the foregoing clauses, clauses
(e) and (f) of the definition of “Indebtedness,” provided that, during a Patent
Acquisition Cost Exclusion Period, the Borrower may, elect to exclude from the
calculation of “Total Indebtedness” up to $35,000,000 of required expenditures
that the Borrower and its Restricted Subsidiaries accrued during the relevant
Fiscal Quarter that would be reflected in “deferred payment obligations” on a
consolidated balance sheet of the Borrower and the Restricted Subsidiaries
prepared in accordance with GAAP minus the amount of costs excluded from the
calculation of Consolidated EBITDA such time pursuant to the proviso thereto
“Total Leverage Ratio” means, as of any date of determination, the ratio of (a)
Total Indebtedness as of such date (after giving effect to any incurrence or
prepayment of Indebtedness on such date) to (b) Consolidated EBITDA for the most
recently ended Test Period ending on or prior to such date.
“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“Undisclosed Administration” means, in relation to a Lender or its direct or
indirect parent company, the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian, or other similar official
by a supervisory authority or regulator under or based on the law in the country
where such Lender or such parent company is subject to home jurisdiction, if
applicable law requires that such appointment not be disclosed.
“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.
“Unrestricted Subsidiary” means (1) any Subsidiary of the Borrower, whether now
owned or acquired or created after the Effective Date, that is designated after
the Effective Date by the Borrower as an Unrestricted Subsidiary hereunder by
written notice to the Administrative Agent; provided that the Borrower shall
only be permitted to so designate a new Unrestricted Subsidiary after the
Effective Date so long as (a) no Default or Event of Default has occurred and is
continuing or would result therefrom and the Borrower is in compliance, on a Pro
Forma Basis, with each of the covenants set forth in Sections 6.11, 6.12 and
6.13 as of the last day of and for the most recently ended Test Period for which
financial statements have been delivered pursuant to Section 5.01 or Section
4.01(j), (b) all Investments in such Unrestricted Subsidiary at the time of
designation are permitted in accordance with the relevant requirements of
Section 6.04 and (c) such Subsidiary being designated as an “Unrestricted
Subsidiary” shall also, concurrently with such designation and thereafter,
constitute an “unrestricted subsidiary” (or otherwise not be subject to the
covenants) under any Material Indebtedness; and (2) any subsidiary of an
Unrestricted Subsidiary. The designation of any Subsidiary as an Unrestricted
Subsidiary shall constitute an Investment by the Borrower therein at the date of
designation in an amount equal to the fair market value of the Borrower’s (or
its Subsidiaries’) Investments therein, which shall be required to be permitted
on such date in accordance with Section 6.04 (and not as an Investment permitted
thereby in a Restricted Subsidiary). The Borrower may designate any Unrestricted
Subsidiary to be a Restricted Subsidiary for

-34-



--------------------------------------------------------------------------------




purposes of this Agreement; provided that no Default or Event of Default has
occurred and is continuing or would result therefrom and the Borrower is in
compliance, on a Pro Forma Basis, with each of the covenants set forth in
Sections 6.11, 6.12 and 6.13 as of the last day of and for the most recently
ended Test Period for which financial statements have been delivered pursuant to
Section 5.01 or Section 4.01(j). The designation of any Unrestricted Subsidiary
as a Restricted Subsidiary on or after the Effective Date shall constitute (i)
the incurrence at the time of designation of any Investment, Indebtedness or
Liens of such Subsidiary existing at such time and (ii) a return on any
Investment to the Borrower in Unrestricted Subsidiaries pursuant to the
preceding sentence in an amount equal to the fair market value at the date of
such designation of the Borrower’s Investment in such Subsidiary.
“USA PATRIOT Act” has the meaning set forth in Section 9.17.
“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.14(f)(ii)(b)(3).
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.
“Wholly Owned Subsidiary” means any Subsidiary of the Borrower all the Equity
Interests of which (other than directors’ qualifying shares and Equity Interests
held by other Persons to the extent such Equity Interests are required by
applicable law to be held by a Person other than the Borrower or one of its
Subsidiaries) is owned by the Borrower or one or more Wholly Owned Subsidiaries.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Write-down and Conversion Powers” means:
(a)    in relation to any Bail-In Legislation described in the EU Bail-In
Legislation Schedule from time to time, the powers described as such in relation
to that Bail-In Legislation in EU Bail-In Legislation Schedule; and
(b)    in relation to any other applicable Bail-In Legislation:
(i)    any powers under that Bail-In Legislation to cancel, transfer or dilute
shares issued by a Person that is a bank or investment firm or other financial
institution or affiliate of a bank, investment firm or other financial
institution, to cancel, reduce, modify or change the form of a liability of such
a Person or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
that Person or any other Person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any

-35-



--------------------------------------------------------------------------------




obligation in respect of that liability or any of the powers under that Bail-In
Legislation that are related to or ancillary to any of those powers; and
(ii)    any similar or analogous powers under that Bail-In Legislation.
Section 1.02.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
Section 1.03.    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Effective Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith; provided, further,
that if GAAP is amended or revised subsequent to the Effective Date to cause
operating leases to be treated as capitalized leases, then such change shall not
be given effect hereunder, and those types of leases which were treated as
operating leases as of the Effective Date shall continue to be treated as
operating leases and not capitalized leases. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made without giving effect to any election under Accounting
Standards Codification 825-10-25 (or any other Accounting Standards Codification
or Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value,” as defined therein and (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof.
Section 1.04.    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified

-36-



--------------------------------------------------------------------------------




and referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a
“Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving
Borrowing”).
Section 1.05.    Pro Forma Calculations.
(a)    For purposes of any calculation of the Secured Leverage Ratio, Total
Leverage Ratio or Fixed Charge Coverage Ratio, in the event that any Specified
Transaction has occurred during the Test Period for which the Secured Leverage
Ratio, Total Leverage Ratio or Fixed Charge Coverage Ratio is being calculated
or, except for purposes of determining whether an Event of Default has occurred
under Section 6.12 or 6.13 has occurred, following the end of such Test Period
and on or prior to the date of determination, such calculation shall be made on
a Pro Forma Basis.
(b)    Whenever any test is required to be complied with on a Pro Forma Basis
with reference to Section 6.11, 6.12 or 6.13 for purposes of taking any action
prior to the date of delivery of financial statements for the fiscal quarter
ending June 30, 2016, such calculation shall be made based on the required
covenant levels in effect for such Section as of and for the Test Period ending
June 30, 2016.
ARTICLE II

The Credits
Section 2.01.    Commitments.
(a)    Subject to the terms and conditions set forth herein each Revolving
Lender agrees to make Revolving Loans to the Borrower in dollars from time to
time during the Availability Period in an aggregate principal amount that will
not result in such Lender’s aggregate Revolving Loans exceeding such Lender’s
Revolving Credit Commitment. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Revolving Loans.
(b)    Subject to the terms and conditions set forth herein (i) each Initial
Term A Loan Lender agrees to make Initial Term A Loans to the Borrower in
dollars on the Effective Date in an amount equal to such Lender’s Initial Term A
Loan Commitment and (ii) each Incremental Term Loan Lender with an Incremental
Term Loan Commitment agrees to make Incremental Term Loans to the Borrower in
dollars on the relevant borrowing date in an amount equal to such Lender’s
applicable Incremental Term Loan Commitment. All such Term Loans shall be made
on the applicable date by making immediately available funds available to the
Administrative Agent’s designated account or to such other account as may be
designated in writing to the Administrative Agent by the Borrower, not later
than the time specified by the Administrative Agent. The full amount of the
Initial Term A Loan Commitments must be drawn in a single drawing on the
Effective Date. Amounts repaid or prepaid in respect of Term Loans may not be
reborrowed.
Section 2.02.    Loans and Borrowings.
(a)    Each Loan shall be made as part of a Borrowing consisting of Loans under
the same Facility and of the same Type made by the Lenders ratably in accordance
with their respective Commitments under such Facility. The failure of any Lender
to make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided that the Commitments of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required hereunder.

-37-



--------------------------------------------------------------------------------




(b)    Subject to Section 2.11, each Borrowing shall be comprised entirely of
ABR Loans or Eurodollar Loans as the Borrower may request in accordance
herewith. Each Lender at its option may make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan (and in
the case of an Affiliate, the provisions of Sections 2.11, 2.12, 2.13, 2.14,
2.16 and 2.18 shall apply to such Affiliate to the same extent as to such
Lender); provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.
(c)    At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000 and not less than $1,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000; provided that an ABR Borrowing may be in an aggregate
amount that is equal to the entire unused balance of the total Revolving Credit
Commitments. Borrowings of more than one Type and Class may be outstanding at
the same time; provided that there shall not at any time be more than a total of
twelve Eurodollar Borrowings outstanding.
(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Eurodollar
Borrowing if the Interest Period requested with respect thereto would end after
the applicable Maturity Date.
Section 2.03.    Requests for Borrowings. To request a Borrowing (other than a
continuation or conversion, which is governed by Section 2.05), the Borrower
shall notify the Administrative Agent of such request by telephone (or, by
e-mail in accordance with Section 9.01): (a) in the case of a Eurodollar
Borrowing, not later than 11:00 a.m., New York City time, three (3) Business
Days before the date of the proposed Borrowing or (b) in the case of an ABR
Borrowing, not later than 10:00 a.m., New York City time, on the date of the
proposed Borrowing. Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly (and in any event, within 2 hours of any
telephonic notification) by e-mail, hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request substantially in the form of
Exhibit B and signed by the Borrower. Each such telephonic, electronic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:
(i)    the aggregate amount of the requested Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
(iv)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(v)    the location and number of the Borrower’s account or such other account
designated in writing by the Borrower to which funds are to be disbursed, which
shall comply with the requirements of Section 2.04(a).
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall

-38-



--------------------------------------------------------------------------------




advise each applicable Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.
Section 2.04.    Funding of Borrowings.
(a)    Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 12:00
noon, New York City time, (or 1:00 p.m., New York City time, in the case of ABR
Borrowing where notice thereof is received after 10:00 a.m., New York City time
on the date of such Borrowing) to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the applicable Lenders.
The Administrative Agent will make such Loans available to the Borrower by
promptly crediting the amounts so received, in like funds, to an account of the
Borrower maintained with the Administrative Agent and designated by the Borrower
in the applicable Borrowing Request or to such other account as may be
designated in writing to the Administrative Agent by the Borrower.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.
Section 2.05.    Interest Elections.
(a)    Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.
(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone (or, by e-mail in
accordance with Section 9.01) by the time that a Borrowing Request would be
required under Section 2.03 if the Borrower were requesting a Borrowing of the
Type resulting from such election to be made on the effective date of such
election. Each such telephonic (or electronic) Interest Election Request shall
be irrevocable and shall be confirmed promptly by hand delivery or telecopy to
the Administrative Agent of a written Interest Election Request in substantially
the form of Exhibit F and signed by the Borrower.

-39-



--------------------------------------------------------------------------------




(c)    Each telephonic, electronic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period.”
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.
(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be continued as a
Eurodollar Borrowing with an Interest Period of one month’s duration.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent so notifies the
Borrower, then, so long as an Event of Default is continuing (i) no outstanding
Borrowing may be converted to or continued as a Eurodollar Borrowing and (ii)
unless repaid, each Eurodollar Borrowing shall be converted to an ABR Borrowing
at the end of the Interest Period applicable thereto.
Section 2.06.    Termination and Reduction of Commitments.
(a)    Unless previously terminated in accordance with the terms of this
Agreement, the Revolving Credit Commitments shall terminate on the Revolving
Facility Maturity Date, and the Initial Term A Loan Commitment shall terminate
upon the close of business on the earlier of (a) 5:00 p.m. New York City time on
the Effective Date and (b) the funding of the Initial Term A Loans.
(b)    The Borrower may at any time terminate or from time to time reduce the
Revolving Credit Commitments; provided that (i) each partial reduction of the
Revolving Credit Commitments shall be in an amount that is an integral multiple
of $5,000,000 and (ii) the Borrower shall not terminate or reduce the Revolving
Credit Commitments if, after giving effect to any concurrent prepayment of the
Loans in accordance with Section 2.08, the Revolving Loans of all Lenders would
exceed the aggregate Revolving Credit Commitments.
(c)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Credit Commitments under paragraph (b) of this
Section at least three (3) Business Days

-40-



--------------------------------------------------------------------------------




prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof. Promptly following receipt of any
notice, the Administrative Agent shall advise the Lenders of the contents
thereof. A notice of termination of the Revolving Credit Commitments delivered
by the Borrower may state that such notice is conditioned upon the effectiveness
of other credit facilities or consummation of any other transaction, in which
case such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Revolving Credit Commitments
shall be permanent. Each reduction of the Revolving Credit Commitments shall be
made ratably among the Revolving Lenders in accordance with their respective
Revolving Credit Commitments.
Section 2.07.    Repayment of Loans; Evidence of Debt.
(a)    The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the accounts of the applicable Lenders the then unpaid principal
amount of each Borrowing no later than the applicable Maturity Date. Subject to
adjustment pursuant to Section 2.08(d), the Borrower shall repay the Initial
Term A Loans on each March 31, June 30, September 30 and December 31 to occur
during the term of this Agreement (commencing on June 30, 2016) and on the
Initial Term A Facility Maturity Date or, if any such date is not a Business
Day, on the next succeeding Business Day (each such date being referred to as an
“Initial Term A Loan Installment Date”), in an aggregate principal amount of
such Initial Term A Loans equal to (i) 1.25% of the aggregate principal amount
of such Initial Term A Loans incurred on the Effective Date on each Initial Term
A Loan Installment Date on or prior to March 31, 2017, (ii) 1.875% of the
aggregate principal amount of such Initial Term A Loans incurred on the
Effective Date on each Initial Term A Loan Installment Date thereafter and on or
prior to March 31, 2018, (iii) 2.50% of the aggregate principal amount of such
Initial Term A Loans incurred on the Effective Date on each Initial Term A Loan
Installment Date thereafter and on or prior to March 31, 2019, (iv) 3.125% of
the aggregate principal amount of such Initial Term A Loans incurred on the
Effective Date on each Initial Term A Loan Installment Date thereafter and on or
prior to March 31, 2020 and (v) 5.00% of the aggregate principal amount of such
Initial Term A Loans incurred on the Effective Date on each Initial Term A Loan
Installment Date thereafter and prior to the Initial Term A Facility Maturity
Date, with the balance of all Initial Term A Loans payable on the Initial Term A
Facility Maturity Date. In the event that any Other Term Loans are made, the
Borrower shall repay such Other Term Loans on the dates and in the amounts set
forth in the related Incremental Assumption Agreement, Extension Amendment or
Refinancing Amendment.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal and
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.
(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

-41-



--------------------------------------------------------------------------------




(e)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to the payee named therein (or, if such promissory note is a registered
note, to such payee and its registered assigns).
Section 2.08.    Prepayment of Loans.
(a)    The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with paragraph (d) of this Section, in a minimum amount equal to $1,000,000 or
any integral multiple of $500,000 in excess thereof; provided that the foregoing
shall not prohibit prepayment in an amount less than the denominations specified
above if the amount of such prepayment constitutes the remaining outstanding
balance of the Borrowing being prepaid.
(b)    In the event and on each occasion that the aggregate Revolving Loans
exceeds the total Revolving Credit Commitments, the Borrower shall prepay the
Borrowings under the Revolving Facility in an aggregate principal amount equal
to such excess.
(c)    Prior to any prepayment of Borrowings hereunder, the Borrower shall
select the Borrowing or Borrowings to be prepaid and shall specify such
selection in the notice of such prepayment pursuant to paragraph (d) of this
Section.
(d)    The Borrower shall notify the Administrative Agent by telephone (or by
e-mail in accordance with Section 9.01 and in any event as confirmed by
telecopy) of any prepayment of a Borrowing hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 11:00 a.m., New York City
time, three (3) Business Days before the date of such prepayment, and (ii) in
the case of prepayment of an ABR Borrowing, not later than 11:00 a.m., New York
City time, one Business Day before the date of prepayment. Each such notice
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid. If a notice of optional prepayment is given in
connection with a conditional notice of termination of the Revolving Credit
Commitments as contemplated by Section 2.06(c), then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 2.06(c). Promptly following receipt of any such notice, the
Administrative Agent shall advise the applicable Lenders of the contents
thereof. Each prepayment of a Revolving Borrowing shall be applied ratably to
the Revolving Loans included in the prepaid Revolving Borrowing and each
voluntary prepayment of a Term Loan Borrowing shall be applied ratably to the
remaining scheduled amortization payments of the applicable Term Loans included
in the prepaid Term Loan Borrowing in such order as directed by the Borrower,
but absent such direction, in direct order of maturity. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.10 and in
the case of any prepayment of Eurodollar Loans pursuant to this Section 2.08 on
any day prior to the last day of an Interest Period applicable thereto, the
Borrower shall, promptly after receipt of a written request by any applicable
Lender (which request shall set forth in reasonable detail the basis for
requesting such amount) pay to the Administrative Agent for the account of such
Lender any amounts required pursuant to Section 2.13.

-42-



--------------------------------------------------------------------------------




Section 2.09.    Fees.
(a)    The Borrower shall pay to the Administrative Agent for the account of
each Revolving Lender (other than any Defaulting Lender) a commitment fee in
dollars, which shall accrue at the Applicable Commitment Fee Rate on the daily
amount of the unused Revolving Credit Commitment of such Lender during the
Availability Period. Accrued commitment fees shall be payable in arrears on
March 31, June 30, September 30 and December 31 of each year and on the
Revolving Facility Maturity Date, commencing on the first such date to occur
after the Effective Date. All commitment fees shall be computed on the basis of
a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
(b)    The Borrower shall pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.
(c)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, in the case of
commitment fees to the Lenders. Fees paid shall not be refundable under any
circumstances.
Section 2.10.    Interest.
(a)    The Revolving Loans comprising each ABR Revolving Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Margin for ABR Revolving
Loans. The Initial Term A Loans comprising each ABR Term Loan Borrowing shall
bear interest at the Alternate Base Rate plus the Applicable Margin for ABR
Initial Term A Loans.
(b)    The Revolving Loans comprising each Eurodollar Revolving Borrowing shall
bear interest at the Adjusted LIBO Rate for the Interest Period in effect for
such Borrowing plus the Applicable Margin for Eurodollar Revolving Loans. The
Initial Term A Loans comprising each Eurodollar Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Margin for Eurodollar Initial Term A Loans.
(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Revolving Loans as provided in paragraph (a) of this Section.
(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Revolving Credit Commitments; provided that (i) interest
accrued pursuant to paragraph (c) of this Section shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan (other than a
prepayment of an ABR Revolving Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.
(e)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based

-43-



--------------------------------------------------------------------------------




on the Prime Rate shall be computed on the basis of a year of 365 days (or 366
days in a leap year), and in each case shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.
Section 2.11.    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
(i)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or
(ii)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or electronic means as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrower and the Lenders that
the circumstances giving rise to such notice no longer exist (which notice shall
be promptly given by the Administrative Agent when such circumstances no longer
exist), (i) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing shall
be ineffective, and (ii) if any Borrowing Request requests a Eurodollar
Borrowing, such Borrowing shall be made as an ABR Borrowing; provided that if
the circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.
Section 2.12.    Increased Costs.
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit, liquidity
or similar requirement (including any compulsory loan requirement, insurance
charge or other assessment) against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate);
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of “Excluded
Taxes” and (C) Connection Income Taxes) with respect to its loans, commitments,
or other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or
(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or Loans
made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender or to such other Recipient of making, converting to, continuing or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to reduce the amount of any sum received or receivable by such Lender or such
other Recipient hereunder (whether of principal, interest or any other amount),
then, within 10 days following request of such Lender or such other Recipient,
the Borrower will pay to such Lender or such other Recipient (accompanied by a
certificate in accordance with paragraph (c) of this Section), as the

-44-



--------------------------------------------------------------------------------




case may be, such additional amount or amounts as will compensate such Lender or
other Recipient, as the case may be, for such additional costs incurred or
reduction suffered; provided that such Person shall only be entitled to seek
such additional amounts if such Person is generally seeking the payment of
similar additional amounts from similarly situated borrowers in comparable
credit facilities to the extent it is entitled to do so.
(b)    If any Lender determines that any Change in Law affecting such Lender or
any lending office of such Lender or such Lender’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by such Lender to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy and
liquidity), then from time to time the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered within 10 days following request
of such Lender (accompanied by a certificate in accordance with paragraph (c) of
this Section); provided that such Person shall only be entitled to seek such
additional amounts if such Person is generally seeking the payment of similar
additional amounts from similarly situated borrowers in comparable credit
facilities to the extent it is entitled to do so.
(c)    A certificate of a Lender setting forth in reasonable detail the basis
for and computation of the amount or amounts necessary to compensate such Lender
or its holding company, as the case may be, as specified in paragraph (a) or (b)
of this Section shall be delivered to the Borrower and shall be conclusive
absent manifest error. The Borrower shall pay such Lender the amount shown as
due on any such certificate within 10 days after receipt thereof.
(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided, further, that, if the Change in Law giving rise to such increased
costs or reductions is retroactive, then the 180-day period referred to above
shall be extended to include the period of retroactive effect thereof.
Section 2.13.    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.08(d) and is revoked in accordance therewith), or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.16, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event (but not lost profits) within 10 days
following request of such Lender (accompanied by a certificate described below
in this Section). In the case of a Eurodollar Loan, such loss, cost or expense
to any Lender shall be deemed to include an amount determined by such Lender to
be the excess, if any, of (i) the amount of interest that would have accrued on
the principal amount of such Loan had such event not occurred, at the Adjusted
LIBO Rate that would have been applicable to such Loan, for the period from the
date of such event to the last day of the then

-45-



--------------------------------------------------------------------------------




current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate that such Lender would bid were it
to bid, at the commencement of such period, for dollar deposits of a comparable
amount and period from other banks in the eurodollar market. A certificate of
any Lender setting forth in reasonable detail the basis for and computation of
any amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.
Section 2.14.    Taxes.
(a)    Payments Free of Taxes. All payments by or on account of any obligation
of any Loan Party under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable Requirements of Law.
If any applicable Requirements of Law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax in respect of any such payment by a withholding agent,
then the applicable withholding agent shall be entitled to make such deduction
or withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.14) the applicable Lender (or, in the case of
payments made to the Administrative Agent for its own account, the
Administrative Agent) receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(b)    Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable
Requirements of Law, or at the option of the Administrative Agent timely
reimburse it for, Other Taxes.
(c)    Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.14) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.
(d)    [Reserved].
(e)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 2.14, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(f)    Status of Lenders.
(i) Any Lender that is entitled to an exemption from or reduction of any
applicable withholding Tax with respect to any payments made under any Loan
Document shall deliver to the

-46-



--------------------------------------------------------------------------------




Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Requirements of Law or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements.
(ii) Without limiting the generality of the foregoing,
(a)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), two executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;
(b)    any Foreign Lender shall, to the extent it is legally eligible to do so,
deliver to the Borrower and the Administrative Agent on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party two executed originals of IRS Form
W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax;
(2)    two executed originals of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code and that no interest payments under any Loan
Documents are effectively connected with such Foreign Lender’s conduct of a
United States trade or business (a “U.S. Tax Compliance Certificate”) and (y)
two executed originals of IRS Form W-8BEN or W-8BEN-E; or
(4)    to the extent a Foreign Lender is not the beneficial owner (e.g., where
the Lender is a partnership or a participating Lender), two executed originals
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E,
a U.S. Tax Compliance Certificate substantially in the form of Exhibit G-2 or
Exhibit G-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership (and not a participating Lender) and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit G-4 on behalf of such direct and indirect partner(s);

-47-



--------------------------------------------------------------------------------




(c)    any Foreign Lender shall, to the extent it is legally eligible to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable
Requirements of Law as a basis for claiming exemption from or a reduction in
U.S. Federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and
(d)    if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by applicable Requirements of Law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable Requirements of Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA, to determine whether such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount, if any,
to deduct and withhold from such payment. Solely for purposes of this
clause (d), “FATCA” shall include any amendments made to FATCA after the
Effective Date.
Each Lender agrees that if any documentation it previously delivered pursuant to
this Section 2.14(f) expires or becomes obsolete or inaccurate in any respect,
it shall update such documentation or promptly notify the Borrower and the
Administrative Agent in writing of its legal ineligibility to do so.
Each Lender hereby authorizes the Administrative Agent to deliver to the Loan
Parties and to any successor Administrative Agent any documentation provided by
such Lender pursuant to this Section 2.14(f).
(g)    Treatment of Certain Refunds. If the Administrative Agent or a Lender
determines, in its sole discretion, that it has received a refund of any
Indemnified Taxes as to which it has been indemnified by the Borrower or with
respect to which any Loan Party has paid additional amounts pursuant to this
Section 2.14, it shall pay over such refund to the Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrower
under this Section 2.14 with respect to the Indemnified Taxes giving rise to
such refund), net of all out-of-pocket expenses (including any taxes) of the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that the Borrower, upon the request of the Administrative
Agent or such Lender agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.
(h)    Survival. Each party’s obligations under this Section 2.14 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender,

-48-



--------------------------------------------------------------------------------




the termination of the Commitments and the repayment, satisfaction or discharge
of all obligations under any Loan Document.
Section 2.15.    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a)    The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or of amounts payable under Section 2.12,
2.13 or 2.14, or otherwise) prior to the time expressly required hereunder for
such payment or, if no such time is expressly required, prior to 12:00 noon, New
York City time, on the date when due, in immediately available funds, without
set-off or counterclaim. Any amounts received after such time on any date may,
in the discretion of the Administrative Agent, be deemed to have been received
on the next succeeding Business Day solely for purposes of calculating interest
thereon. All such payments shall be made to the Administrative Agent at the
applicable account specified in Schedule 2.15 or, in any such case, to such
other account as the Administrative Agent shall from time to time specify in a
notice delivered to the Borrower, except that payments pursuant to
Sections 2.12, 2.13, 2.14 and 9.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.
(c)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans, resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary thereof (as to which the provisions of this paragraph shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation. For purposes of subclause (b) of the definition of
“Excluded Taxes,” a Lender that acquires a participation pursuant to this
Section 2.15(c) shall be treated as having acquired such participation on the
earlier date(s) on which such Lender acquired the applicable interest(s) in the
Commitment(s) and/or Loan(s) to which such participation relates.

-49-



--------------------------------------------------------------------------------




(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04, 2.15(d) or 9.03(c), then the Administrative Agent may,
in its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.
(f)    Any proceeds of any Collateral securing the Secured Obligations in
connection with any enforcement or any bankruptcy or insolvency proceeding shall
be applied, subject to any applicable Intercreditor Agreement, ratably first, to
pay any fees, indemnities, or expense reimbursements including amounts then due
to the Agents from the Loan Parties, second, to pay any fees or expense
reimbursements then due to the Lenders from the Loan Parties, third, to pay
interest and commitment fees then due and payable hereunder ratably, fourth, to
prepay principal on the Loans and to pay any amounts owing with respect to the
Secured Cash Management Agreements and Secured Hedge Agreements, ratably (with
amounts applied to any such Term Loans applied to installments of the Term Loans
ratably in accordance with the then outstanding amounts thereof) and fifth, to
the payment of any other Secured Obligation due to any Secured Party.
Notwithstanding the foregoing in this Section 2.15(f), amounts received from any
Loan Party shall not be applied to any Excluded Swap Obligation of such Loan
Party.
Section 2.16.    Mitigation Obligations; Replacement of Lenders.
(a)    If any Lender requests compensation under Section 2.12, or if the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.14, then such Lender shall (at the request of the Borrower) use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.12 or 2.14, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower shall pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment within 10 days following request of such Lender
(accompanied by reasonable back-up documentation relating thereto).
(b)    If any Lender requests compensation under Section 2.12, or if the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.14, and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with paragraph (a) above, or
if any Lender is a Defaulting Lender, a Non-Consenting Lender or any Lender
refuses to make an Extension Election

-50-



--------------------------------------------------------------------------------




pursuant to Section 2.19, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights (other than
its existing rights to payments made pursuant to Sections 2.12 and 2.14) and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent to the extent such consent would be
required under Section 9.04(b) for an assignment of the applicable Loans or
Commitments, which consent shall not unreasonably be withheld, (ii) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder, from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrower (in the case of all other
amounts), (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.12 or payments required to be made pursuant to
Section 2.14, such assignment will result in a reduction in such compensation or
payments and (iv) in the case of any assignment resulting from a Lender becoming
a Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent. A Lender shall not be required to make
any such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.
Section 2.17.    Incremental Commitments.
(a)    At any time and from time to time prior to the Latest Maturity Date, the
Borrower may, by written notice to the Administrative Agent (which the
Administrative Agent shall promptly furnish to each Lender), request that one or
more Persons (which may include the then-existing Lenders; provided that no
Lender shall be obligated to provide such Incremental Commitments and may elect
or decline in its sole discretion to provide Incremental Commitments) establish
Incremental Revolving Credit Commitments or Incremental Term Loans under this
paragraph (a), it being understood that (x) if such Incremental Commitment is to
be provided by a Person that is not already a Lender, the Administrative Agent
shall have consented to such Person being a Lender hereunder to the extent such
consent would be required pursuant to Section 9.04(b) in the event of an
assignment to such Person (such consent not to be unreasonably withheld) and (y)
the Borrower may agree to accept less than the amount of any proposed
Incremental Commitment; provided that the minimum aggregate principal amount
accepted shall equal the lesser of (i) $10,000,000 or (ii) the aggregate
Incremental Commitments proposed to be provided in response to the Borrower’s
request. The minimum aggregate principal amount of any Incremental Commitment
shall be $10,000,000, (or such lesser amount as may be agreed by the
Administrative Agent). In no event shall the aggregate amount of all Incremental
Commitments pursuant to this paragraph (a) (when taken together with any
Incremental Equivalent Debt incurred prior to such date) exceed the greater of
(i) $50,000,000 and (ii) any other amount so long as on the date of incurrence
of such Incremental Commitment (subject to the terms of Section 2.17(b) below),
in the case of this clause (ii), the Secured Leverage Ratio does not exceed 2.00
to 1.00 on a Pro Forma Basis (assuming the full amount available thereunder is
drawn) (with any Incremental Equivalent Debt under Section 6.01(h) being deemed
to constitute secured Indebtedness for the purposes of calculating the Secured
Leverage Ratio even if unsecured). The Borrower may arrange for one or more
banks or other financial institutions, which may include any Lenders, to extend
Revolving Credit Commitments, increase their existing Revolving Credit
Commitments or provide Incremental Term Loans in an aggregate amount equal to
the amount of the Incremental Commitment. In the event that one or more of such
Persons offer to increase or enter into such Revolving Credit Commitments, and
such Persons, the Loan Parties, the Borrower and the Administrative Agent agree
as to the amount of such Revolving Credit Commitments to be allocated to the
respective Persons making such offers and the fees (if any) to be payable by the

-51-



--------------------------------------------------------------------------------




Borrower in connection therewith, such Persons and the Administrative Agent
shall execute and deliver an Incremental Assumption Agreement. Incremental Term
Loans may be made hereunder pursuant to an amendment, supplement or amendment
and restatement (an “Incremental Term Loan Amendment”) of this Agreement and, as
appropriate, the other Loan Documents, executed by Loan Parties, each Lender
participating in such tranche, each Person joining this Agreement as Lender by
participation in such tranche, if any, and the Administrative Agent. The
Incremental Term Loan Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Borrower and the
Administrative Agent, to effect the provisions of this Section 2.17.
Notwithstanding the foregoing, no increase in the Revolving Credit Commitments
(or in the Revolving Credit Commitment of any Lender) or tranche of Incremental
Term Loans shall become effective under this Section 2.17 unless on the proposed
date of the effectiveness of such Incremental Commitment (i) the Administrative
Agent shall have received a certificate dated such date and executed by a
Financial Officer of the Borrower that, subject to the proviso set forth below
(A) the conditions set forth in paragraphs (a) and (c) of Section 4.02 shall
have been satisfied and (B) the Borrower is in compliance, on a Pro Forma Basis
for the applicable Acquisition and all relevant related pro forma events, with
each of the covenants set forth in Sections 6.11, 6.12 and 6.13 as of the last
day of, and for, the most recently ended Test Period for which financial
statements have been delivered pursuant to Section 5.01 or Section 4.01(j) and
(ii) the Administrative Agent shall have received documents from the Borrower
consistent with those delivered on the Effective Date as to the organizational
power and authority of the Borrower to borrow hereunder after giving effect to
such Incremental Commitment; provided that, with respect to any Incremental
Commitment incurred for the primary purpose of financing a Limited
Conditionality Acquisition (“Acquisition-Related Incremental Commitments”), (x)
clause (i)(A) of this sentence shall be deemed to have been satisfied so long as
(1) as of the date of effectiveness of the related Limited Conditionality
Acquisition Agreement, no Default is in existence or would result from entry
into such Limited Conditionality Acquisition Agreement, (2) as of the date of
the initial borrowing pursuant to such Acquisition-Related Incremental
Commitment, no Event of Default under clause (a), (b), (h) or (i) of Section
7.01 is in existence immediately before or immediately after giving effect
(including on a Pro Forma Basis) to such borrowing and to any concurrent
transactions and any substantially concurrent use of proceeds thereof, (3) the
representations and warranties set forth in Article III shall be true and
correct in all material respects (or in all respects if qualified by
materiality) as of the date of effectiveness of the applicable Limited
Conditionality Acquisition Agreement and (4) as of the date of the initial
borrowing pursuant to such Acquisition-Related Incremental Commitment, customary
“Sungard” representations and warranties (with such representations and
warranties to be reasonably determined by the Administrative Agent and the
Borrower) shall be true and correct in all material respects (or in all respects
if qualified by materiality) immediately prior to, and immediately after giving
effect to, the incurrence of such Acquisition-Related Incremental Commitment and
(y) at the option of the Borrower (notified in writing to the Administrative
Agent on or prior to the date of execution of the applicable definitive
acquisition agreement), the condition in clause (i)(B) above shall be deemed to
be satisfied if such condition is satisfied on the date of execution of the
applicable acquisition agreement on a Pro Forma Basis for the applicable Limited
Conditionality Acquisition and all relevant related pro forma events; provided,
further, that, in the event that the Borrower makes an election pursuant to this
clause (y) then, except for purposes of determining whether an Event of Default
has occurred under Section 6.11, 6.12 or 6.13, all subsequent financial tests
required to be complied with under this Agreement in order to take any action
shall until the consummation of such Limited Conditionality Acquisition (or the
termination of the definitive agreement with respect thereto) be required to be
complied with both (I) on an actual basis without giving effect to such Limited
Conditionality Acquisition and all relevant related pro forma events and (II) on
a Pro Forma Basis giving effect to such Limited Conditionality Acquisition and
all relevant related pro

-52-



--------------------------------------------------------------------------------




forma events. Nothing contained in this Section 2.17 shall constitute, or
otherwise be deemed to be, a commitment on the part of any Lender to increase
its Revolving Credit Commitment hereunder, or provide Incremental Term Loans, at
any time.
(b)    The Loan Parties and each Incremental Term Loan Lender and/or Incremental
Revolving Lender shall execute and deliver to the Administrative Agent an
Incremental Assumption Agreement and such other documentation as the
Administrative Agent shall reasonably specify to evidence the Incremental Term
Loan Commitment of such Incremental Term Loan Lender and/or Incremental
Revolving Credit Commitment of such Incremental Revolving Lender. Each
Incremental Assumption Agreement shall specify the terms of the applicable
Incremental Term Loans and/or Incremental Revolving Credit Commitments; provided
that:
(i)    (w) any commitments to make Incremental Term Loans in the form of
additional Initial Term A Loans shall have the same terms as the Initial Term A
Loans, and shall form part of the same Class of Initial Term A Loans, (x) any
commitments to make Term Loans with pricing, maturity, amortization and/or other
terms different from the Initial Term A Loans (“Other Incremental Term Loans”)
shall be subject to compliance with clauses (ii) through (vi) below and (y) the
terms of any Incremental Revolving Credit Commitments, to the extent not
consistent with the then outstanding Revolving Credit Commitments, shall not be
more favorable, taken as a whole, to the lenders providing such Incremental
Revolving Credit Commitment than the terms of the then outstanding Revolving
Credit Commitments (other than with respect to terms and conditions applicable
after the then latest Revolving Facility Maturity Date) and shall require no
scheduled amortization or mandatory commitment reduction prior to the then
latest Revolving Facility Maturity Date,  
(ii)    the Other Incremental Term Loans incurred pursuant to clause (a) of this
Section 2.17 shall be secured by Liens that rank equal in priority with the
Liens securing the existing Loans,
(iii)    the final maturity date of any such Other Incremental Term Loans shall
be no earlier than the Latest Maturity Date applicable to Term Loans in effect
at the date of incurrence of such Other Incremental Term Loans, and, except as
to pricing, amortization, final maturity date and ranking as to security (which
shall, subject to the other clauses of this proviso, be determined by the
Borrower and the Incremental Term Loan Lenders in their sole discretion), shall
have terms, to the extent not consistent with the Initial Term A Loans, shall
not be more favorable, taken as a whole, to the lenders providing such
Incremental Term Loans than the terms of the Initial Term A Loans,  
(iv)    the Weighted Average Life to Maturity of any such Other Incremental Term
Loans shall be no shorter than the remaining Weighted Average Life to Maturity
of the then outstanding Term Loans with the longest remaining Weighted Average
Life to Maturity,
(v)    there shall be no borrower (other than the Borrower) or guarantor (other
than the Guarantors) in respect of any Incremental Term Loan Commitments or
Incremental Revolving Credit Commitments, and
(vi)    Other Incremental Term Loans and Incremental Revolving Credit
Commitments shall not be secured by any asset of the Borrower or its
Subsidiaries other than the Collateral.

-53-



--------------------------------------------------------------------------------




Each party hereto hereby agrees that, upon the effectiveness of any Incremental
Assumption Agreement or Incremental Term Loan Amendment, this Agreement shall be
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Incremental Term Loan Commitments and/or Incremental
Revolving Credit Commitments evidenced thereby as provided for in Section 9.02.
Any amendment to this Agreement or any other Loan Document that is necessary to
effect the provisions of this Section 2.17 and any such Collateral and other
documentation shall be deemed “Loan Documents” hereunder and may be memorialized
in writing by the Administrative Agent with the Borrower’s consent (not to be
unreasonably withheld) and furnished to the other parties hereto. Each of the
parties hereto hereby agrees that the Administrative Agent may take any and all
action as may be reasonably necessary to ensure that (i) all Incremental Term
Loans (other than Other Incremental Term Loans), when originally made, are
included in each Borrowing of the outstanding applicable Class of Term Loans on
a pro rata basis, and (ii) all Revolving Loans in respect of Incremental
Revolving Credit Commitments, when originally made, are included in each
Borrowing of the applicable Class of outstanding Revolving Loans on a pro rata
basis.
Notwithstanding anything to the contrary, this Section 2.17 shall supersede any
provisions in Section 2.15 or Section 9.02 to the contrary.
Section 2.18.    Defaulting Lenders.
(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders.”
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; fourth, to the
payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fifth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and sixth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
at a

-54-



--------------------------------------------------------------------------------




time when the conditions set forth in Section 4.02 were satisfied or waived,
such payment shall be applied solely to pay the Loans of all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of such Defaulting Lender until such time as all Loans and funded are held by
the Lenders pro rata in accordance with the Commitments hereunder. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.
(iii)    Certain Fees. No Defaulting Lender shall be entitled to receive any
commitment fee pursuant to Section 2.09(a) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender).
(b)    Defaulting Lender Cure. If the Borrower and the Administrative Agent
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein that Lender will, to the extent applicable, purchase at par that portion
of outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans of the
applicable Class to be held pro rata by the Lenders in accordance with the
Commitments of such Class, whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.
(c)    Termination of a Defaulting Lender. The Borrower may terminate the unused
amount of the Commitment of any Revolving Lender that is a Defaulting Lender
upon not less than two (2) Business Days’ prior notice to the Administrative
Agent (which shall promptly notify the Lenders thereof), and in such event the
provisions of Section 2.18(a)(ii) will apply to all amounts thereafter paid by
the Borrower for the account of such Defaulting Lender under this Agreement
(whether on account of principal, interest, fees, indemnity or other amounts);
provided that (i) no Event of Default shall have occurred and be continuing, and
(ii) such termination shall not be deemed to be a waiver or release of any claim
the Borrower, the Administrative Agent or any Lender may have against such
Defaulting Lender.
Section 2.19.    Extensions of Loans and Commitments.
(a)    Notwithstanding anything to the contrary in this Agreement, pursuant to
one or more offers made from time to time by the Borrower to all Lenders of any
Class of Term Loans and/or Revolving Credit Commitments on a pro rata basis
(based, in the case of an offer to the Lenders under any Class of Term Loans, on
the aggregate outstanding Term Loans of such Class and, in the case of an offer
to the Lenders under any Revolving Facility, on the aggregate outstanding
Revolving Credit Commitments under such Revolving Facility, as applicable), and
on the same terms to each such Lender (“Pro Rata Extension Offers”), the
Borrower is hereby permitted to consummate transactions with individual Lenders
that agree to such transactions from time to time to extend the maturity date of
such Lender’s Loans and/or Commitments of such Class and to otherwise modify the
terms of such Lender’s Loans and/or Commitments of such Class pursuant to the
terms of the relevant Pro Rata Extension Offer (including, without limitation,
increasing the interest rate or fees payable in respect of such Lender’s Loans
and/or Commitments and/or modifying the amortization schedule in respect of such
Lender’s Loans); provided that any Lender offered or approached to provide an
Extension (as defined below), may

-55-



--------------------------------------------------------------------------------




elect to or decline in its sole discretion to provide an Extension. For the
avoidance of doubt, the reference to “on the same terms” in the preceding
sentence shall mean, (i) in the case of an offer to the Lenders under any Class
of Term Loans, that all of the Term Loans of such Class are offered to be
extended for the same amount of time and that the interest rate changes and fees
payable with respect to such extension are the same and (ii) in the case of an
offer to the Lenders under any Revolving Facility, that all of the Revolving
Credit Commitments of such Facility are offered to be extended for the same
amount of time and that the interest rate changes and fees payable with respect
to such extension are the same. Any such extension (an “Extension”) agreed to
between the Borrower and any such Lender (an “Extending Lender”) will be
established under this Agreement by implementing an Other Term Loan for such
Lender if such Lender is extending an existing Term Loan (such extended Term
Loan, an “Extended Term Loan”) or an Other Revolving Credit Commitment for such
Lender if such Lender is extending an existing Revolving Credit Commitment (such
extended Revolving Credit Commitment, an “Extended Revolving Credit Commitment,”
and any Revolving Loan made pursuant to such Extended Revolving Credit
Commitment, an “Extended Revolving Loan”). Each Pro Rata Extension Offer shall
specify the date on which the Borrower proposes that the Extended Term Loan
shall be made or the proposed Extended Revolving Credit Commitment shall become
effective (the “Extension Election”), which shall be a date not earlier than
five (5) Business Days after the date on which notice is delivered to the
Administrative Agent (or such shorter period agreed to by the Administrative
Agent in its reasonable discretion).
(b)    The Borrower and each Extending Lender shall execute and deliver to the
Administrative Agent an amendment to this Agreement (an “Extension Amendment”)
and such other documentation as the Administrative Agent shall reasonably
specify to evidence the Extended Term Loans and/or Extended Revolving Credit
Commitments of such Extending Lender. Each Extension Amendment shall specify the
terms of the applicable Extended Term Loans and/or Extended Revolving Credit
Commitments; provided, that (i) no Default shall have occurred and be continuing
at the time the offering document in respect of a Pro Rata Extension Offer is
delivered to the Lenders, (ii) the representations and warranties set forth in
Article III shall be true and correct in all material respects (or in all
respects if qualified by materiality) as of the date of effectiveness of the
Extension Amendment, (iii) except as to interest rates, fees and any other
pricing terms, and amortization, final maturity date and participation in
prepayments and commitment reductions (which shall, subject to clauses (iv) and
(v) of this proviso, be determined by the Borrower and set forth in the Pro Rata
Extension Offer), the Extended Term Loans shall have (x) the same terms as the
existing Class of Term Loans from which they are extended or (y) such other
terms as shall be reasonably satisfactory to the Administrative Agent, (iv) the
final maturity date of any Extended Term Loans shall be no earlier than the
latest Term Facility Maturity Date in effect on the date of incurrence, (v) the
Weighted Average Life to Maturity of any Extended Term Loans shall be no shorter
than the remaining Weighted Average Life to Maturity of the Class of Term Loans
to which such offer relates and (vi) except as to interest rates, fees, any
other pricing terms and final maturity (which shall be determined by the
Borrower and set forth in the Pro Rata Extension Offer), any Extended Revolving
Credit Commitment shall have (x) the same terms as the existing Class of
Revolving Credit Commitments from which they are extended or (y) have such other
terms as shall be reasonably satisfactory to the Administrative Agent. Upon the
effectiveness of any Extension Amendment, this Agreement shall be amended to the
extent (but only to the extent) necessary to reflect the existence and terms of
the Extended Term Loans and/or Extended Revolving Credit Commitments evidenced
thereby as provided for in Section 9.02. Any such deemed amendment may be
memorialized in writing by the Administrative Agent with the Borrower’s consent
(not to be unreasonably withheld) and furnished to the other parties hereto.
(c)    Upon the effectiveness of any such Extension, the applicable Extending
Lender’s Term Loan will be automatically designated an Extended Term Loan and/or
such Extending Lender’s

-56-



--------------------------------------------------------------------------------




Revolving Credit Commitment will be automatically designated an Extended
Revolving Credit Commitment.
(d)    Notwithstanding anything to the contrary set forth in this Agreement or
any other Loan Document (including without limitation this Section 2.19), (i) no
Extended Term Loan or Extended Revolving Credit Commitment is required to be in
any minimum amount or any minimum increment, (ii) any Extending Lender may
extend all or any portion of its Term Loans and/or Revolving Credit Commitment
pursuant to one or more Pro Rata Extension Offers (subject to applicable
proration in the case of over participation) (including the extension of any
Extended Term Loan and/or Extended Revolving Credit Commitment), (iii) there
shall be no condition to any Extension of any Loan or Commitment at any time or
from time to time other than notice to the Administrative Agent of such
Extension and the terms of the Extended Term Loan or Extended Revolving Credit
Commitment implemented thereby, (iv) all Extended Term Loans, Extended Revolving
Credit Commitments and all obligations in respect thereof shall be Obligations
of the relevant Loan Parties under this Agreement and the other Loan Documents
that rank equally and ratably in right of security with all other Obligations of
the Class being extended and (v) there shall be no borrower (other than the
Borrower) and no guarantors (other than the Guarantors) in respect of any such
Extended Term Loans or Extended Revolving Credit Commitments.
(e)    Each Extension shall be consummated pursuant to procedures set forth in
the associated Pro Rata Extension Offer; provided, that the Borrower shall
cooperate with the Administrative Agent prior to making any Pro Rata Extension
Offer to establish reasonable procedures with respect to mechanical provisions
relating to such Extension, including, without limitation, timing, rounding and
other adjustments.
Notwithstanding anything to the contrary, this Section 2.19 shall supersede any
provisions in Section 2.15 or Section 9.02 to the contrary.
Section 2.20.    Refinancing Amendments.
(a)    Notwithstanding anything to the contrary in this Agreement, the Borrower
may by written notice to the Administrative Agent establish one or more
additional tranches of term loans under this Agreement (such loans, “Refinancing
Term Loans”), all Net Proceeds of which are used to refinance in whole or in
part any Class of Term Loans. Each such notice shall specify the date (each, a
“Refinancing Effective Date”) on which the Borrower proposes that the
Refinancing Term Loans shall be made, which shall be a date not earlier than
five (5) Business Days after the date on which such notice is delivered to the
Administrative Agent (or such shorter period agreed to by the Administrative
Agent in its sole discretion); provided, that:
(i)    immediately before and immediately after giving effect to the borrowing
of such Refinancing Term Loans on the Refinancing Effective Date each of the
conditions set forth in Section 4.02 shall be satisfied;
(ii)    the final maturity date of the Refinancing Term Loans shall be no
earlier than the Term Facility Maturity Date of the refinanced Term Loans;
(iii)    the Weighted Average Life to Maturity of such Refinancing Term Loans
shall be no shorter than the then-remaining Weighted Average Life to Maturity of
the refinanced Term Loans;

-57-



--------------------------------------------------------------------------------




(iv)    the aggregate principal amount of the Refinancing Term Loans shall not
exceed the outstanding principal amount of the refinanced Term Loans plus
amounts used to pay fees, premiums, costs and expenses (including original issue
discount) and accrued interest associated therewith;
(v)    all other terms applicable to such Refinancing Term Loans (other than
provisions relating to original issue discount, upfront fees, interest rates and
any other pricing terms and optional prepayment or mandatory prepayment or
redemption terms, which shall be as agreed between the Borrower and the Lenders
providing such Refinancing Term Loans) taken as a whole shall (as determined by
the Borrower in good faith) be substantially similar to, or not materially less
favorable to the Borrower and its Subsidiaries than, the terms, taken as a
whole, applicable to the Initial Term A Loans (except to the extent such
covenants and other terms apply solely to any period after the then applicable
Latest Maturity Date or are otherwise reasonably acceptable to the
Administrative Agent); provided that any such Refinancing Term Loans may contain
any financial maintenance covenants, so long as any such covenant shall not be
tighter than (or in addition to) those applicable to the Term Loans or Revolving
Credit Commitment then outstanding (unless such covenants are also added for the
benefit of the Lenders, which shall not require consent of the Lenders holding
the Term Loans or Revolving Credit Commitments then outstanding and which the
Administrative Agent shall add to this Agreement effective on such Refinancing
Effective Date);
(vi)    there shall be no borrower (other than the Borrower) and no guarantors
(other than the Guarantors) in respect of such Refinancing Term Loans;
(vii)    Refinancing Term Loans shall not be secured by any asset of the
Borrower and its Subsidiaries other than the Collateral; and
(viii)    Refinancing Term Loans may participate on a pro rata basis or on a
less than pro rata basis (but not on a greater than pro rata basis) in any
mandatory prepayments hereunder, as specified in the applicable Refinancing
Amendment.
(b)    The Borrower may approach any Lender or any other Person that would be a
permitted assignee pursuant to Section 9.04 to provide all or a portion of the
Refinancing Term Loans; provided, that any Lender offered or approached to
provide all or a portion of the Refinancing Term Loans may elect or decline, in
its sole discretion, to provide a Refinancing Term Loan. Any Refinancing Term
Loans made on any Refinancing Effective Date shall be designated an additional
Class of Term Loans for all purposes of this Agreement; provided, further, that
any Refinancing Term Loans may, to the extent provided in the applicable
Refinancing Amendment governing such Refinancing Term Loans, be designated as an
increase in any previously established Class of Term Loans made to the Borrower.
(c)    Notwithstanding anything to the contrary in this Agreement, the Borrower
may by written notice to the Administrative Agent establish one or more
additional Facilities (“Replacement Revolving Facilities”) providing for
revolving commitments (“Replacement Revolving Credit Commitments” and the
revolving loans thereunder, “Replacement Revolving Loans”), which replace in
whole or in part any Class of Revolving Credit Commitments under this Agreement.
Each such notice shall specify the date (each, a “Replacement Revolving Facility
Effective Date”) on which the Borrower proposes that the Replacement Revolving
Credit Commitments shall become effective, which shall be a date not less than
five (5) Business Days after the date on which such notice is delivered to the
Administrative Agent (or such shorter period agreed to by the Administrative
Agent in its reasonable discretion); provided that (i) immediately before and
immediately after giving effect to the establishment of such Replacement

-58-



--------------------------------------------------------------------------------




Revolving Credit Commitments on the Replacement Revolving Facility Effective
Date, each of the conditions set forth in Section 4.02 shall be satisfied, (ii)
after giving effect to the establishment of any Replacement Revolving Credit
Commitments and any concurrent reduction in the aggregate amount of any other
Revolving Credit Commitments, the aggregate amount of Revolving Credit
Commitments shall not exceed the aggregate amount of the Revolving Credit
Commitments outstanding immediately prior to the applicable Replacement
Revolving Facility Effective Date plus amounts used to pay fees, premiums, costs
and expenses (including original issue discount) and accrued interest associated
therewith; (iii) no Replacement Revolving Credit Commitments shall have a final
maturity date (or require commitment reductions or amortizations) prior to the
Revolving Facility Maturity Date for the Revolving Credit Commitments being
replaced; (iv) all other terms applicable to such Replacement Revolving Facility
(other than provisions relating to fees, interest rates and other pricing terms
and prepayment and commitment reduction and optional redemption terms which
shall be as agreed between the Borrower and the Lenders providing such
Replacement Revolving Credit Commitments and taken as a whole shall (as
determined by the Borrower in good faith) be substantially similar to, or not
materially less favorable to the Borrower and its Subsidiaries than, those,
taken as a whole, applicable to the Revolving Credit Commitments so replaced
(except to the extent such covenants and other terms apply solely to any period
after the Latest Maturity Date in effect at the time of incurrence or are
otherwise reasonably acceptable to the Administrative Agent); provided that any
such Replacement Revolving Facilities may contain any financial maintenance
covenants, so long as any such covenant shall not be tighter than (or in
addition to) those applicable to the Term Loans or Revolving Credit Commitment
then outstanding (unless such covenants are also added for the benefit of the
Lenders holding the Term Loans or Revolving Credit Commitments then outstanding,
which shall not require consent of the Lenders holding the Term Loans or
Revolving Credit Commitments then outstanding and which the Administrative Agent
shall add to this Agreement upon the applicable Replacement Revolving Facility
Effective Date); (v) there shall be no borrower (other than the Borrower) and no
guarantors (other than the Guarantor) in respect of such Replacement Revolving
Facility; and (vi) Replacement Revolving Credit Commitments and extensions of
credit thereunder shall not be secured by any asset of the Borrower and its
Subsidiaries other than the Collateral.
(d)    The Borrower may approach any Lender or any other Person that would be a
permitted assignee of a Revolving Credit Commitment pursuant to Section 9.04 to
provide all or a portion of the Replacement Revolving Credit Commitments;
provided that any Lender offered or approached to provide all or a portion of
the Replacement Revolving Credit Commitments may elect or decline, in its sole
discretion, to provide a Replacement Revolving Credit Commitment. Any
Replacement Revolving Credit Commitment made on any Replacement Revolving
Facility Effective Date shall be designated an additional Class of Revolving
Credit Commitments for all purposes of this Agreement; provided that any
Replacement Revolving Credit Commitments may, to the extent provided in the
applicable Refinancing Amendment, be designated as an increase in any previously
established Class of Revolving Credit Commitments.
(e)    The Borrower and each Lender providing the applicable Refinancing Term
Loans and/or Replacement Revolving Credit Commitments (as applicable) shall
execute and deliver to the Administrative Agent an amendment to this Agreement
(a “Refinancing Amendment”) and such other documentation as the Administrative
Agent shall reasonably specify to evidence such Refinancing Term Loans and/or
Replacement Revolving Credit Commitments (as applicable). For purposes of this
Agreement and the other Loan Documents, (A) if a Lender is providing a
Refinancing Term Loan, such Lender will be deemed to have an Other Term Loan
having the terms of such Refinancing Term Loan and (B) if a Lender is providing
a Replacement Revolving Credit Commitment, such Lender will be deemed to have an
Other Revolving Credit Commitment having the terms of such Replacement Revolving
Credit

-59-



--------------------------------------------------------------------------------




Commitment. Notwithstanding anything to the contrary set forth in this Agreement
or any other Loan Document (including without limitation this Section 2.20), (i)
no Refinancing Term Loan or Replacement Revolving Credit Commitment is required
to be in any minimum amount or any minimum increment, (ii) there shall be no
condition to any incurrence of any Refinancing Term Loan or Replacement
Revolving Credit Commitment at any time or from time to time other than those
set forth in clauses (a) or (c) above, as applicable, and (iii) all Refinancing
Term Loans, Replacement Revolving Credit Commitments and all obligations in
respect thereof shall be Obligations under this Agreement and the other Loan
Documents that rank equally and ratably in right of security with the other
Secured Obligations.
Notwithstanding anything to the contrary, this Section 2.20 shall supersede any
provisions in Section 2.15 or Section 9.02 to the contrary.
ARTICLE III

Representations and Warranties
The Borrower represents and warrants to the Lenders that:
Section 3.01.    Organization. Each of the Borrower and its Restricted
Subsidiaries (i) is duly organized, validly existing and in good standing (to
the extent such concept exists in the relevant jurisdiction) under the laws of
the jurisdiction of its organization or incorporation, and (ii) has the
requisite power and authority to conduct its business as it is presently being
conducted, except in the case of clause (i) (other than with respect to any Loan
Party), where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect. The Borrower and
its Restricted Subsidiaries are qualified and licensed in all jurisdictions
where they are required to be so qualified or licensed to operate their business
and where the failure to so qualify or be licensed, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.
Section 3.02.    Authorization; Enforceability. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Loan Party is
a party are within such Loan Party’s corporate or other organizational powers
and have been duly authorized by all necessary corporate or other organizational
and, if required, stockholder action. This Agreement has been duly executed and
delivered by the Borrower and constitutes, and each other Loan Document to which
any Loan Party is a party, when executed and delivered by such Loan Party,
constitutes, a legal, valid and binding obligation of the Borrower or such Loan
Party (as the case may be), enforceable against the Borrower or such other Loan
Party, as the case may be, in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
Section 3.03.    Governmental Approvals; No Conflicts. The execution, delivery
and performance of the Loan Documents by each Loan Party party thereto (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except (i) such as have been
obtained or made and are in full force and effect, (ii) filings necessary to
perfect Liens created under the Loan Documents and (iii) those the failure to
obtain or make which, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, (b) will not violate (i) any
applicable law or regulation or (ii) any applicable Order of any Governmental
Authority, except to the extent such violation would not reasonably be expected
to result in a Material Adverse Effect, (c) will not violate the charter,
by-laws or other organizational documents of any Loan Party, (d) will not
violate or result in a default under any indenture, agreement or other
instrument evidencing Indebtedness binding

-60-



--------------------------------------------------------------------------------




upon the Borrower or any of its Restricted Subsidiaries or their respective
assets, or give rise to a right thereunder to require any payment to be made by
the Borrower or any of its Restricted Subsidiaries (other than pursuant to a
Loan Document) except to the extent such violation, default or right, as the
case may be, individually or in the aggregate, would not reasonably be expected
to have a Material Adverse Effect and (e) will not result in the creation or
imposition of any Lien on any asset of the Borrower or any of its Restricted
Subsidiaries, except Liens created under the Loan Documents.
Section 3.04.    Financial Statements; No Material Adverse Change.
(a)    The Borrower has heretofore furnished to the Lenders (i) its consolidated
balance sheet and statements of income, stockholders equity and cash flows as of
and for the fiscal year ended December 31, 2014, reported on by
PricewaterhouseCoopers LLP, independent certified public accountants, and (ii)
its consolidated balance sheet and statements of income and cash flows as of and
for the Fiscal Quarter and the portion of the fiscal year ended September 30,
2015. Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Borrower and
its consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii) above.
(b)    Since December 31, 2014, there has been no event, circumstance or
condition that has had or would reasonably be expected to have a material
adverse change in the business, assets, property or financial condition of the
Borrower and its Restricted Subsidiaries taken as a whole.
Section 3.05.    Properties. Each of the Borrower and its Restricted
Subsidiaries has good title to, or valid leasehold interests in, all its real
and tangible personal property material to its business, except (i) for minor
defects in title that do not interfere with its ability to conduct its business
as currently conducted or to utilize such properties for their intended purposes
or (ii) as individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.
Section 3.06.    Litigation and Environmental Matters.
(a)    There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened in writing against the Borrower or any of its Restricted Subsidiaries
that would reasonably be expected, individually or in the aggregate, to result
in a Material Adverse Effect (other than the Disclosed Matters).
(b)    Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any of its
Restricted Subsidiaries (i) has failed to comply with any Environmental Law or
to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received written notice of any claim with
respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.
(c)    Since the Effective Date, there has been no change in the status of the
Disclosed Matters that, individually or in the aggregate, has resulted in, or
materially increased the reasonable likelihood of, a Material Adverse Effect.
Section 3.07.    Compliance with Laws. Each of the Borrower and its Restricted
Subsidiaries is in compliance with all Requirements of Law applicable to it or
its property, except where the failure to do

-61-



--------------------------------------------------------------------------------




so, individually or in the aggregate, would not reasonably be expected to result
in a Material Adverse Effect. No Default has occurred and is continuing.
Section 3.08.    Intellectual Property. The Borrower and each of its Restricted
Subsidiaries owns, or is licensed to use (including the granting of licenses
under), Intellectual Property reasonably necessary for the conduct of its
business as currently conducted, except for those the failure to own or be
licensed to use (including the granting of licenses) which would not reasonably
be expected to result in a Material Adverse Effect. To the knowledge of the
Borrower, (a) the operation of the Borrower’s and its Restricted Subsidiaries’
respective businesses, including the use of Intellectual Property, by the
Borrower and its Restricted Subsidiaries, does not infringe on the rights of any
Person, (b) no Intellectual Property of the Borrower or any of its Restricted
Subsidiaries is being infringed upon by any Person in any material respect, and
(c) no claim is pending or threatened in writing challenging the ownership, use
or the validity of any Intellectual Property of the Borrower or any Restricted
Subsidiary, except for infringements and claims referred to in the foregoing
clauses (a), (b) and (c) that, in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.
Section 3.09.    Investment Company Status. Neither the Borrower nor any of its
Restricted Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended.
Section 3.10.    Taxes. Each of the Borrower and its Restricted Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it (including in its capacity as a withholding agent), except (a) any
Taxes that are being contested in good faith by appropriate proceedings and for
which the Borrower or such Restricted Subsidiary, as applicable, has set aside
on its books adequate reserves (to the extent required by GAAP) or (b) to the
extent that the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.
Section 3.11.    ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. Except as would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, each
Plan is in compliance with the applicable provisions of ERISA.
Section 3.12.    Labor Matters. On the Effective Date, there are no strikes,
lockouts or slowdowns against the Borrower or any of its Restricted Subsidiaries
pending or, to the knowledge of the Borrower, threatened in writing. The hours
worked by and payments made to employees of the Borrower and its Restricted
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other Requirements of Law dealing with such matters in any manner that would
reasonably be expected to have a Material Adverse Effect. All payments due from
the Borrower or any Restricted Subsidiary, or for which any claim may be made
against any of them, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued as a liability on the
books of the Borrower and its Restricted Subsidiaries except to the extent
non-payment or failure to accrue would not reasonably be expected to have a
Material Adverse Effect. The consummation of the transactions contemplated by
this Agreement will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which the Borrower or any of its Restricted Subsidiaries is bound.

-62-



--------------------------------------------------------------------------------




Section 3.13.    Insurance. The properties of the Borrower and each of its
Restricted Subsidiaries are insured with insurance companies that the Borrower
believes (in the good faith judgment of the management of the Borrower) are
financially sound and reputable (after giving effect to any self-insurance which
the Borrower believes (in the good faith judgment of management of the Borrower)
is reasonable and prudent in light of the size and nature of its business), in
such amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Borrower or the applicable Restricted Subsidiary
operates.
Section 3.14.    Solvency. Immediately following the making of each Loan made on
the Effective Date and after giving effect to the application of the proceeds of
such Loans, (a) the fair value of the assets of the Borrower (on a consolidated
basis with its Subsidiaries) will exceed its debts and liabilities, subordinate,
contingent or otherwise; (b) the present fair saleable value of the property of
the Borrower (on a consolidated basis with its Subsidiaries) will be greater
than the amount that will be required to pay the probable liability of its debts
and other liabilities, as such debts and other liabilities become absolute and
matured; (c) the Borrower (on a consolidated basis with its Subsidiaries) will
be able to pay its debts and liabilities, subordinate, contingent or otherwise
as they become absolute and matured; and (d) the Borrower (on a consolidated
basis with its Subsidiaries) will not have unreasonably small capital with which
to conduct its business as such business is now conducted and is proposed to be
conducted following the Effective Date.
Section 3.15.    Subsidiaries. Schedule 3.15 sets forth the name of, and the
ownership interest of the Borrower in, each Subsidiary and identifies each
Subsidiary that is a Domestic Subsidiary, each that is a Subsidiary Guarantor
and each that is a Foreign Subsidiary, in each case as of the Effective Date.
Section 3.16.    Disclosure. None of the reports, financial statements,
certificates or other written information (other than projections, financial
estimates, forecasts and other forward-looking information, and other
information of a general economic or industry specific nature) furnished by or
on behalf of the Borrower or any of its Subsidiaries to the Administrative Agent
or any Lender in connection with the negotiation of this Agreement or any Loan
Document or delivered hereunder, when furnished and taken as a whole (as
modified or supplemented by other information so furnished), contains any untrue
statement of a material fact or omits to state any material fact necessary to
make the statements therein, taken as a whole in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to projected financial information furnished by or on behalf of the
Borrower or any of its Subsidiaries to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or any Loan Document or
delivered hereunder, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed by it to be reasonable at
the time (it being understood that such projections are as to future events and
are not to be viewed as facts and are subject to significant uncertainties and
contingencies, many of which are beyond the Borrower’s control, and that no
assurance can be given that the projections will be realized and actual results
during the period or periods covered by any such projections may differ
significantly from the projected results and such differences may be material).
Section 3.17.    Federal Reserve Regulations. No part of the proceeds of any
Loan will be used by the Borrower or any Restricted Subsidiary in any manner
that would result in a violation of Regulation U or Regulation X or that would
cause any of the Loans under this Agreement to be “purpose credit” within the
meaning of Regulation U or Regulation X of the Board. Neither the Borrower nor
any Restricted Subsidiary is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of buying or
carrying Margin Stock.

-63-



--------------------------------------------------------------------------------




Section 3.18.    Use of Proceeds. The proceeds of the Loans shall be used only
for working capital and other general corporate purposes, including without
limitation, Acquisitions, Investments and Restricted Payments.
Section 3.19.    Anti-Corruption Laws; Sanctions. The Borrower has implemented
and maintains in effect policies and procedures designed to promote compliance
by the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Borrower, its Subsidiaries and, to the knowledge of the Borrower, their
respective officers, employees, directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions. None of (a) the Borrower, any
Subsidiary or, to the knowledge of the Borrower after due inquiry, any of their
respective directors, officers or employees, or (b) to the knowledge of the
Borrower, any agent of the Borrower or any Subsidiary that will act in any
capacity in connection with or benefit from the Facilities established hereby,
is a Sanctioned Person. No proceeds of any Loan will be used in a manner that
violates any Anti-Corruption Law or applicable Sanctions.
Section 3.20.    Security Documents.
(a)    Each Security Document is effective to create in favor of the Collateral
Agent (for the benefit of the Secured Parties) a legal, valid and enforceable
security interest in the Collateral to the extent described therein and that a
security interest in such Collateral can be created under the UCC. As of the
Effective Date, in the case of the Pledged Collateral described in the Security
Agreement, when certificates or promissory notes, as applicable, representing
such Pledged Collateral and required to be delivered under the applicable
Security Document are delivered to the Collateral Agent, and in the case of the
other Collateral described in the Security Agreement when financing statements
are filed in the applicable filing offices, the Collateral Agent (for the
benefit of the Secured Parties) shall have a fully perfected Lien (subject to
all Permitted Encumbrances or as otherwise permitted by Section 6.02) on, and
security interest in, all right, title and interest of the Loan Parties in such
Collateral to the extent a security interest in such Collateral can be created
under the UCC, as security for the Secured Obligations to the extent perfection
in such collateral can be obtained by filing Uniform Commercial Code financing
statements or possession, in each case prior and superior in right to the Lien
of any other Person (except Permitted Encumbrances or as otherwise permitted by
Section 6.02).
(b)    When the Security Agreement or a short form thereof is filed and recorded
in the United States Patent and Trademark Office and/or the United States
Copyright Office, as applicable, and, with respect to Collateral in which a
security interest cannot be perfected by such filings, upon the proper filing of
the financing statements referred to in clause (a) above, the Collateral Agent
(for the benefit of the Secured Parties) shall have a fully perfected Lien on,
and security interest in, all right, title and interest of the Loan Parties
thereunder in the United States registered trademarks and United States issued
patents, United States trademark and patent applications and United States
registered copyrights, in each case prior and superior in right to the Lien of
any other Person, except for Permitted Encumbrances or as otherwise permitted by
Section 6.02 (it being understood that subsequent recordings in the United
States Patent and Trademark Office and the United States Copyright Office may be
necessary to perfect a Lien on registered trademarks and issued patents,
trademark and patent applications and registered copyrights acquired by the Loan
Parties after the Effective Date).
ARTICLE IV

Conditions

-64-



--------------------------------------------------------------------------------




Section 4.01.    Effective Date. The obligations of the Lenders to make the
Initial Term A Loans and the Initial Revolving Loans shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 9.02):
(a)    The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy or email transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.
(b)    The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent, the Collateral Agent and the Lenders and
dated the Effective Date) of Skadden, Arps, Slate, Meagher & Flom LLP, counsel
for the Loan Parties, in form and substance reasonably satisfactory to the
Administrative Agent. The Borrower hereby requests such counsel to deliver such
opinion.
(c)    The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of each Loan Party,
the authorization by each Loan Party of the transactions contemplated by this
Agreement, the incumbency and specimen signature of each officer or authorized
signatory of each Loan Party executing this Agreement or any other Loan
Document, and any other legal matters relating to the Loan Parties or this
Agreement, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel and a certificate of the Secretary or
Assistant Secretary or similar officer of each of the Loan Parties dated the
Effective Date and certifying that the corporate or other organizational
documents attached thereto, as requested by the Administrative Agent, are true
and complete copies thereof.
(d)    The Administrative Agent shall have received all fees and other amounts
due and payable by the Borrower in connection with this Agreement on or prior to
the Effective Date, including, to the extent invoiced prior to the Effective
Date, reimbursement or payment of all out-of-pocket expenses (including
reasonable and documented legal fees) required to be reimbursed or paid by the
Borrower hereunder.
(e)    The Administrative Agent shall have received promissory notes for each of
the Lenders who requested such notes at least three (3) Business Days prior to
the Effective Date.
(f)    The Collateral and Guarantee Requirement shall have been satisfied.
(g)    The Administrative Agent shall have received a completed Perfection
Certificate, dated the Effective Date and signed by a Financial Officer,
together with all attachments contemplated thereby, and the results of a search
of the Uniform Commercial Code (or equivalent), tax and judgment, United States
Patent and Trademark Office and United States Copyright Office filings made with
respect to the Loan Parties in the jurisdictions reasonably requested by the
Collateral Agent and copies of the financing statements (or similar documents)
disclosed by such search and evidence reasonably satisfactory to the
Administrative Agent that the Liens other than Permitted Encumbrances and Liens
permitted pursuant to Section 6.02 have been, or will be simultaneously or
substantially concurrently with the Effective Date, released (or arrangements
reasonably satisfactory to the Administrative Agent for such release shall have
been made).

-65-



--------------------------------------------------------------------------------




(h)    The Administrative Agent shall have received a solvency certificate
substantially in the form of Exhibit H and signed by a Financial Officer
confirming the solvency of the Borrower and its Subsidiaries on a consolidated
basis after giving effect to the transactions contemplated hereby to occur on
the Effective Date.
(i)    The Lenders shall have received, at least three (3) Business Days prior
to the Effective Date, all documentation and other information required with
respect to the Loan Parties by bank regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
without limitation the USA PATRIOT Act to the extent requested in writing at
least ten (10) days prior to the Effective Date.
(j)    The Administrative Agent shall have received the financial statements
referred to in Section 3.04(a).
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02).
Section 4.02.    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing (excluding any Interest Election Request
requesting only a continuation of any Eurodollar Loan or a conversion of Loans
to the other Type), is subject to the satisfaction of the following conditions:
(a)    The representations and warranties of each Loan Party set forth in this
Agreement and any other Loan Document shall be true and correct in all material
respects (or in all respects to the extent that any representation and warranty
is qualified by materiality or Material Adverse Effect) on and as of the date of
such Borrowing, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date.
(b)    The Administrative Agent shall have received a request for a Borrowing as
required by Section 2.03.
(c)    At the time of and immediately after giving effect to such Borrowing, no
Default shall have occurred and be continuing.
Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs (a)
and (c) of this Section.
ARTICLE V

Affirmative Covenants
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Lenders that:

-66-



--------------------------------------------------------------------------------




Section 5.01.    Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent, for distribution to each Lender:
(a)    within 90 days after the end of each fiscal year of the Borrower,
commencing with the fiscal year ending December 31, 2015, the audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such fiscal year, setting forth
in each case in comparative form the figures for the previous fiscal year, of
the Borrower and its consolidated Subsidiaries as of such year, all reported on
by PricewaterhouseCoopers LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit (other than any exception, qualification or explanatory paragraph with
respect to or resulting from an upcoming maturity date under this Agreement
occurring within one year from the time such opinion is delivered)) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied;
(b)    within 45 days after the end of each of the first three Fiscal Quarters
of each fiscal year of the Borrower, the consolidated balance sheet and related
statements of operations and cash flows as of the end of and for such Fiscal
Quarter and the then elapsed portion of the fiscal year, setting forth in each
case in comparative form the figures for the corresponding period or periods of
(or, in the case of the balance sheet, as of the end of) the previous fiscal
year, of the Borrower and the consolidated Subsidiaries, all certified by one of
its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;
(c)    concurrently with any delivery of financial statements under clause (a)
or (b) above, a certificate of a Financial Officer of the Borrower (i)
certifying as to whether a Default has occurred and is continuing on such date
and, if a Default has occurred and is continuing on such date, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) in the case of any such certificate delivered with any financial
statements for any period ending on or after June 30, 2016, setting forth
reasonably detailed calculations of the financial covenants set forth in
Sections 6.11, 6.12 and 6.13 for the related period and (iii) if the Borrower
has any Unrestricted Subsidiaries during the related fiscal period, setting
forth in a reasonably detailed schedule, a comparison of the consolidated
results under clause (a) or (b) above with the financial condition and results
of operations of the Borrower and its consolidated Restricted Subsidiaries;
(d)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Restricted Subsidiary with the SEC, or any Governmental Authority succeeding
to any or all of the functions of the SEC, or with any national securities
exchange, as the case may be;
(e)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender through the Administrative Agent may
reasonably request;

-67-



--------------------------------------------------------------------------------




(f)    within 90 days following the end of each fiscal year, commencing with the
fiscal year ending December 31, 2016, a forecasted budget in reasonable detail
of the Borrower and the Restricted Subsidiaries for such fiscal year; and
(g)    promptly following any request thereof, all information and/or
documentation relating to the Borrower and its Subsidiaries necessary to comply
with the USA PATRIOT Act or for Administrative Agent to confirm compliance with
the USA PATRIOT Act in connection with this Agreement.
Documents required to be delivered pursuant to Section 5.01 may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower posts such documents, or provides a link
thereto on the Borrower’s website on the Internet at www.rpxcorp.com (or any
other address notified by the Borrower to the Administrative Agent from time to
time) or (ii) on which such documents are delivered to the Administrative Agent.
The Administrative Agent shall post such documents on the Borrower’s behalf on
an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that the Borrower shall
be obligated to pay for all start-up and on-going maintenance costs associated
with such Internet or intranet website pursuant to Section 9.03. The
Administrative Agent shall have no obligation to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.
Section 5.02.    Notices of Material Events. Promptly after any Responsible
Officer of the Borrower obtains actual knowledge thereof, the Borrower will
furnish to the Administrative Agent, for distribution to each Lender, written
notice of the following:
(a)    the occurrence of any Default;
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any of its Restricted Subsidiaries or any Affiliate thereof that would
reasonably be expected to result in a Material Adverse Effect;
(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in
liability of the Borrower and its Restricted Subsidiaries in an aggregate amount
exceeding $35,000,000 (inclusive of fees and penalties);
(d)    the occurrence of any event or any other development by which the
Borrower or any of its Restricted Subsidiaries (i) fails to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) becomes subject to any
Environmental Liability, (iii) receives notice of any written claim with respect
to any Environmental Liability or (iv) otherwise becomes aware of any
Environmental Liability adversely affecting the Borrower or any of its
Restricted Subsidiaries, and in each of the preceding clauses, which
individually or in the aggregate, would reasonably be expected to result in a
Material Adverse Effect; and
(e)    any other development (including the termination of any material
contract) that results in, or would reasonably be expected to result in, a
Material Adverse Effect.

-68-



--------------------------------------------------------------------------------




Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
Section 5.03.    Information Regarding Collateral. The Borrower will furnish to
the Administrative Agent prompt written notice of any change (a) in any Loan
Party’s legal name, (b) in any Loan Party’s type of organization, (c) in any
Loan Party’s jurisdiction of organization or (d) in any Loan Party’s
organizational identification number (if any). The Borrower agrees to promptly
(and in any event within ten (10) Business Days) furnish the Collateral Agent
all information required in order to make all filings under the UCC or other
applicable U.S. laws and take (or to cause the applicable Loan Party to take)
all necessary action to ensure that the Collateral Agent does continue following
such change to have a valid, legal and perfected security interest in all the
Collateral of such Loan Party, subject to the limitations and exceptions
contained in the Loan Documents. The Borrower also agrees promptly to notify the
Administrative Agent if any material portion of the Collateral is damaged or
destroyed, to the extent not covered by insurance.
Section 5.04.    Existence; Conduct of Business. The Borrower will, and will
cause each of its Restricted Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business, except where the failure to do so, individually
or in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03 or any
transaction permitted under Section 6.05.
Section 5.05.    Payment of Taxes. The Borrower will, and will cause each of its
Restricted Subsidiaries to, pay its Tax liabilities, that, if not paid, would
reasonably be expected to result in a Material Adverse Effect, before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings and (b) the
Borrower or such Restricted Subsidiary has set aside on its books adequate
reserves with respect thereto to the extent required by GAAP.
Section 5.06.    Maintenance of Properties. Except as permitted under Section
6.03 and Section 6.05 the Borrower will, and will cause each of its Restricted
Subsidiaries to, (a) keep and maintain all tangible property material to the
conduct of its business in good working order and condition, ordinary wear and
tear and casualty and condemnation excepted and (b) with respect to Intellectual
Property rights owned by the Borrower and its Restricted Subsidiaries, maintain,
renew, protect and defend such Intellectual Property, except, in the case of
each of the foregoing clauses (a) and (b) where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.
Section 5.07.    Insurance.
(a)    The Borrower will, and will cause each of its Restricted Subsidiaries to,
(a) maintain, insurance with insurance companies that the Borrower believes (in
the good faith judgment of the management of the Borrower) are financially sound
and reputable (after giving effect to any self-insurance which the Borrower
believes (in the good faith judgment of management of the Borrower) is
reasonable and prudent in light of the size and nature of its business), in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Borrower or the applicable Restricted

-69-



--------------------------------------------------------------------------------




Subsidiary operates, and (b) within thirty (30) days after the Effective Date
(or such later date as the Collateral Agent may agree in its reasonable
discretion), except as otherwise agreed by the Administrative Agent, cause the
Collateral Agent to be listed as loss payee on property and casualty policies
with respect to tangible personal property and assets constituting Collateral
located in the United States of America and as an additional insured on all
general liability policies maintained by any Loan Party.
(b)    In connection with the covenants set forth in this Section 5.07, it is
understood and agreed that: (i) the Administrative Agent, the Collateral Agent,
the Lenders and their respective agents or employees shall not be liable for any
loss or damage insured by the insurance policies required to be maintained under
this Section 5.07, it being understood that the Loan Parties shall look solely
to their insurance companies or any other parties other than the aforesaid
parties for the recovery of such loss or damage; and (ii) the amount and type of
insurance that the Borrower and its Restricted Subsidiaries has in effect as of
the Effective Date and the certificates listing the Collateral Agent as loss
payee or additional insured, as the case may be, satisfy for all purposes the
requirements of this Section 5.07.
(c)    If any portion of any Mortgaged Property is at any time located in an
area identified by the Federal Emergency Management Agency (or any successor
agency) as a special flood hazard area with respect to which flood insurance has
been made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect or successor act thereto), then the Borrower shall, or shall
cause the applicable Loan Party to, (i) maintain, or cause to be maintained,
with a financially sound and reputable insurer, flood insurance in an amount and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws and (ii) deliver to the
Administrative Agent evidence of such compliance, including, if requested by the
Administrative Agent, evidence of annual renewals of such insurance.
Section 5.08.    Books and Records; Inspection and Audit Rights. The Borrower
will, and will cause each of its Restricted Subsidiaries to, keep proper books
of record and account in a manner to allow financial statements of the Borrower
and its Restricted Subsidiaries to be prepared in all material respects in
conformity with GAAP in respect of all material dealings and transactions in
relation to its business and activities. The Borrower will, and will cause each
of its Restricted Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times during normal business
hours and as often as reasonably requested; provided that, only the
Administrative Agent on behalf of the Lenders may exercise rights of the
Administrative Agent and the Lenders under this Section 5.08 and the
Administrative Agent shall not exercise such rights more often than one time
during any calendar year and such time shall be at the reasonable expense of the
Borrower; provided, further, that when an Event of Default exists, the
Administrative Agent (or any of its representatives or independent contractors)
may do any of the foregoing at the expense of the Borrower at any time during
normal business hours and upon reasonable advance notice. The Administrative
Agent and the Lenders shall give the Borrower the opportunity to participate in
any discussions with the Borrower’s independent accountants. Notwithstanding
anything to the contrary in this Section 5.08, none of the Borrower nor any
Restricted Subsidiary shall be required to disclose, permit the inspection,
examination or making copies or abstracts of, or discussion of, any document,
information or other matter that (i) constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law or any binding agreement between the Borrower
or any of the Restricted Subsidiaries and a Person that is not the Borrower or
any of the Restricted Subsidiaries or any other binding agreement not entered
into in contemplation of preventing such disclosure, inspection or

-70-



--------------------------------------------------------------------------------




examination or (iii) is subject to attorney-client or similar privilege or
constitutes attorney work-product; provided that the Borrower shall use
commercially reasonable efforts to secure the requisite consent to disclose such
documents or information and will notify the Administrative Agent that such
information is being withheld in reliance on this sentence.
Section 5.09.    Compliance with Laws. The Borrower will, and will cause each of
its Restricted Subsidiaries to, comply with all Requirements of Laws (including
Environmental Laws) and Orders applicable to it or its property, except where
the failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect. The Borrower will maintain in
effect and enforce policies and procedures designed to facilitate compliance in
all material respects by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.
Section 5.10.    Use of Proceeds. The proceeds of the Loans will be used only
for working capital and other general corporate purposes, including, without
limitation, Acquisitions, Investments and Restricted Payments. No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X. The Borrower will not request any Borrowing
and the Borrower shall not use, and shall procure that its Subsidiaries and its
or their respective directors, officers, employees and agents shall not use, the
proceeds of any Borrowing (A) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (B) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, to
the extent such activities, businesses or transaction would be prohibited by
Sanctions if conducted by a corporation incorporated in the United States, or
(C) in any manner that would result in the violation of any Sanctions applicable
to any party hereto.
Section 5.11.    Further Assurances.
(a)    The Borrower will cause any Person that becomes a Domestic Subsidiary
after the Effective Date (other than any Excluded Subsidiary) and any Subsidiary
that ceases to be an Excluded Subsidiary after the Effective Date (i) to execute
and deliver to the Administrative Agent, within thirty (30) days after such
Person first becomes a Domestic Subsidiary or such Subsidiary ceases to be an
Excluded Subsidiary, as applicable (or such later date as may be agreed to by
the Collateral Agent in its sole discretion), (A) a supplement to the Guarantee
Agreement, in the form prescribed therein, guaranteeing the Secured Obligations
and (B) a supplement to the Security Agreement in the form prescribed therein
and cause the Collateral and Guarantee Requirement to be satisfied with respect
to such Subsidiary and with respect to any Equity Interest in or Indebtedness of
such Subsidiary owned by or on behalf of any Loan Party and (ii) concurrently
with the delivery of such supplement and Security Documents, will deliver to the
Administrative Agent evidence of action of such Person’s Board of Directors or
other governing body authorizing the execution, delivery and performance
thereof. The Loan Parties will execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements and other
documents), that the Collateral Agent may reasonably request (including, without
limitation, those required by applicable law), to create, perfect and maintain
the Liens and security interests for the benefit of the Secured Parties
contemplated by the Loan Documents and to satisfy the Collateral and Guarantee
Requirement and to cause the Collateral and Guarantee Requirement to be and
remain satisfied, all at the expense of the Loan Parties and provide to the
Collateral Agent, from time to time upon reasonable request, evidence reasonably
satisfactory to the Collateral Agent as to the perfection and priority of the

-71-



--------------------------------------------------------------------------------




Liens created or intended to be created by the Security Documents, in each case
subject to the exceptions and limitations contained in the Loan Documents.
(b)    After the Effective Date, in the event any Loan Party acquires any
Material Real Property, or an entity that becomes a Loan Party after the
Effective Date owns Material Real Property at the time it becomes a Loan Party,
within 60 days (or such longer period as the Administrative Agent may agree) of
such acquisition or the date such entity becomes a Loan Party, as applicable,
such Loan Party shall execute and/or deliver, or cause to be executed and/or
delivered, to the Administrative Agent, a Mortgage and, if requested by the
Administrative Agent, a policy of title insurance insuring the lien of such
Mortgage as a valid first mortgage lien on the Mortgaged Property and fixtures
described therein, surveys, a completed “Life-of-Loan” Federal Emergency
Management Agency standard flood hazard determination with respect to each
Mortgaged Property, favorable written opinions regarding the due execution and
delivery by such Loan Party and enforceability of each such Mortgage, and such
other documents as may be reasonably requested by the Administrative Agent in
connection therewith, each in form and substance reasonably satisfactory to the
Administrative Agent.
Section 5.12.    Certain Post-Closing Obligations. As promptly as practicable,
and in any event within the time periods after the Effective Date specified in
Schedule 5.12 or such later date as the Administrative Agent agrees to in
writing in its sole discretion, the Borrower and each other Loan Party shall
deliver the documents or take the actions specified on Schedule 5.12.
ARTICLE VI

Negative Covenants
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Lenders that:
Section 6.01.    Indebtedness. The Borrower will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, except:
(a)    Indebtedness under this Agreement;
(b)    obligations in respect of performance, bid, customs, government, appeal
and surety bonds, performance and completion guaranties and similar obligations
provided by the Borrower or any of its Restricted Subsidiaries or obligations in
respect of letters of credit, bank guarantees or similar instruments related
thereto, in each case in the ordinary course of business;
(c)    Indebtedness existing on the Effective Date and set forth in
Schedule 6.01 and extensions, renewals and replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof (except as
otherwise permitted in this Section 6.01);
(d)    Intercompany Indebtedness (to the extent permitted by Section 6.04);
(e)    Guarantees by the Borrower or any Restricted Subsidiary in respect of
Indebtedness of the Borrower or any Restricted Subsidiary otherwise permitted
under this Section, provided, in no event shall any Restricted Subsidiary that
is not a Loan Party guarantee Indebtedness of a Loan Party pursuant to this
paragraph (e);

-72-



--------------------------------------------------------------------------------




(f)    Indebtedness of the Borrower or any Restricted Subsidiary incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, including Capital Lease Obligations, and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof, and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof; provided that (i) such Indebtedness is incurred prior
to or within 270 days after such acquisition or the completion of such
construction or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (f) shall not exceed $20,000,000 at any
time outstanding;
(g)    Indebtedness of any Person that becomes a Restricted Subsidiary after the
Effective Date; provided that (i) such Indebtedness exists at the time such
Person becomes a Subsidiary and is not created in contemplation of or in
connection with such Person becoming a Subsidiary and (ii) the aggregate
outstanding principal amount of Indebtedness permitted by this clause (g) shall
not exceed $25,000,000;
(h)    any Refinancing Notes and Incremental Equivalent Debt;
(i)    other unsecured Indebtedness of any Loan Party so long as (i) no portion
of such Indebtedness has a scheduled maturity date prior to the date that is
later than the Latest Maturity Date at the time of issuance thereof, (ii) the
covenants and events of default, taken as a whole, are not more restrictive than
the terms of this Agreement (as determined in good faith by the Borrower), (iii)
such Indebtedness is not subject to any mandatory redemption, repurchase or
sinking fund obligation (other than customary offers to purchase required upon
the consummation of an asset sale or change of control) and (iv) at the time of
the incurrence thereof on a Pro Forma Basis for the incurrence of such
Indebtedness and the use of proceeds therefrom, the Borrower (x) is in
compliance with each of the covenants set forth in Sections 6.11, 6.12 and 6.13
and (y) has a Total Leverage Ratio that is at least 0.25x less than the maximum
permitted Total Leverage Ratio, in each case, as of the last day of, and for,
the most recently ended Test Period for which financial statements have been
delivered pursuant to Section 5.01 or Section 4.01(j);
(j)    Indebtedness incurred by Foreign Subsidiaries that are Restricted
Subsidiaries in an aggregate outstanding principal amount not exceeding
$10,000,000;
(k)    Indebtedness of the Borrower or any of its Restricted Subsidiaries
arising from the honoring by a bank or other financial institution of a check,
draft or similar instrument inadvertently drawn by the Borrower or such
Restricted Subsidiary in the ordinary course of business against insufficient
funds;
(l)    (i) Indebtedness of the Borrower or any of its Restricted Subsidiaries in
the form of earn-outs, indemnification, incentive, non-compete, consulting or
other similar arrangements and other contingent obligations in respect of the
Inventus Acquisition, any other Acquisitions or any other Investments permitted
by Section 6.04 (both before and after any liability associated therewith
becomes fixed) and (ii) Indebtedness incurred by the Borrower or any of its
Restricted Subsidiaries arising from agreements providing for indemnification
related to sales of goods or adjustment of purchase price or similar obligations
in any case incurred in connection with the Disposition of any business, assets
or Subsidiary;
(m)    obligations pursuant to any Cash Management Agreement and other
Indebtedness in respect of netting services, overdraft protections and similar
arrangements and Indebtedness

-73-



--------------------------------------------------------------------------------




arising from the honoring of a bank or other financial institution of a check,
draft or similar instrument drawn against insufficient funds in the ordinary
course of business;
(n)    Indebtedness owing to any insurance company in connection with the
financing of any insurance premiums permitted by such insurance company in the
ordinary course of business
(o)    obligations in respect of Swap Contracts entered into in the ordinary
course of business and not for speculative purposes;
(p)    other Indebtedness in an aggregate principal amount not to exceed
$25,000,000 at any time outstanding; and
(q)    all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (p) above.
For purposes of determining compliance with this Section 6.01, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in clauses (a) through (q) above, the Borrower shall, in
its sole discretion, classify and reclassify or later divide, classify or
reclassify such item of Indebtedness (or any portion thereof) and will only be
required to include the amount and type of such Indebtedness in one or more of
the above clauses.
Section 6.02.    Liens. The Borrower will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any Lien on
any property or asset now owned or hereafter acquired by it, except:
(a)    Liens created under the Loan Documents and Liens securing Indebtedness
permitted under Section 6.01(h);
(b)    Permitted Encumbrances;
(c)    any Lien on any property or asset of the Borrower or any Restricted
Subsidiary existing on the Effective Date and set forth in Schedule 6.02;
provided that (i) such Lien shall not apply to any other property or asset of
the Borrower or any Restricted Subsidiary (other than improvements, accessions,
proceeds, dividends or distributions in respect thereof and assets fixed or
appurtenant thereto) and (ii) such Lien shall secure only those obligations
which it secures on the Effective Date;
(d)    any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Restricted Subsidiary or existing on any property
or asset of any Person that is merged or consolidated with or into the Borrower
or any of its Restricted Subsidiaries or becomes a Subsidiary after the
Effective Date prior to the time such Person is so merged or consolidated or
becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Borrower or any Restricted Subsidiary (other than
improvements, accessions, proceeds, dividends or distributions in respect
thereof and assets fixed or appurtenant thereto) and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Restricted Subsidiary, as the case may be;

-74-



--------------------------------------------------------------------------------




(e)    Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Restricted Subsidiary, including Liens deemed to exist in
respect of assets subject to Capital Lease Obligations; provided that (i) such
Liens secure Indebtedness permitted by Section 6.01, (ii) such Liens and the
Indebtedness secured thereby are incurred prior to or within 270 days after such
acquisition or the completion of such construction or improvement, (iii) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets and (iv) such Liens shall not apply to
any other property or assets of the Borrower or any Restricted Subsidiary (other
than improvements, accessions, proceeds, dividends or distributions in respect
thereof and assets fixed or appurtenant thereto); provided that individual
financings provided by a lender may be cross collateralized to other financings
provided by such lender or its affiliates;
(f)    Liens securing Intercompany Indebtedness permitted under Section 6.01(d);
(g)    extensions, renewals or replacements of any Lien referred to in
clauses (c), (d) and (e) of this Section; provided that the principal amount of
the Indebtedness or obligations secured thereby is not increased and that any
such extension, renewal or replacement is limited to the assets originally
encumbered thereby;
(h)    Liens on insurance policies and proceeds thereof securing the financing
of the premiums with respect thereto;
(i)    Liens on assets of Foreign Subsidiaries securing Indebtedness permitted
under Section 6.01(j);
(j)    Liens in favor of a seller solely on any cash earnest money deposits made
by the Borrower or any of its Restricted Subsidiaries in connection with any
letter of intent or purchase agreement with respect to any Acquisition or other
Investment permitted hereunder;
(k)    Liens that are contractual or common law rights of set-off relating to
(A) the establishment of depository relations in the ordinary course of business
with banks not given in connection with the issuance of Indebtedness or (B)
pooled deposit or sweep accounts of the Borrower and any Restricted Subsidiary
to permit satisfaction of overdraft or similar obligations incurred in the
ordinary course of business of the Borrower and its Restricted Subsidiaries;
(l)    (i) Liens of a collection bank arising under Section 4-208 or
Section 4-210 of the UCC on items in the course of collection and (ii) other
Liens securing cash management obligations and any obligations under Cash
Management Agreements (that do not constitute Indebtedness) in the ordinary
course of business; and
(m)    Liens securing Indebtedness permitted under Section 6.01(n) and attaching
only to the proceeds of the applicable insurance policy;
(n)    leases, licenses, subleases or sublicenses granted to others that do not
(A) interfere in any material respect with the business of the Borrower and the
Restricted Subsidiaries, taken as a whole or (B) secure any Indebtedness;
(o)    any interest or title of a lessor under leases (other than leases
constituting Capital Lease Obligations) entered into by any of the Borrower or
any of the Restricted Subsidiaries in the ordinary course of business; and

-75-



--------------------------------------------------------------------------------




(p)    additional Liens incurred by the Borrower and its Restricted Subsidiaries
so long as the aggregate outstanding principal amount of Indebtedness and other
obligations secured thereby do not exceed $25,000,000 at any time.
Section 6.03.    Fundamental Changes.
(a)    The Borrower will not, and will not permit any Restricted Subsidiary to,
merge into or consolidate with any other Person, or permit any other Person to
merge into or consolidate with it, or Dispose of (in one transaction or in a
series of transactions) all or substantially all of its assets, or all or
substantially all of the Equity Interests of any of its Restricted Subsidiaries
(in each case, whether now owned or hereafter acquired), or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto, no Event of Default shall have occurred and be continuing:
(i)    any Person may merge into the Borrower in a transaction in which the
Borrower is the surviving Person;
(ii)    any Person may merge or consolidate with or into any Restricted
Subsidiary in a transaction in which the surviving entity is a Restricted
Subsidiary; provided that (A) if any party to such merger or consolidation is a
Loan Party the surviving Person must also be a Loan Party and must succeed to
all the obligations of such Loan Party under the Loan Documents or
simultaneously with such merger, the continuing or surviving Person shall become
a Loan Party and (B) if any party to such merger or consolidation is a
Restricted Subsidiary the surviving Person shall also be a Restricted Subsidiary
unless designated as an Unrestricted Subsidiary pursuant to the definition of
such term;
(iii)    any Restricted Subsidiary may liquidate or dissolve if the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders;
(iv)    none of the foregoing shall prohibit any Disposition permitted by
Section 6.05; and
(v)    any Restricted Subsidiary may effect a merger, dissolution, liquidation
consolidation or amalgamation to effect a Disposition permitted pursuant to
Section 6.05.
(b)    The Borrower and the Restricted Subsidiaries, taken as a whole, will not
fundamentally and substantively alter the character of their business, taken as
a whole, from the business conducted by them on the Effective Date and other
business activities which are extensions thereof or otherwise incidental,
complementary, reasonably related or ancillary to any of the foregoing.
Section 6.04.    Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, and will not permit any of its Restricted Subsidiaries to,
purchase or acquire (including pursuant to any merger) any Equity Interests in
or evidences of Indebtedness or other securities (including any option, warrant
or other right to acquire any of the foregoing) of or make any loans or advances
to, Guarantee any Indebtedness of any other Person or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person (other than inventory acquired in the ordinary course of business)
constituting a business unit or all or substantially all of the property and
assets or business of another Person (all of the foregoing being collectively
called “Investments”), except:
(a)    Permitted Investments and Permitted Foreign Investments;

-76-



--------------------------------------------------------------------------------




(b)    Investments existing on the Effective Date and set forth on
Schedule 6.04;
(c)    Investments existing on the Effective Date in Restricted Subsidiaries;
(d)    Investments in Persons that, immediately prior to such Investments, are
Loan Parties;
(e)    Investments by any Restricted Subsidiary that is not a Loan Party in any
other Restricted Subsidiary;
(f)    Investments consisting of all the issued and outstanding Equity
Interests, or all or substantially all the assets, or assets constituting a
business unit, of Persons engaged in lines of business permitted under
Section 6.03(b); provided that (i) no Event of Default shall have occurred and
be continuing at the time any such Investment is made or would occur as a result
thereof (or, in the case of a Limited Conditionality Acquisition, no Event of
Default shall have occurred and be continuing at the time of entry into the
related Limited Conditionality Acquisition Agreement), and (ii) immediately
after giving effect to such Investment (or, in the case of a Limited
Conditionality Acquisition, at the time of entry into the related Limited
Conditionality Acquisition Agreement), the Total Leverage Ratio as of the last
day of the most recent Test Period for which financial statements have been
delivered pursuant to Section 5.01 or Section 4.01(j) on a Pro Forma Basis shall
not exceed the level that is 0.25x less than the then applicable Total Leverage
Ratio pursuant to Section 6.12;
(g)    Guarantees constituting Indebtedness permitted by Section 6.01; provided
that a Loan Party shall not Guarantee any Indebtedness of a Restricted
Subsidiary that is not a Loan Party pursuant to this paragraph (g);
(h)    Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business;
(i)    accounts receivable and extensions of trade credit arising in the
ordinary course of business;
(j)    Investments held by any Restricted Subsidiary at the time it becomes a
Subsidiary in a transaction permitted by this Section 6.04;
(k)    reasonable advances to officers and employees of the Borrower and any
Restricted Subsidiary for travel arising in the ordinary course of business;
(l)    loans to officers and employees of the Borrower or any Restricted
Subsidiary, not to exceed $1,000,000 in the aggregate at any one time
outstanding;
(m)    promissory notes and other noncash consideration received by the Borrower
and its Restricted Subsidiaries in connection with any Disposition permitted
hereunder;
(n)    advances in the form of prepayments of expenses, so long as such expenses
were incurred in the ordinary course of business and are paid in accordance with
customary trade terms of the Borrower or any of its Restricted Subsidiaries;

-77-



--------------------------------------------------------------------------------




(o)    Guarantees by the Borrower or any of its Restricted Subsidiaries of
obligations of any Restricted Subsidiary or the Borrower incurred in the
ordinary course of business and not constituting Indebtedness;
(p)    other Investments so long as on the date such Investment is made, the
Total Leverage Ratio as of the last day of the most recent Test Period for which
financial statements have been delivered pursuant to Section 5.01 or Section
4.01(j) at the time such Investment is made on a Pro Forma Basis is no greater
than 2.00 to 1.00;
(q)    Investments in the ordinary course of business consisting of endorsements
for collection or deposit and customary trade arrangements with customers
consistent with past practices;
(r)    Investments to the extent that payment for such Investments is made with
Qualified Equity Interests of the Borrower or with Net Proceeds of any issuance
of Qualified Equity Interests of the Borrower;
(s)    (i) intercompany advances arising from their cash management, tax and
accounting operations and (ii) intercompany loans, advances, or Indebtedness
having a term not exceeding 364 days (inclusive of any rollover or extensions of
terms) and made in the ordinary course of business;
(t)    Investments represented by Swap Contracts permitted under Section 6.01;
and
(u)    other Investments in an aggregate amount not to exceed $35,000,000.
For purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, less any return of capital, without adjustment for
subsequent increases or decreases in the value of such Investment. For the
avoidance of doubt, the acquisition by the Borrower and its Restricted
Subsidiaries of Intellectual Property in the ordinary course of their respective
businesses shall not be considered an Investment. To the extent an Investment is
permitted to be made by a Loan Party directly in any Restricted Subsidiary or
any other Person who is not a Loan Party (each such Restricted Subsidiary or
other Person, a “Target Person”) under any provision of this Section 6.04, such
Investment may be made by advance, contribution or distribution by a Loan Party
to a Restricted Subsidiary (and further advanced, contributed or distributed to
another Restricted Subsidiary) for purposes of making the relevant Investment in
(or effecting an Acquisition of) the Target Person without constituting an
Investment or Acquisition for purposes of Section 6.04 (it being understood that
such Investment or Acquisition must satisfy the requirements of, and shall count
towards any thresholds in, a provision of this Section 6.04 as if made by the
applicable Loan Party directly in the Target Person). For purposes of
determining compliance with this Section 6.04, if any Investment or Acquisition
(or a portion thereof) would be permitted pursuant to one or more provisions
described above, the Borrower may divide and classify such Investment or
Acquisition (or a portion thereof) in any manner that complies with this
covenant.
Section 6.05.    Asset Sales, etc. The Borrower will not, and will not permit
any of its Restricted Subsidiaries to make any Dispositions, except:
(a)    (i) Dispositions of inventory, used, obsolete, worn-out or surplus
tangible property, Permitted Investments and Permitted Foreign Investments, (ii)
leases, subleases or sales of real property, (iii) leases or licenses of
personal property (including licenses of Intellectual Property), (iv) lapse,
abandonment or other Disposition of Intellectual Property, that is in the

-78-



--------------------------------------------------------------------------------




reasonable business judgment of the Borrower, no longer used or useful in the
conduct of its business, or uneconomical to prosecute or maintain, and (v)
Dispositions of patent assets, in accordance with the reasonable business
judgment of Borrower, to certain of Borrower’s clients or other third parties
after the granting of non-exclusive licenses thereunder to certain of Borrower’s
clients or other third parties, and (vi) Dispositions of patent assets in
connection with the purchase and sale of such patent assets for the direct
benefit of one or more of Borrower’s clients or other third parties, which
purchase was completely or substantially financed by such clients or other third
parties, in each case with respect to all of the foregoing in the ordinary
course of business;
(b)    Dispositions to the Borrower or a Restricted Subsidiary; provided that
any Disposition of assets with a book value in excess of $5,000,000 from a Loan
Party to a Restricted Subsidiary that is not a Loan Party shall be for fair
market value and for at least 75% cash and Permitted Investments;
(c)    Dispositions to any Unrestricted Subsidiary; provided that such
Dispositions are in the ordinary course of business at prices and on terms and
conditions not less favorable to the Borrower or any applicable Restricted
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties;
(d)    Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) an amount equal to the Net Proceeds of such Disposition are promptly
applied to the purchase price of such replacement property;
(e)    Dispositions of accounts receivable in connection with the collection or
compromise thereof (excluding factoring arrangements);
(f)    Dispositions of property subject to casualty events;
(g)    Dispositions of Investments in joint ventures to the extent required by,
or made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;
(h)    the unwinding of Swap Agreements permitted hereunder pursuant to their
terms; and
(i)    Dispositions of other assets (other than transfers of less than 100% of
the Equity Interests in any Subsidiary for fair market value); provided that the
aggregate book value of assets Disposed of pursuant to this Section 6.05(i)
during any fiscal year shall not exceed $10,000,000.
To the extent any Collateral is Disposed of as expressly permitted by this
Section 6.05 to any Person that is not a Loan Party, such Collateral shall be
sold free and clear of the Liens created by the Loan Documents, and the
Administrative Agent or the Collateral Agent, as applicable, shall, and shall be
authorized to, take any actions deemed appropriate in order to effectuate the
foregoing.
Section 6.06.    Restricted Payments; Certain Payments in Respect of
Indebtedness.
(A)    The Borrower will not, and will not permit any Restricted Subsidiary to,
declare or make, directly or indirectly, any Restricted Payment, except that (i)
Restricted Subsidiaries may make Restricted

-79-



--------------------------------------------------------------------------------




Payments ratably with respect to their Equity Interests, (ii) the declaration
and payment of dividends to holders of any class or series of Disqualified Stock
of the Borrower or any Restricted Subsidiary issued or incurred in compliance
with Section 6.01 to the extent such dividends are included as Cash Interest
Expense in any calculation of the Fixed Charge Coverage Ratio, (iii) if no Event
of Default has occurred and is continuing or would occur as a result thereof,
the Borrower may make any Restricted Payment if, on the date such Restricted
Payment is to be made, after giving effect to such Restricted Payment the Total
Leverage Ratio as of the last day of the most recent Test Period for which
financial statements have been delivered pursuant to Section 5.01 or Section
4.01(j) on a Pro Forma Basis would not be greater than 2.00 to 1.00, (iv) so
long as no Event of Default has occurred and is continuing and the Borrower
would be in compliance on a Pro Forma Basis with Sections 6.11, 6.12 and 6.13
for the most recent Test Period for which financial statements have been
delivered pursuant to Section 5.01 or Section 4.01(j), other Restricted Payments
in an aggregate amount not to exceed $35,000,000 in any year and (v) other
Restricted Payments in an aggregate amount, when aggregated with the aggregate
amount of payments and distributions with respect to Junior Debt pursuant to
Section 6.06(b)(v) not to exceed $25,000,000 following the Effective Date.
(b)    The Borrower will not, and will not permit any Restricted Subsidiary to,
make directly or indirectly, any voluntary payment or other voluntary
distribution (whether in cash, securities or other property) of or in respect of
the principal of any subordinated Indebtedness of the Borrower or any of its
Restricted Subsidiaries (other than Intercompany Indebtedness) or Indebtedness
secured by Liens on the Collateral ranking junior to the Liens securing the
Secured Obligations (“Junior Debt”), or any voluntary payment or other voluntary
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the voluntary purchase,
redemption, retirement, defeasance, cancellation or termination of any Junior
Debt, except (i) scheduled and other mandatory payments of interest and
principal in respect of any Junior Debt, (ii) the conversion of any Junior Debt
to Qualified Equity Interests of the Borrower; (iii) refinancings and
replacements of Junior Debt with proceeds of Indebtedness permitted to be
incurred under Section 6.01 or with Net Proceeds of Qualified Equity Interests
of the Borrower; (iv) other payments or distributions in an aggregate amount,
when aggregated with the amount of Restricted Payments made pursuant to Section
6.06(a)(v) not to exceed $35,000,000 following the Effective Date; and (v) if no
Event of Default has occurred and is continuing or would occur as a result
thereof, the Borrower or such Restricted Subsidiary may make any payment or
other distribution if, on the date such payment or other distribution is to be
made, after giving effect thereto the Total Leverage Ratio as of the last day of
the most recent Test Period for which financial statements have been delivered
pursuant to Section 5.01 or Section 4.01(j) on a Pro Forma Basis would not be
greater than 2.00 to 1.00.
Notwithstanding anything herein to the contrary, the foregoing provisions of
Section 6.08 will not prohibit the payment of any Restricted Payment or the
consummation of any irrevocable redemption, purchase, defeasance, distribution
or other payment within 60 days after the date of declaration thereof or the
giving of such irrevocable notice, as applicable, if at the date of declaration
or the giving of such notice such payment would have complied with the
provisions of this Agreement, provided that, if at the time thereof and
immediately after giving effect thereto, no Events of Default under Section
7.01(a), (b), (h) and (i) and shall have occurred and be continuing and such
Restricted Payment or payment of Junior Debt shall be deemed to have been made
on the date of such declaration of notice.
Section 6.07.    Transactions with Affiliates. The Borrower will not, and will
not permit any of its Restricted Subsidiaries to, sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates, except (a) in the ordinary course of business on terms
substantially as favorable to the

-80-



--------------------------------------------------------------------------------




Borrower or such Restricted Subsidiary as could be obtained on an arm’s-length
basis from unrelated third parties, (b) transactions between or among the
Borrower and its Restricted Subsidiaries not involving any other Affiliate; (c)
issuances of Equity Interests of the Borrower not prohibited by this Agreement;
and (d) any Restricted Payment permitted by Section 6.06 and any Investment
permitted by Section 6.04. For the avoidance of doubt, this Section 6.07 shall
not apply to employment, bonus, retention and severance arrangements with, and
payments of compensation or benefits to or for the benefit of, current or former
employees, consultants, officers or directors of the Borrower and the
Subsidiaries in the ordinary course of business. For purposes of this Section
6.07, such transaction shall be deemed to have satisfied the standard set forth
in clause (a) of this Section 6.07 if such transaction is approved by a majority
of the Disinterested Directors of the Board of Directors of the Borrower or such
Restricted Subsidiary, as applicable, in a resolution certifying that such
transaction is on terms substantially as favorable to the Borrower or such
Restricted Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties. “Disinterested Director” shall mean, with respect to
any Person and transaction, a member of the Board of Directors of such Person
who does not have any material direct or indirect financial interest in or with
respect to such transaction.
Section 6.08.    Restrictive Agreements. The Borrower will not, and will not
permit any Restricted Subsidiaries to, directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement that prohibits or
restricts (a) the ability of the Borrower or any Restricted Subsidiary to
create, incur or permit to exist any Lien upon any of its property or assets, or
(b) the ability of any Restricted Subsidiary to declare or make any Restricted
Payment; provided that (A) the foregoing shall not apply to prohibitions,
restrictions and conditions imposed by any Requirement of Law, Permitted
Encumbrances, any subordinated Indebtedness, the documents governing any
Indebtedness permitted to be incurred pursuant to Section 6.01(h) or (i) or by
any Loan Document, (B) the foregoing shall not apply to prohibitions,
restrictions and conditions existing on the Effective Date identified on
Schedule 6.08 (but shall apply to any extension or renewal of, or any amendment
or modification expanding the scope of, any such restriction or condition), (C)
the foregoing shall not apply to customary prohibitions, restrictions and
conditions contained in agreements relating to the Disposition of any assets
pending such Disposition, provided such prohibitions, restrictions and
conditions apply only to the assets or Restricted Subsidiary that is to be
Disposed of and such Disposition is permitted hereunder, (D) clause (a) of the
foregoing shall not apply to restrictions or conditions imposed by any agreement
relating to Indebtedness permitted by this Agreement if such restrictions or
conditions either (1) apply only to the property or assets securing such
Indebtedness, (2) do not impair in the ability of the Loan Parties to perform
their obligations under this Agreement or the other Loan Documents, and are not
materially more burdensome taken as a whole than that those contained under this
Agreement or the other Loan Documents, (3) are customary provisions in joint
venture agreements and other similar agreements applicable to joint ventures
permitted by Section 6.02 and applicable solely to such joint venture and
entered into in the ordinary course of business or (4) are customary
restrictions on leases, subleases, licenses or asset sale agreements otherwise
permitted hereby so long as such restrictions relate to the assets subject
thereto, (E) clause (a) of the foregoing shall not apply to customary provisions
in leases and other contracts restricting the assignment thereof, and (F) are
binding on a Restricted Subsidiary at the time such Restricted Subsidiary first
becomes a Restricted Subsidiary, so long as such restrictions were not entered
into solely in contemplation of such Person becoming a Restricted Subsidiary.
Section 6.09.    Change in Fiscal Year. The Borrower will not change the end of
its fiscal year to a date other than December 31 unless the Borrower shall have
given the Administrative Agent prior written notice. Promptly after receiving
such notice, the Borrower and the Administrative Agent shall enter into an
amendment to this Agreement (which shall not require the consent of any other
party hereto) that, in the reasonable judgement of the Administrative Agent and
the Borrower, as nearly as practicable,

-81-



--------------------------------------------------------------------------------




preserves the rights of the parties hereto that would have happened had no such
change in fiscal year occurred.
Section 6.10.    Constitutive Documents. The Borrower will not, and will not
permit any Restricted Subsidiary to, amend its charter or by-laws or other
constitutive documents in any manner materially adverse to the rights of the
Lenders under this Agreement or their ability to enforce the same, except as
otherwise permitted pursuant to Section 6.03.
Section 6.11.    Minimum Available Liquidity. The Borrower will cause the
Available Liquidity Covenant to be satisfied on the last day of each Test Period
following the Effective Date (commencing with the Test Period ending June 30,
2016).
Section 6.12.    Total Leverage Ratio. The Borrower will not permit the Total
Leverage Ratio as of the last day of any Test Period to exceed 2.75 to 1.00 (or,
for any Test Period ending on or after March 31, 2017, 2.50 to 1.00) (commencing
with the Test Period ending June 30, 2016).
Section 6.13.    Fixed Charge Coverage Ratio. The Borrower will not permit the
Fixed Charge Coverage Ratio for any Test Period to be less than 1.25 to 1.00
(commencing with the Test Period ending June 30, 2016).
ARTICLE VII

Events of Default and Remedies
Section 7.01.    Events of Default. If any of the following events (“Events of
Default”) shall occur:
(a)    any Loan Party shall fail to pay any principal of any Loan when and as
the same shall become due and payable, whether at the due date thereof or at a
date fixed for prepayment thereof or otherwise;
(b)    any Loan Party shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Section 7.01) payable under this Agreement or the other Loan Documents, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of five (5) Business Days;
(c)    any representation or warranty made or deemed made by or on behalf of any
Loan Party in or in connection with this Agreement or any amendment or
modification hereof or waiver hereunder, or in any report, certificate,
financial statement, Loan Document or other document furnished pursuant to or in
connection with this Agreement, shall prove to have been incorrect in any
material respect when made or deemed made;
(d)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in Section 5.02(a), 5.04 (solely with respect to the
existence of the Borrower) or 5.10 or in Article VI;
(e)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in this Agreement (other than those specified in
clause (a), (b) or (d) of this Section 7.01) or in any other Loan Document, and
such failure shall continue unremedied for a

-82-



--------------------------------------------------------------------------------




period of thirty (30) days after written notice thereof from the Administrative
Agent to the Borrower;
(f)    the Borrower or any Restricted Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable after
giving effect to any applicable grace period;
(g)    any event or condition (other than, with respect to Indebtedness
consisting of a Swap Agreement, termination events or equivalent events pursuant
to the terms of such Swap Agreement not arising as a result of a default by the
Borrower or any Restricted Subsidiary thereunder) occurs that results in any
Material Indebtedness becoming due prior to its scheduled maturity or that
enables or permits (after giving effect to all applicable grace periods) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to (i) secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness or (ii) Indebtedness which is
convertible into Equity Interests and converts to Qualified Stock of the
Borrower in accordance with its terms and such conversion is not prohibited
hereunder, or (iii) any breach or default that is (x) remedied by the Borrower
or the applicable Restricted Subsidiary or (y) waived (including in the form of
amendment) by the required holders of the applicable item of Indebtedness, in
either case, prior to the acceleration of Loans and Commitments pursuant to this
Article VII;
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Debtor Relief Laws now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Material Subsidiary or
for a substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;
(i)    the Borrower or any Material Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Debtor Relief Laws, (ii) consent to the institution of, or fail
to contest in a timely and appropriate manner, any proceeding or petition
described in clause (h) of this Section 7.01, (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
(j)    one or more final judgments for the payment of money in an aggregate
amount in excess of $35,000,000 (to the extent not paid or covered by insurance)
shall be rendered against the Borrower, any Material Subsidiary or any
combination thereof and the same shall remain undischarged for a period of 30
consecutive days during which execution shall not be effectively stayed or
bonded pending appeal;

-83-



--------------------------------------------------------------------------------




(k)    an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred and are continuing, would reasonably be
expected to result in liability of the Borrower and its Restricted Subsidiaries
in an aggregate amount exceeding $35,000,000;
(l)    any material Loan Document or any material provision thereof shall at any
time cease to be in full force and effect (other than in accordance with its
terms), or a proceeding shall be commenced by any Loan Party or any other Person
seeking to establish the invalidity or unenforceability thereof (exclusive of
questions of interpretation thereof), or any Loan Party shall repudiate or deny
that it has any liability or obligation for the payment of principal or interest
or other obligations purported to be created under any Loan Document;
(m)    any Lien created by any of the Security Documents shall at any time fail
to constitute a valid and (to the extent required by the Security Documents)
perfected Lien on any material portion of the Collateral, securing the
obligations purported to be secured thereby, with the priority required by the
Loan Documents, or any Loan Party shall so assert in writing, except (i) as a
result of the Disposition of the applicable Collateral to a Person that is not a
Loan Party in a transaction permitted under the Loan Documents, or (ii) as a
result of the Collateral Agent’s failure to maintain possession of any stock
certificates, promissory notes or other instruments delivered to it under the
Security Documents; or
(n)    a Change in Control shall occur;
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Section 7.01), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take any or
all of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower; and in case of any
event with respect to the Borrower described in clause (h) or (i) of this
Section 7.01, the Commitments shall automatically terminate and the principal of
the Loans then outstanding, together with accrued interest thereon and all fees
and other obligations of the Borrower accrued hereunder, shall automatically
become due and payable, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower, and (iii) exercise any
or all of the remedies available to it under the Security Documents, at law or
in equity.
ARTICLE VIII

The Agents
Section 8.01.    Appointment. Each of the Lenders hereby irrevocably appoints
the Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

-84-



--------------------------------------------------------------------------------




In furtherance of the foregoing, each Lender on behalf of itself and its
Affiliates as potential counterparties to Secured Cash Management Agreements or
Secured Hedge Agreements hereby appoints and authorizes the Collateral Agent to
act as the agent of such Lender for purposes of acquiring, holding and enforcing
any and all Liens on Collateral granted by any of the Loan Parties to secure any
of the Secured Obligations, together with such powers and discretion as are
reasonably incidental thereto. In this connection, the Collateral Agent (and any
sub agents appointed by the Collateral Agent pursuant hereto for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Security Documents, or for exercising any rights or remedies
thereunder at the direction of the Collateral Agent) shall be entitled to the
benefits of this Article VIII as though the Collateral Agent (and any such
sub-agents) were an “Agent” under the Loan Documents, as if set forth in full
herein with respect thereto. All rights and protections provided to the
Administrative Agent here shall also apply to the Collateral Agent.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
Section 8.02.    Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein. Without
limiting the generality of the foregoing, (a) the Administrative Agent shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and (c)
except as expressly set forth herein, the Administrative Agent shall not have
any duty to disclose, and shall not be liable for the failure to disclose, any
information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity. The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02) or in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
written notice thereof is given to the Administrative Agent by the Borrower or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement, (ii) the contents of any
certificate, report or other document delivered hereunder or in connection
herewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.
Section 8.03.    Reliance by Agents. The Administrative Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
believed by it to be genuine and to have been signed or sent by the proper
Person. The Administrative Agent also may rely upon any statement made to it
orally or by telephone and believed by it to be made by the proper Person, and
shall not incur any liability for relying

-85-



--------------------------------------------------------------------------------




thereon. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
Section 8.04.    Delegation of Duties. The Administrative Agent may perform any
and all its duties and exercise its rights and powers by or through any one or
more sub-agents appointed by the Administrative Agent. The Administrative Agent
and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties. The exculpatory
provisions of Section 8.02 and indemnification provisions of Section 8.05 shall
apply to any such sub-agent and to the Related Parties of the Administrative
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.
Section 8.05.    Indemnification. In addition, each of the Lenders hereby
indemnifies the Administrative Agent (to the extent not reimbursed by the Loan
Parties), ratably according to their Applicable Percentages, from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by, or asserted against the
Administrative Agent in any way relating to or arising out of this Agreement or
any action taken or omitted by the Administrative Agent under this Agreement or
the other Loan Documents (including any action taken or omitted under Article II
of this Agreement); provided that such indemnity shall not be available to the
extent such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements are determined by a court of
competent jurisdiction by final and non-appealable judgment to have resulted
from the gross negligence or willful misconduct of the Administrative Agent.
Without limitation of the foregoing, each Lender agrees to reimburse the
Administrative Agent promptly upon demand for its respective Applicable
Percentage of any out-of-pocket expenses (including reasonable counsel fees)
incurred by the Administrative Agent in connection with the preparation,
execution, administration or enforcement of, or legal advice in respect of
rights or responsibilities under, this Agreement or the other Loan Documents to
the extent that the Administrative Agent is not reimbursed for such expenses by
the Loan Parties. The provisions of this Article VIII shall survive the
termination of this Agreement and the payment of the Obligations.
Section 8.06.    Withholding Tax. To the extent required by any applicable
Requirements of Law (including for this purpose, pursuant to any agreements
entered into with a Governmental Authority), the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Tax. If the Internal Revenue Service or any other authority of the
United States or other Governmental Authority asserts a claim that the
Administrative Agent did not properly withhold Tax from amounts paid to or for
the account of any Lender for any reason (including, without limitation, because
the appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of, withholding Tax ineffective),
such Lender shall indemnify and hold harmless the Administrative Agent (to the
extent that the Administrative Agent has not already been reimbursed by the Loan
Parties and without limiting the obligation of the Loan Parties to do so) for
all amounts paid, directly or indirectly, by the Administrative Agent as Tax or
otherwise, including any interest, additions to Tax or penalties thereto,
together with all expenses incurred, including legal expenses and any other
out‑of‑pocket expenses, whether or not such Tax was correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to any Lender by an Administrative
Agent shall be deemed presumptively correct absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any

-86-



--------------------------------------------------------------------------------




time owing to such Lender under this Agreement or any other Loan Document
against any amount due the Administrative Agent under this Section 8.06. The
agreements in this Section 8.06 shall survive the resignation and/or replacement
of the Administrative Agent, any assignment of rights by, or the replacement of,
a Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all other obligations. Unless required by applicable laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender any refund of Taxes withheld or deducted from funds
paid for the account of such Lender.
Section 8.07.    Successor Administrative Agent. Subject to the appointment and
acceptance of a successor Administrative Agent as provided in this Section 8.07,
the Administrative Agent may resign at any time by notifying the Lenders and the
Borrower. Upon any such resignation, the Required Lenders shall have the right,
with the consent of Borrower unless an Event of Default under clause (a), (b),
(h) or (i) of Section 7.01 has occurred and is continuing, to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.
Section 8.08.    Non-Reliance on Agents and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.
Section 8.09.    Credit Bidding. The Secured Parties hereby irrevocably
authorize the Administrative Agent, at the direction of the Required Lenders, to
credit bid all or any portion of the Secured Obligations (including by accepting
some or all of the Collateral in satisfaction of some or all of the Secured
Obligations pursuant to a deed in lieu of foreclosure or otherwise) and in such
manner purchase (either directly or through one or more acquisition vehicles)
all or any portion of the Collateral (a) at any sale thereof conducted under the
provisions of the Bankruptcy Code, including under Sections 363, 1123 or 1129 of
the Bankruptcy Code, or any similar laws in any other jurisdictions to which a
Loan Party is subject, or (b) at any other sale, foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable law. In connection with any such credit bid and
purchase, the Secured Obligations owed to the Secured Parties shall be credit
bid by the Administrative Agent at the direction of the Required Lenders on a
ratable basis (with Secured Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that shall vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the

-87-



--------------------------------------------------------------------------------




contingent claim amount used in allocating the contingent interests) for the
asset or assets so purchased (or for the equity interests or debt instruments of
the acquisition vehicle or vehicles that are issued in connection with such
purchase). In connection with any such bid (i) the Administrative Agent shall be
authorized to form one or more acquisition vehicles and to assign any successful
credit bid to such acquisition vehicle or vehicles (ii) each of the Secured
Parties’ ratable interests in the Secured Obligations which were credit bid
shall be deemed without any further action under this Agreement to be assigned
to such vehicle or vehicles for the purpose of closing such sale, (iii) the
Administrative shall be authorized to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or equity interests thereof, shall be
governed, directly or indirectly, by, and the governing documents shall provide
for, control by the vote of the Required Lenders or their permitted assignees
under the terms of this Agreement or the governing documents of the applicable
acquisition vehicle or vehicles, as the case may be, irrespective of the
termination of this Agreement and without giving effect to the limitations on
actions by the Required Lenders contained in Section 9.02 of this Agreement),
(iv) the Administrative Agent on behalf of such acquisition vehicle or vehicles
shall be authorized to issue to each of the Secured Parties, ratably on account
of the relevant Secured Obligations which were credit bid, interests, whether as
equity, partnership, limited partnership interests or membership interests, in
any such acquisition vehicle and/or debt instruments issued by such acquisition
vehicle, all without the need for any Secured Party or acquisition vehicle to
take any further action, and (v) to the extent that Secured Obligations that are
assigned to an acquisition vehicle are not used to acquire Collateral for any
reason (as a result of another bid being higher or better, because the amount of
Secured Obligations assigned to the acquisition vehicle exceeds the amount of
Secured Obligations credit bid by the acquisition vehicle or otherwise), such
Secured Obligations shall automatically be reassigned to the Secured Parties pro
rata and the equity interests and/or debt instruments issued by any acquisition
vehicle on account of such Secured Obligations shall automatically be cancelled,
without the need for any Secured Party or any acquisition vehicle to take any
further action. Notwithstanding that the ratable portion of the Secured
Obligations of each Secured Party are deemed assigned to the acquisition vehicle
or vehicles as set forth in clause (ii) above, each Secured Party shall execute
such documents and provide such information regarding the Secured Party (and/or
any designee of the Secured Party which will receive interests in or debt
instruments issued by such acquisition vehicle) as the Administrative Agent may
reasonably request in connection with the formation of any acquisition vehicle,
the formulation or submission of any credit bid or the consummation of the
transactions contemplated by such credit bid.
Section 8.10.    Security Documents and Collateral Agent. Each Lender authorizes
the Collateral Agent to enter into the Security Documents and to take all action
contemplated thereby. Each Lender agrees that no one (other than the
Administrative Agent or the Collateral Agent) shall have the right individually
to seek to realize upon the security granted by the Security Documents, it being
understood and agreed that such rights and remedies may be exercised solely by
the Administrative Agent or the Collateral Agent for the benefit of the Secured
Parties upon the terms of the Security Documents. In the event that any
collateral is hereafter pledged by any Person as collateral security for the
Secured Obligations, each of the Administrative Agent and the Collateral Agent
is hereby authorized, and hereby granted a power of attorney, to execute and
deliver on behalf of the Secured Parties any Loan Documents necessary or
appropriate to grant and perfect a Lien on such collateral in favor of the
Administrative Agent or the Collateral Agent on behalf of the Secured Parties.
The Lenders and the other Secured Parties hereby irrevocably authorize and
instruct the Collateral Agent to, without any further consent of any Lender or
any other Secured Party, enter into (or acknowledge and consent to) or amend,
renew, extend, supplement, restate, replace, waive or otherwise modify any
Intercreditor Agreement and any other intercreditor or subordination agreement
(in form

-88-



--------------------------------------------------------------------------------




satisfactory to the Collateral Agent and deemed appropriate by it) with the
collateral agent or other representative of holders of Indebtedness secured (and
permitted to be secured) by a Lien on assets constituting a portion of the
Collateral. The Lenders and the other Secured Parties irrevocably agree that (x)
the Collateral Agent may rely exclusively on a certificate of a Financial
Officer of the Borrower as to whether any such other Liens are permitted
hereunder and as to the respective assets constituting Collateral that secure
(and are permitted to secure) such Indebtedness hereunder and (y) any
Intercreditor Agreement entered into by the Collateral Agent shall be binding on
the Secured Parties, and each Lender and the other Secured Parties hereby agrees
that it will take no actions contrary to the provisions of, if entered into and
if applicable, any Intercreditor Agreement.
Section 8.11.    No Liability of Lead Arrangers, Joint Bookrunners, Syndication
Agent, Co-Documentation Agents, Etc. None of the entities named as “Lead
Arranger”, “Joint Bookrunner”, “Syndication Agent” or “Co-Documentation Agent”
in this Agreement shall have any duties, responsibilities or liabilities under
the Loan Documents in their capacities as such.
ARTICLE IX

Miscellaneous
Section 9.01.    Notices.
(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone or e-mail (and subject to clause (b) below),
all notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows, provided, that, subject to
clause (b) below, the Borrower may deliver Borrowing Requests and
prepayment/repayment notices to the Administrative Agent by e-mail pursuant to
procedures agreed upon by the Borrower and the Administrative Agent (with
e-mails, on and after the Effective Date, to be sent to the Administrative Agent
care of jpm.agency.servicing.1@jpmorgan.com or such other designee as the
Administrative Agent may select from time to time (with notice thereof to the
Borrower)):
(i)    if to any Loan Party, to it, or to it in care of the Borrower:
RPX Corporation
One Market Plaza
Steuart Tower, Suite 800
San Francisco, CA 94105
Attention: Robert Heath, Chief Financial Officer, Finance
Telephone No.: 415-418-2561
RPX Corporation
One Market Plaza
Steuart Tower, Suite 800
San Francisco, CA 94105
Attention: Enrique Magaña, Vice President, Finance
Telephone No.: 415-529-3103
RPX Corporation
One Market Plaza


-89-



--------------------------------------------------------------------------------




Steuart Tower, Suite 800
San Francisco, CA 94105
Attention: Martin Roberts, General Counsel
Telecopy No.: 415-762-4256
Telephone No.: 415-418-2527
with a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP
300 South Grand Avenue
Los Angeles, CA 90071
Attention: K. Kristine Dunn
Telecopy No.: 213-621-5793
Telephone No.: 213-687-5493
(ii)    if to the Administrative Agent or Collateral Agent, to
JPMorgan Chase Bank, N.A.
10 S. Dearborn St., Floor L2
Chicago, IL 60603
Mailcode: IL1-0480
Attention: April Yebd
Telecopy No.: 844-490-5663
Telephone No.: 312-732-2628;
with a copy to:

JP Morgan Chase Bank, N.A.
560 Mission Street
San Francisco, CA 94105
Attention: Caitlin Stewart
Telecopy No.: 415-367-4725
Telephone No.: 415-315-8802; and
(iii)    if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by using Electronic Systems pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as

-90-



--------------------------------------------------------------------------------




described in the foregoing clause (i), of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii) above, if such notice, email or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient.
(c)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
(d)    Electronic Systems.
(i)    The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Lenders by
posting the Communications on Debt Domain, Intralinks, Syndtrak, ClearPar or a
substantially similar Electronic System.
(ii)    Any Electronic System used by the Administrative Agent is provided “as
is” and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with the Communications
or any Electronic System. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Borrower or the other Loan Parties, any Lender or any other Person or entity
for damages of any kind, including direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Loan Party’s or the Administrative Agent’s
transmission of communications through an Electronic System. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed by the
Administrative Agent or any Lender by means of electronic communications
pursuant to this Section, including through an Electronic System.
Section 9.02.    Waivers; Amendments.
(a)    No failure or delay by the Administrative Agent, the Collateral Agent or
any Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Collateral Agent and the Lenders hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
any Loan Document or consent to any departure by the Loan Parties therefrom
shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent, the Collateral Agent or any Lender may have had notice or
knowledge of such Default at the time.

-91-



--------------------------------------------------------------------------------




(b)    Neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrower and the Required
Lenders (or by the Administrative Agent with the consent of the Required
Lenders) or, in the case of any other Loan Documents, pursuant to an agreement
or agreements in writing entered into by the Administrative Agent and/or the
Collateral Agent and the Loan Party or Loan Parties that are parties thereto, in
each case with the consent of the Required Lenders; provided that no such
agreement shall (i) increase the Commitment of any Lender without the written
consent of such Lender, (ii) reduce the principal amount of any Loan or reduce
the rate of interest thereon (other than the application of any default rate of
interest pursuant to Section 2.10(c)), or reduce any fees payable hereunder,
without the written consent of each Lender directly and adversely affected
thereby (it being acknowledged and agreed that amendments or modifications of
the Total Leverage Ratio test (and all related definitions) shall not constitute
a reduction of the rate of interest or a reduction of fees), (iii) postpone the
scheduled date of payment of the principal amount of any Loan, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender directly and adversely
affected thereby, (iv) change Section 2.15(b) or (c) in a manner that would
alter the pro rata sharing of payments required thereby, without the written
consent of each Lender directly and adversely affected thereby, (v) change any
of the provisions of this Section or the percentage set forth in the definition
of “Required Lenders” or any other provision of any Loan Document specifying the
number or percentage of Lenders required to waive, amend or modify any rights
hereunder or thereunder or make any determination or grant any consent hereunder
or thereunder, without the written consent of each Lender, (vi) release all or
substantially all the Guarantors from their Guarantees under the Guarantee
Agreement except as expressly provided in the Guarantee Agreement or
Section 9.15, without the written consent of each Lender or (vii) release all or
substantially all of the Collateral without the written consent of each Lender,
provided, that nothing herein shall prohibit the Administrative Agent and/or
Collateral Agent from releasing any Collateral, or require the consent of the
other Lenders for such release, in respect of items Disposed of to the extent
such Disposition is permitted or not prohibited hereunder; provided, further,
that no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent or the Collateral Agent hereunder without the
prior written consent of the Administrative Agent or the Collateral Agent, as
the case may be. Notwithstanding the foregoing, any provision of this Agreement
may be amended by an agreement in writing entered into by the Borrower, the
Required Lenders and the Administrative Agent (i) by the terms of such agreement
the Commitment of each Lender not consenting to the amendment provided for
therein shall terminate upon the effectiveness of such amendment and (ii) at the
time such amendment becomes effective, each Lender not consenting thereto
receives payment in full of the principal of and interest accrued on each Loan
made by it and all other amounts owing to it or accrued for its account under
this Agreement.
(c)    Without the consent of any Lender, the Loan Parties and the
Administrative Agent and the Collateral Agent may (in their respective sole
discretion, or shall, to the extent required by any Loan Document) enter into
any amendment, modification, supplement or waiver of any Loan Document, or enter
into any new agreement or instrument, to effect the granting, perfection,
protection, expansion or enhancement of any security interest in any Collateral
or additional property to become Collateral for the benefit of the Secured
Parties, to include holders of Liens in the benefit of the Security Documents
and to give effect to any Intercreditor Agreement associated therewith, or as
required by local law to give effect to, or protect, any security interest for
the benefit of the Secured Parties in any property or so that the security
interests therein comply with applicable law or this Agreement or in each case
to otherwise enhance the rights or benefits of any Lender under any Loan
Document.

-92-



--------------------------------------------------------------------------------




(d)    Notwithstanding the foregoing, this Agreement may also be amended (or
amended and restated) with the written consent of the Required Lenders, the
Administrative Agent and the Borrower (i) to permit additional extensions of
credit to be outstanding hereunder from time to time (in addition to any
Incremental Commitments, Extended Term Loans, Extended Revolving Loans,
Refinancing Term Loans and Replacement Revolving Facilities) and the accrued
interest and fees and other obligations in respect thereof to share ratably in
the benefits of this Agreement and the other Loan Documents with the Term Loans
and the Revolving Loans and the accrued interest and fees and other obligations
in respect thereof and (ii) to include appropriately the holders of such
extensions of credit in any determination of the requisite lenders required
hereunder, including Required Lenders and the Required Revolving Lenders, and
for purposes of the relevant provisions of Section 2.15 (it being understood and
agreed that any such amendment in connection with any increase pursuant to
Section 2.17, maturity extension pursuant to Section 2.19 or refinancing or
replacement facility pursuant to Section 2.20 shall, in any such case, require
solely the consent of the parties prescribed by such Sections and shall not
require the consent of the Required Lenders).
(e)    Notwithstanding anything else to the contrary contained in this
Section 9.02, (i) if the Administrative Agent and the Borrower shall have
jointly identified an ambiguity, mistake, error, defect or inconsistency, in
each case, in any provision of the Loan Documents, then the Administrative Agent
and the Borrower shall be permitted to amend such provision and (ii) the
Administrative Agent and the Borrower shall be permitted to amend any provision
of any Loan Document to better implement the intentions of this Agreement, and
in each case, such amendments shall become effective without any further action
or consent of any other party to any Loan Document if the same is not objected
to in writing by the Required Lenders within five (5) Business Days following
receipt of notice thereof. In addition, technical and conforming modifications
to the Loan Documents may be made with the consent of the Borrower and the
Administrative Agent (but without the consent of any Lender) to the extent
necessary to integrate any Other Term Loan Commitments, Other Revolving Credit
Commitments, Other Term Loans and Other Revolving Loans as may be necessary to
establish such Other Term Loan Commitments, Other Revolving Credit Commitments,
Other Term Loans or Other Revolving Loans as a separate Class or tranche from
the existing Term Loan Commitments, Revolving Credit Commitments, Term Loans or
Revolving Loans, as applicable, and, in the case of Extended Term Loans, to
reduce the amortization schedule of the related existing Class of Term Loans
proportionately.
(f)    Each of the parties hereto hereby agrees that the Administrative Agent
may take any and all action as may be necessary to ensure that all Term Loans
established pursuant to Section 2.17 after the Effective Date that will be
included in an existing Class of Term Loans outstanding on such date (an
“Applicable Date”), when originally made, are included in each Borrowing of
outstanding Term Loans of such Class (the “Existing Class Loans”), on a pro rata
basis, and/or to ensure that, immediately after giving effect to such new Term
Loans (the “New Class Loans” and, together with the Existing Class Loans, the
“Class Loans”), each Lender holding Class Loans will be deemed to hold its Pro
Rata Share of each Class Loan on the Applicable Date (but without changing the
amount of any such Lender’s Term Loans), and each such Lender shall be deemed to
have effectuated such assignments as shall be required to ensure the foregoing.
The “Pro Rata Share” of any Lender on the Applicable Date is the ratio of (1)
the sum of such Lender’s Existing Class Loans immediately prior to the
Applicable Date plus the amount of New Class Loans made by such Lender on the
Applicable Date over (2) the aggregate principal amount of all Class Loans on
the Applicable Date.

-93-



--------------------------------------------------------------------------------




Section 9.03.    Expenses; Indemnity; Damage Waiver.
(a)    The Borrower shall pay (i) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates, including the
reasonable and documented fees, charges and disbursements of one primary counsel
and, if reasonably necessary, one special and one local counsel in each relevant
jurisdiction for the Administrative Agent and such Affiliates, in connection
with the syndication of the credit facilities provided for herein, due diligence
undertaken by the Administrative Agent with respect to the financing
contemplated by this Agreement, the preparation and administration of this
Agreement or any amendments, modifications or waivers of the provisions hereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent or, after the occurrence and during the
continuance of any Event of Default, any Lender, including the fees, charges and
disbursements of counsel for the Administrative Agent or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement, including its rights under this Section, or in connection with
the Loans made hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans (but
limited to one counsel for the Administrative Agent and the Lenders taken a
whole and, if reasonably necessary, one local counsel in each relevant
jurisdiction (which may include a single special counsel acting in multiple
jurisdictions) and, in the case of an actual or perceived conflict of interest,
where the party affected by such conflict, informs the Borrower of such conflict
and thereafter retains its own counsel, of another firm of counsel for each such
affected Person and, if necessary, one local counsel in each relevant
jurisdiction (which may include a single special counsel acting in multiple
jurisdictions).
(b)    The Borrower shall indemnify the Administrative Agent, the Collateral
Agent and each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses (other than lost profits of such
Indemnitees), claims, damages, liabilities and related expenses, including the
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of any claim, litigation, investigation or proceeding (each, a
“Proceeding”) relating to (i) the execution or delivery of this Agreement, any
other Loan Document, or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby, (ii) any Loan or the use of the proceeds therefrom, (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property
currently or formerly owned or operated by the Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto and whether or not caused by the ordinary, sole or contributory
negligence of any Indemnitee and to reimburse each such Indemnitee within ten
(10) Business Days after presentation of a summary statement for any reasonable
and documented out-of-pocket legal or other expenses incurred in connection with
investigating or defending any of the foregoing (but limited in the case of
legal fees and expenses to a single New York counsel and of one local counsel in
each relevant jurisdiction, in each case for all Indemnitees (provided that, in
the event of an actual or perceived conflict of interest, the Borrower will be
required to pay for one additional counsel for each similarly affected group of
Indemnitees taken as a whole and of one local counsel in each relevant
jurisdiction, for each similarly affected group of Indemnitees taken as a
whole); provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (A) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such

-94-



--------------------------------------------------------------------------------




Indemnitee, (B) result from a claim brought by any Loan Party against an
Indemnitee for breach in bad faith of such Indemnitee’s funding obligations
hereunder, if such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction or
(C) disputes arising solely between Indemnitees and (1) not involving any action
or inaction by any Loan Party or (2) not relating to any action of such
Indemnitee in its capacity as Administrative Agent, Collateral Agent,
Co-Documentation Agent, Syndication Agent, Joint Bookrunner or Lead Arranger.
The Borrower shall not be liable for any settlement of any Proceedings if such
settlement was effected without its consent (which consent shall not be
unreasonably withheld or delayed), but if settled with the written consent of
the Borrower or if there is a final judgment for the plaintiff in any such
Proceedings, the Borrower agrees to indemnify and hold harmless each Indemnitee
from and against any and all losses, claims, damages, liabilities and expenses
by reason of such settlement or judgment in accordance with the preceding
paragraph. The Borrower shall not, without the prior written consent of an
Indemnitee (which consent shall not be unreasonably withheld or delayed), effect
any settlement of any pending or threatened Proceedings in respect of which
indemnity could have been sought hereunder by such Indemnitee unless (x) such
settlement includes an unconditional release of such Indemnitee in form and
substance reasonably satisfactory to such Indemnitee from all liability on
claims that are the subject matter of such Proceedings and (b) does not include
any statement as to or any admission of fault, culpability or a failure to act
by or on behalf of any Indemnitee or any injunctive relief or other non-monetary
remedy. This Section 9.03(b) shall not apply with respect to Taxes other than
Taxes that represent losses, claims or damages arising from any non-Tax claim.
(c)    To the extent that the Borrower fails to indefeasibly pay any amount
required under paragraph (a) or (b) of this Section to be paid by it to the
Administrative Agent, the Collateral Agent, each Lender severally agrees to pay
to the Administrative Agent or the Collateral Agent, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender); provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent or the Collateral Agent in its
capacity as such.
(d)    To the extent permitted by applicable Requirements of Law, each party to
this Agreement agrees not to assert, and each such party hereby waives, any
claim against any other party, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement
or any agreement or instrument contemplated hereby, the transactions
contemplated by this Agreement or any Loan or the use of the proceeds thereof;
provided that nothing in this paragraph (d) shall relieve any Loan Party of any
obligation it may have to indemnify an Indemnitee against special, indirect,
consequential or punitive damages asserted against such Indemnitee by a third
party. No Indemnitee referred to in paragraph (b) above shall be liable for
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby, except
to the extent any such damages are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee.
(e)    All amounts due under this Section shall be payable promptly after
written demand therefor.
(f)    Each party’s obligations under this Section shall survive the termination
of the Loan Documents and payment of the obligations thereunder.

-95-



--------------------------------------------------------------------------------




Section 9.04.    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by a Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person any legal or equitable right, remedy or
claim under or by reason of this Agreement, other than rights, remedies or
claims in favor of the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Agents and the Lenders.
(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:
(A)    the Borrower, provided that the Borrower shall be deemed to have
consented to an assignment unless it shall have objected thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received written notice thereof; provided further that no consent of the
Borrower shall be required for (i) an assignment of all or a portion of the Term
Loans to a Lender or to an Affiliate of a Lender, (ii) an assignment of all or a
portion of any Revolving Credit Commitments or Revolving Loans to a Revolving
Lender or an Affiliate of a Revolving Lender, or (iii) an assignment to a Lender
or an Affiliate of a Lender or, if an Event of Default under clause (a), (b),
(h) or (i) of Section 7.01 has occurred and is continuing, any other assignee;
and
(B)    the Administrative Agent; provided that no such consent shall be required
for an assignment of any Term Loan to a Lender.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall be in an amount of an integral multiple of
$1,000,000 in the case of Term Loans and $5,000,000 in the case of Revolving
Loans unless each of the Borrower and the Administrative Agent otherwise
consent, provided that no such consent of the Borrower shall be required if an
Event of Default under clause (a), (b), (h) or (i) of Section 7.01 has occurred
and is continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

-96-



--------------------------------------------------------------------------------




(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants, together with a processing and
recordation fee of $3,500;
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate level information
(which may contain material non-public information about the Loan Parties and
their related parties or their respective securities) will be made available and
who may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws;
(E)    no assignment shall be made to (1) a natural Person, (2) the Borrower or
any of its Subsidiaries, (3) any Defaulting Lender or any of its Subsidiaries,
or any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (3) or (4) any Competitor (it being
understood and agreed that the Administrative Agent shall have no liability or
responsibility with respect to ensuring assignments are not made to
Competitors);
(F)    in connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Commitment of the applicable Class; notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs; and
(G)    in the case of an assignment to a CLO (as defined below), the assignment
Lender shall retain the sole right to approve any amendment, modification or
waiver of any provisions of this Agreement, provided that the Assignment and
Assumption between such Lender and such CLO may provide that such Lender will
not, without the consent of such CLO, agree to any amendment, modification or
waiver described in the first proviso to Section 9.02(b) that affects such CLO.
For the purposes of this Section 9.04(b), the term “CLO” means any entity
(whether a corporation, partnership, trust or otherwise) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

-97-



--------------------------------------------------------------------------------




(iii)    Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Section 2.12, 2.13, 2.14 and 9.03); provided, that except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04(b) shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.
(iv)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount (and related interest amounts) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender (with
respect to such Lender’s interest only), at any reasonable time and from time to
time upon reasonable prior notice.
(v)    Upon its receipt of (x) a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee or (y) to the extent applicable,
an agreement incorporating an Assignment and Assumption by reference pursuant to
a Platform as to which the Administrative Agent and the parties to the
Assignment and Assumption are participants, the assignee, the assignee’s
completed Administrative Questionnaire and any tax certifications required to be
delivered pursuant to Section 2.14(f) (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in
paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to Section
2.04(b), 2.15(d) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.
(c)    Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to any Person (other than any Person described in
paragraph (b)(ii)(E) of this Section) (a “Participant”) in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant

-98-



--------------------------------------------------------------------------------




to which a Lender sells such a participation shall provide that such Lender
shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
The Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.12, 2.13 and 2.14 (subject to the requirements and limitations
therein, including the requirements under Section 2.14(f) (it being understood
that the documentation required under Section 2.14(f) shall be delivered to
solely the participating Lender)) to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (i) shall be subject to the provisions
of Section 2.16 as if it were an assignee under paragraph (b) of this Section
and (ii) shall not be entitled to receive any greater payment under Section 2.12
or 2.14, with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at the Borrower’s request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 2.16(b) with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender; provided that such Participant shall be subject to Section 2.15(c) as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and related interest amounts) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
Section 9.05.    Survival. All covenants, agreements, representations and
warranties made by the Loan Parties herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that any Agent or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid (other than with
respect to any obligations under Secured Cash Management Agreements and Secured
Hedge Agreements)

-99-



--------------------------------------------------------------------------------




and so long as the Commitments have not expired or terminated. The provisions of
Sections 2.12, 2.13, 2.14 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Commitments or the termination of this Agreement or any other Loan
Document or any provision hereof or thereof.
Section 9.06.    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall be deemed an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Agents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy, emailed pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement. The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any document to be signed in connection with this Agreement and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that nothing herein shall require the Administrative
Agent to accept electronic signatures in any form or format without its prior
written consent.
Section 9.07.    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
Section 9.08.    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final and in whatever currency denominated) at any time
held, and other obligations at any time owing, by such Lender or such Affiliate
to or for the credit or the account of the Borrower against any and all of the
Obligations of the Borrower now or hereafter existing under this Agreement or
any other Loan Document to such Lender or its Affiliates, irrespective of
whether or not such Lender or such Affiliate shall have made any demand under
this Agreement or any other Loan Document and although such obligations may be
unmatured; provided that in the event that any Defaulting Lender shall exercise
any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.18 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the

-100-



--------------------------------------------------------------------------------




Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender and its
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender or its Affiliates may have.
Each Lender agrees to notify the Borrower and the Administrative Agent promptly
after any such setoff and application; provided that the failure to give such
notice shall not affect the validity of such setoff and application.
Section 9.09.    Governing Law; Consent to Service of Process.
(a)    This Agreement, the other Loan Documents and any claims, controversy,
dispute or causes of actions arising therefrom (whether in contract or tort or
otherwise) shall be construed in accordance with and governed by the law of the
State of New York.
(b)    The Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in the Borough of Manhattan, New York County and of
the United States District Court of the Southern District of New York sitting in
the Borough of Manhattan, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to any Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
binding (subject to appeal as provided by applicable law) and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Agreement or any other Loan Document shall affect any right
that any Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Loan Party or its properties in the courts of any jurisdiction.
(c)    The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
Section 9.10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED

-101-



--------------------------------------------------------------------------------




TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
Section 9.11.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
Section 9.12.    Confidentiality. Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
and third party service providers in connection with the transactions
contemplated hereby (it being understood that the disclosing Lender or Agent
shall be responsible to ensure compliance by such Persons with the
confidentiality restrictions set forth herein with respect to such Information),
(b) to the extent requested by any Governmental Authority (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process (in which case the applicable Agent or
Lender agrees to inform the Borrower promptly thereof prior to such disclosure
to the extent practicable and not prohibited by law, rule or regulation and to
only disclose that Information necessary to fulfill such legal requirement), (d)
to any other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) to any actual or prospective direct or indirect
contractual counterparty (or its Related Parties) in Swap Agreements or such
contractual counterparty’s professional advisor, (g) with the consent of the
Borrower, or (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
any Agent or any Lender on a nonconfidential basis from a source other than the
Borrower (so long as such source is not known to such Agent or such Lender to be
bound by confidentiality obligations to the Borrower or any of its
Subsidiaries). For the purposes of this Section, “Information” means all
information received from the Borrower relating to the Borrower or its business,
other than any such information that is available to any Agent or any Lender on
a nonconfidential basis prior to disclosure by the Borrower (so long as such
source is not known to such Agent or such Lender to be bound by confidentiality
obligations to the Borrower or any of its Subsidiaries) and other than
information pertaining to this Agreement routinely provided by arrangers to data
service providers, including league table providers, that serve the lending
industry. Any Person required to maintain the confidentiality of Information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
Section 9.13.    Material Non-Public Information.
(a)    EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.

-102-



--------------------------------------------------------------------------------




(b)    ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED
BY THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE LOAN PARTIES AND THEIR RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO
THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.
Section 9.14.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
Section 9.15.    Release of Liens and Guarantees. A Subsidiary shall
automatically be released from its obligations under the Loan Documents, and all
Liens created by the Loan Documents in Collateral owned by such Subsidiary (if
applicable) shall be automatically released, upon the consummation of any
transaction permitted by this Agreement as a result of which such Subsidiary
ceases to be a Restricted Subsidiary (including pursuant to a merger with a
Subsidiary that is not a Loan Party or a designation as an Unrestricted
Subsidiary). In the event that the Borrower or any Subsidiary Disposes of all or
any portion of any of the Equity Interests, assets or property owned by the
Borrower or such Subsidiary in a transaction not prohibited by this Agreement,
any Liens granted with respect to such Equity Interests, assets or property
pursuant to any Loan Document shall automatically and immediately terminate and
be released. The Administrative Agent and the Collateral Agent shall promptly
(and the Lenders hereby authorize and instruct the Administrative Agent and the
Collateral Agent to) take such action and execute any such documents as may be
reasonably requested by the Borrower and at the Borrower’s expense to evidence
any such termination and release described in this Section. In addition, the
Administrative Agent and the Collateral Agent agree to take such actions as are
reasonably requested by the Borrower and at the Borrower’s expense to terminate
the Liens and security interests created by the Loan Documents when all the
Obligations (other than contingent obligations for which no claim has been
asserted) have been paid in full and all Commitments terminated. The Lenders
authorize the Collateral Agent to release or subordinate any Lien on any
property granted to or held by the Collateral Agent under any Loan Document to
the holder of any Lien on such property that is permitted by Section 6.02(d) or
(e) to the extent required by the terms of the obligations secured by such Liens
and in each case pursuant to documents reasonably acceptable to the Collateral
Agent.
Section 9.16.    Platform; Borrower Materials. The Borrower hereby acknowledges
that (a) the Administrative Agent and/or the Lead Arrangers will make available
to the Lenders materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, “Borrower Materials”) by

-103-



--------------------------------------------------------------------------------




posting the Borrower Materials on Debt Domain, Intralinks, Syndtrak or another
substantially similar electronic system (the “Platform”), and (b) certain of the
Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to receive
material non-public information with respect to the Borrower and its
Subsidiaries or any of their respective securities) (each, a “Public Lender”).
The Borrower hereby agrees that it will identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (i) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof, (ii) by marking Borrower Materials “PUBLIC,” the Borrower
shall be deemed to have authorized the Administrative Agent, the Lead Arrangers
and the Lenders to treat such Borrower Materials as solely containing
information that is either (A) publicly available information or (B) not
material (although it may be sensitive and proprietary) with respect to the
Borrower or the Subsidiaries or any of their respective securities for purposes
of United States Federal securities laws (provided, however, that such Borrower
Materials shall be treated as set forth in Section 9.12, to the extent such
Borrower Materials constitute information subject to the terms thereof), (iii)
all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor”; and (iv) the
Administrative Agent and the Lead Arrangers shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.” THE
PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE ADMINISTRATIVE AGENT, ITS
RELATED PARTIES AND THE LEAD ARRANGERS DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
THE ADMINISTRATIVE AGENT, ANY OR ITS RELATED PARTIES OR THE LEAD ARRANGERS IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.
Section 9.17.    USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “USA PATRIOT Act”) hereby notifies the Borrower that
pursuant to the requirements of the Act, it is required to obtain, verify and
record information that identifies the Loan Parties, which information includes
the name and address of such Loan Parties and other information that will allow
such Lender to identify such Loan Parties in accordance with the USA PATRIOT
Act.
Section 9.18.    No Advisory or Fiduciary Responsibility. The Administrative
Agent, Syndication Agent, Co-Documentation Agents, Joint Bookrunners, Lead
Arrangers and each Lender and their respective Affiliates (collectively, solely
for purposes of this paragraph, the “Lenders”), may have economic interests that
conflict with those of the Loan Parties. The Loan Parties agree that nothing in
the Loan Documents will be deemed to create an advisory, fiduciary or agency
relationship or other similar implied duty between the Lenders and the Loan
Parties. In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement described herein are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Lenders, on the other hand, (B) the Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) each Lender is and has been acting
solely as a principal and, except as

-104-



--------------------------------------------------------------------------------




expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower or any of
its Affiliates, or any other Person and (B) no Lender has any obligation to the
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Lenders and their respective Affiliates may be engaged
in a broad range of transactions that involve interests that differ from those
of the Borrower and its Affiliates, and no Lender has any obligation to disclose
any of such interests to the Borrower or its Affiliates. To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against any Lender with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby.
Section 9.19.    Contractual Recognition of Bail-In. Notwithstanding any other
term of any Loan Document or any other agreement, arrangement or understanding
between the parties to this Agreement, each party acknowledges and accepts that
any liability of any EEA Financial Institution arising under or in connection
with the Loan Documents, to the extent such liability is unsecured, may be
subject to Bail-In Action by the relevant Resolution Authority and acknowledges
and accepts to be bound by the effect of:
(a)    any Bail-In Action in relation to any such liability, including (without
limitation):
(i)    a reduction, in full or in part, in the principal amount, or outstanding
amount due (including any accrued but unpaid interest) in respect of any such
liability;
(ii)    a conversion of all, or part of, any such liability into shares or other
instruments of ownership that may be issued to, or conferred on, it; and
(iii)    a cancellation of any such liability; and
(b)    a variation of any term of any Loan Document to the extent necessary to
give effect to any Bail-In Action in relation to any such liability.



-105-



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


RPX CORPORATION


By:                            
Name:    
Title:    

[Signature Page]



--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A., individually, as a Lender, and as Administrative
Agent and Collateral Agent,


By:                            
    Name:    
    Title:    
BANK OF AMERICA, N.A., as a Lender


By:                            
    Name:    
    Title:    
BMO HARRIS BANK N.A., as a Lender


By:                            
    Name:    
    Title:    
U.S. BANK NATIONAL ASSOCIATION, as a Lender


By:                            
    Name:    
    Title:    
BANK OF THE WEST, as a Lender


By:                            
    Name:    
    Title:    
CADENCE BANK, N.A., as a Lender


By:                            
    Name:    
    Title:    

[Signature Page]



--------------------------------------------------------------------------------




MUFG UNION BANK, N.A., as a Lender


By:                            
    Name:    
    Title:    
BARCLAYS BANK PLC, as a Lender


By:                            
    Name:    
    Title:    





[Signature Page]

